Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT No. 3, dated as of August 1, 2019 (this “Amendment”), to the Credit
Agreement dated as of March 6, 2017, by and among SELECT MEDICAL HOLDINGS
CORPORATION, a Delaware corporation (“Holdings”), SELECT MEDICAL CORPORATION, a
Delaware corporation (the “Borrower”), the Lenders and Issuing Banks party
thereto from time to time and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”) and Collateral Agent (the “Collateral Agent”) (as
amended by Amendment No. 1, dated as of March 22, 2018, Amendment No. 2, dated
as of October 26, 2018, and as further amended, modified and supplemented from
time to time prior to the date hereof, the “Credit Agreement”, and the Credit
Agreement, as amended by this Amendment, the “Amended Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement.

 

WHEREAS, the Loan Parties desire to amend (i) the Credit Agreement on the terms
set forth herein and (ii) Schedule 2.01 to the Credit Agreement with respect to
the Revolving Lenders as set forth on Schedule 2.01 hereto;

 

WHEREAS, the Borrower desires to incur $500,000,000 in aggregate principal
amount of 2019 Incremental Term Loans on the Amendment No. 3 Effective Date (as
defined below);

 

WHEREAS, Section 9.02 of the Credit Agreement provides that the Loan Parties,
the Administrative Agent and the Required Lenders (or the Required Revolving
Lenders or each Lender directly and adversely affected by such amendment, as
applicable) may amend the Credit Agreement as set forth therein; and

 

WHEREAS, pursuant to and with respect to Section 2.20 of the Credit Agreement,
the Credit Agreement may, without the consent of any other Loan Party, Agent or
Lender, be amended as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of
Section 2.20 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.              Amendment.  The Credit Agreement is, effective as of the
Amendment No. 3 Effective Date (as defined below), subject to
Section 4(b) below, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.  Schedule 2.01 to the
Credit Agreement with respect to the Revolving Lender is amended as set forth on
the Schedule 2.01 hereto.

 

--------------------------------------------------------------------------------



 

Section 2.              Agreements of the 2019 Incremental Term Lender.  The
Lender set forth on Schedule II hereto (the “2019 Incremental Term Lender”)
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and each other Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent or such other Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will be bound by the provisions of the Credit Agreement as a
Lender thereunder and perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

The 2019 Incremental Term Lender hereby commits to provide its 2019 Incremental
Term Loan Commitment as set forth on Schedule II annexed hereto.  Such 2019
Incremental Term Loan Commitment shall be subject to the provisions of the
Amended Credit Agreement and the other Loan Documents, shall constitute a
Commitment thereunder, and the Loans made thereunder shall constitute “Term
Loans” and “Incremental Term Loans” thereunder.  The 2019 Incremental Term
Lender hereby irrevocably and unconditionally consents to this Amendment.

 

Section 3.              Representations and Warranties, No Default.  The
Borrower hereby represents and warrants that as of the Amendment No. 3 Effective
Date, both immediately prior to and immediately after giving effect to the
Amendment No. 3 transactions to occur on the Amendment No. 3 Effective Date,
(i) no Event of Default or Default has occurred under the Amended Credit
Agreement and is continuing and (ii) the representations and warranties of the
Borrower and each Loan Party contained in the Amended Credit Agreement and each
other Loan Document are true and correct in all material respects as of the
Amendment No. 3 Effective Date; provided that the solvency representation will
be deemed to have been made as of the Amendment No. 3 Effective Date immediately
after giving effect to the effectiveness of Amendment No. 3; provided, further,
that to the extent that such representations and warranties specifically relate
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

 

Section 4.              Effectiveness.  (a) Subject to Section 4(b) below,
Sections 1 and 2 of this Amendment shall become effective on the date (such
date, if any, the “Amendment No. 3 Effective Date”) that the following
conditions have been satisfied:

 

(i)      Execution of Amendment.  The Administrative Agent shall have received
executed signature pages hereto from each Loan Party, Lenders constituting the
Required

 

2

--------------------------------------------------------------------------------



 

Lenders, each Revolving Lender, each Issuing Bank and the 2019 Incremental Term
Lender;

 

(ii)     Fees and Expenses.  The Administrative Agent shall have received
(x) payment of all fees and expenses required to be paid or reimbursed to
JPMorgan Chase Bank, N.A., as separately agreed between the Borrower and
JPMorgan Chase Bank, N.A., (y) for the account of each Term Loan Lender that
executes and delivers a consent to this Amendment to the Administrative Agent
(or its counsel) at or prior to 12:00pm, New York City time on July 24, 2019
(excluding, for the avoidance of doubt, the 2019 Incremental Term Loan Lender) a
one-time non-refundable consent fee in an amount equal to the percentage
separately agreed between the Borrower and the Administrative Agent of the
principal amount of its outstanding Term Loans as of the Amendment No. 3
Effective Date immediately prior to the effectiveness of this Amendment and
(z) for the account of the 2019 Incremental Term Lender, an upfront fee in an
amount equal to the percentage separately agreed between the Borrower and
JPMorgan Chase Bank, N.A. of the aggregate principal amount of the 2019
Incremental Term Loans as of the Amendment No. 3 Effective Date;

 

(iii)    Good Standing Certificates.  The Administrative Agent shall have
received a true and complete copy of a certificate as to the good standing of
Holdings and the Borrower as of a recent date from such Secretary of State (or
other similar official or Governmental Authority);

 

(iv)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 3
Effective Date certifying as to the matters set forth in Section 3;

 

(v)    KYC Information.  To the extent not previously delivered, the
Administrative Agent shall have received (x) at least three (3) Business Days
prior to the Amendment No. 3 Effective Date, all documentation and other
information about the Borrower and the Subsidiary Loan Parties required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, that has been requested by the Administrative Agent
in writing at least 10 Business Days prior to the Amendment No. 3 Effective Date
and (y) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least three (3) Business Days prior to
the Amendment No. 3 Effective Date, a Beneficial Ownership Certification in
relation to the Borrower;

 

(vi)   Closing Certificates.  The Administrative Agent shall have received a
certificate of the Responsible Officer of each Loan Party dated the Amendment
No. 3 Effective Date and certifying:

 

(1)     (A) that attached thereto is a true and complete copy of the certificate
or articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of such Loan Party, certified as of a recent date by the

 

3

--------------------------------------------------------------------------------



 

Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or by the Secretary or Assistant Secretary or
similar officer of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party or (B) that no amendment to the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, has been filed
with the Secretary of State (or other similar official or Governmental
Authority) of the jurisdiction of its organization since the foregoing was last
provided to the Administrative Agent,

 

(2)     (A) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Amendment No. 3 Effective Date and at all times since a date prior to the date
of the resolutions described in the following clause (3) or (B) that no
amendment to the bylaws (or partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party has been made since the foregoing was last provided to the Administrative
Agent,

 

(3)     that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party, authorizing the execution, delivery and performance by such Loan Party of
this Amendment and, in the case of the Borrower, the borrowings hereunder, and
the execution, delivery and performance of each of the other Loan Documents
required hereby and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Amendment No. 3 Effective Date,
and

 

(4)     (A) as to the incumbency and specimen signature of each officer or
authorized signatory executing this Amendment or any other Loan Document
delivered in connection herewith on behalf of such Loan Party or (B) that no
change to the incumbency and specimen signatures of such Loan Party has been
made since the foregoing was last provided to the Administrative Agent;

 

(vii)   Legal Opinion. The Administrative Agent shall have received a favorable
legal opinion dated the Amendment No. 3 Effective Date of (i) Dechert LLP, as
special New York counsel for the Loan Parties and (ii) Clark Hill PLC, as
Michigan counsel for the Loan Parties, each in form reasonably satisfactory to
the Administrative Agent;

 

(viii)  Borrowing Request.  The Administrative Agent shall have received a
Borrowing Request in respect of the 2019 Incremental Term Loans in accordance
with Section 2.03 of the Credit Agreement;

 

4

--------------------------------------------------------------------------------



 

(ix)    (i) the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property and, to the extent a
Mortgaged Property is located in a special flood hazard area, a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto and (ii) to the extent not
previously delivered, the Administrative Agent shall have received a copy of, or
a certificate as to coverage under, the insurance policies required by
Section 5.07 of the Credit Agreement and the applicable provisions of the
Security Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured or loss payee/mortgagee (as
applicable), in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(x)     Redemption of Existing Senior Notes. Substantially concurrently with the
borrowing of the 2019 Incremental Term Loan, the Borrower shall deliver to the
trustee under the indenture governing the 2021 Senior Notes an irrevocable
notice of redemption with respect to all 2021 Senior Notes remaining outstanding
on the Amendment No. 3 Effective Date.

 

(b)           Notwithstanding anything herein to the contrary, the amendments
relating to the 2019 Incremental Term Loans and the incurrence thereof in the
Amended Credit Agreement included in Exhibit A shall become effective
immediately prior to the other amendments set forth therein.

 

Section 5.      Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 6.      Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process.  The provisions set forth in Sections 9.09 and 9.10 of the
Amended Credit Agreement are hereby incorporated mutatis mutandis with all
references to the “Agreement” therein being deemed references to this Amendment.

 

Section 7.      Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 8.      Effect of Amendment.  Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a novation or waiver of or otherwise affect the rights and remedies
of the Lenders, the Administrative Agent or any other Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such

 

5

--------------------------------------------------------------------------------



 

agreement or any other Loan Document.  This Amendment shall constitute a Loan
Document for purposes of the Amended Credit Agreement and from and after the
Amendment No. 3 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement.  The Borrower hereby (i) consents to this Amendment and confirms that
all obligations of the Borrower under the Loan Documents to which it is a party
shall continue to apply to the Credit Agreement as amended hereby and
(ii) confirms that all existing and outstanding Tranche B Term Loans will
continue with the same Interest Period as in effect prior to the Amendment No. 3
Effective Date.  Each Loan Party hereby (i) acknowledges all of the terms and
conditions of this Amendment and confirms that all of its obligations under the
Loan Documents to which it is a party shall continue to apply to the Credit
Agreement as amended hereby, and (ii) reaffirms, as of the date hereof, its
guarantee of the Obligations under the Collateral Agreement, and its grant of
Liens on the Collateral to secure the Obligations pursuant to the Security
Documents to which it is a party.

 

Section 9.      Post-Closing Covenant.  Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any Loan
Document, Borrower hereby agrees with the Administrative Agent to deliver, on or
before the date that is 120 days after the Amendment No. 3 Effective Date (or
such longer period of time as may be agreed by the Administrative Agent in its
reasonable judgment), with respect to each Mortgaged Property, either the items
listed in paragraph (i) or the items listed in paragraph (ii) as follows:

 

(i)     (a)          an opinion or email confirmation from local counsel in each
jurisdiction where a Mortgaged Property is located, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that:

 

(1)           the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in each
Mortgage), including the Obligations evidenced by the Credit Agreement as
amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and

 

(2)           no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage, as
security for the Obligations, including the Obligations evidenced by the Credit
Agreement as amended by this Amendment and the other documents executed in
connection therewith, for the benefit of the Secured Parties; and

 

(b)           a title search to the applicable real property encumbered by a
Mortgage demonstrating that there are no Liens of record on such Mortgaged
Property in violation of the provisions of the Loan Documents; or

 

6

--------------------------------------------------------------------------------



 

(ii)    solely to the extent the items listed in paragraph (i) have not been
delivered to the Collateral Agent with respect to any Mortgaged Property, the
following, in each case in form and substance reasonably acceptable to the
Administrative Agent:

 

(a)           an amendment to each existing Mortgage (each, a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party and in
form for recording in the recording office where such Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent and otherwise approved by the applicable local counsel for
filing in the appropriate jurisdiction; and

 

(b)           with respect to each Mortgage Amendment, (1) to the extent
requested by the Administrative Agent, either (x) title searches in form and
substance reasonably acceptable to the Administrative Agent, conducted by a
title insurance company reasonably acceptable to the Administrative Agent, which
reflect that there are no Liens of record in violation of the provisions of the
Loan Documents or (y) other than with respect to those Mortgage Amendments
relating to Mortgaged Property located in New Jersey and Ohio, a datedown
endorsement to each existing mortgage title policy (if such endorsement is not
available in the jurisdiction, a title search and modification endorsement in
lieu thereof) (each, a “Datedown Endorsement,” collectively, the “Datedown
Endorsements”) relating to the Mortgaged Property subject to such Mortgage
insuring the Administrative Agent that such Mortgage, as amended by such
Mortgage Amendment, is a valid and enforceable lien on such Mortgaged Property
in favor of the Collateral Agent for the benefit of the Secured Parties and that
there are no Liens of record in violation of the provisions of the Loan
Documents, and such Datedown Endorsement shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent and (2) opinions
addressed to the Administrative Agent and the Collateral Agent for its benefit
and for the benefit of the Secured Parties of local counsel in each jurisdiction
where the Mortgaged Property is located with respect to the enforceability and
perfection of the Mortgages, as amended by such Mortgage Amendments, and other
matters customarily included in such opinions, and, with respect to the opinion
of New Jersey local counsel due authorization, execution and delivery of the New
Jersey Mortgage Amendments, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

SELECT MEDICAL CORPORATION

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

EACH OF THE GUARANTORS LISTED ON SCHEDULE I HERETO

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Vanessa Chiu

 

 

Name:

Vanessa Chiu

 

 

Title:

Executive Director

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as 2019 Incremental Term Lender

 

 

 

 

By:

/s/ Vanessa Chiu

 

 

Name:

Vanessa Chiu

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------



 

[Lender Signature Pages on file with the Administrative Agent]

 

--------------------------------------------------------------------------------



 

SCHEDULE I

TO AMENDMENT NO. 3

 

SUBSIDIARY LOAN PARTIES

 

1.              AbsoluteCVO, Inc.

2.              Actra Rehabilitation Associates, Inc.

3.              Advantage Rehabilitation Clinics, Inc.

4.              Alexandria Sports, Inc.

5.              Argosy Health, LLC

6.              Benchmark Acquisition Corp.

7.              Benchmark Medical Management Company

8.              Benchmark O & P Holdings, Inc.

9.              Benchmark Orthotics & Prosthetics, Inc.

10.       BHSM ES, Inc.

11.       Blue Hen Physical Therapy, Inc.

12.       C.E.R. - West, Inc.

13.       Cape Prosthetics - Orthotics, Inc.

14.       Carrollton Physical Therapy Clinic, Inc.

15.       Coastal Virginia ES, LLC

16.       CRI ES, Inc.

17.       Crowley Physical Therapy Clinic, Inc.

18.       Eagle Rehab Corporation

19.       Eden Sports, Inc.

20.       Elk County Physical Therapy, Inc.

21.       FC Select II, LLC

22.       Fine, Bryant & Wah, Inc.

23.       Freedom Management Services, LLC

24.       Georgia Physical Therapy, Inc.

25.       GP Therapy, L.L.C.

26.       GR General - Scottsdale, LLC

27.       Great Lakes Specialty Hospital - Hackley, LLC

28.       Great Lakes Specialty Hospital - Oak, LLC

29.       GRSH ES, Inc.

30.       Gulf Breeze Physical Therapy, Inc.

31.       Hospital Holdings Corporation

32.       Indianapolis Physical Therapy and Sports Medicine, Inc.

33.       Integrity Physical Therapy, Inc.

34.       Intensiva Healthcare Corporation

35.       Intensiva Hospital of Greater St. Louis, Inc.

36.       Johnson Physical Therapy, Inc.

37.       Joyner Sportsmedicine Institute, Inc.

38.       Kentucky Rehabilitation Services, Inc.

39.       Kessler Care Center at Cedar Grove, Inc.

 

--------------------------------------------------------------------------------



 

40.       Kessler Institute for Rehabilitation, Inc.

41.       Kessler Orthotic & Prosthetic Services, Inc.

42.       Kessler Professional Services, LLC

43.       Kessler Rehab Centers, Inc.

44.       Kessler Rehabilitation Corporation

45.       Kessler Rehabilitation Services, Inc.

46.       Keystone Rehabilitation Systems of McMurray

47.       Keystone Rehabilitation Systems, Inc.

48.       Leesburg Sports, Inc.

49.       Madison Rehabilitation Center, Inc.

50.       MATRIX Healthcare Services, LLC

51.       MATRIX Rehabilitation, Inc.

52.       MATRIX Rehabilitation-Delaware, Inc.

53.       MATRIX Rehabilitation-Georgia, Inc.

54.       MATRIX Rehabilitation-Ohio, Inc.

55.       MATRIX Rehabilitation-South Carolina, Inc.

56.       MATRIX Rehabilitation-Texas, Inc.

57.       Metro Rehabilitation Services, Inc.

58.       Morris Area Rehabilitation Association, Inc.

59.       North Dallas Physical Therapy Associates, Inc.

60.       Northstar Health Services, Inc.

61.       NovaCare Occupational Health Services, Inc.

62.       NovaCare Outpatient Rehabilitation East, Inc.

63.       NovaCare Outpatient Rehabilitation, Inc.

64.       NovaCare Rehabilitation of Ohio, Inc.

65.       OHRH ES, Inc.

66.       OSR Property Ventures, LLC

67.       Pacific Rehabilitation & Sports Medicine, Inc.

68.       PhysioKids, Inc.

69.       PhysioLink Corporation

70.       Physiotherapy Associates Holdings, Inc.

71.       Physiotherapy Associates - Union Rehab, LLC

72.       Physiotherapy Associates, Inc.

73.       Physiotherapy Corporation

74.       Physiotherapy-BMHI Holdings, Inc.

75.       PR Acquisition Corporation

76.       Pro Active Therapy of South Carolina, Inc.

77.       Professional Rehab Associates, Inc.

78.       Professional Therapeutic Services, Inc.

79.       Progressive Therapy Services, Inc.

80.       PTSMA, Inc.

81.       R.S. Network, Inc.

82.       RCI (Michigan), Inc.

83.       RCI (WRS), Inc.

84.       Regency Hospital Company of Macon, L.L.C.

85.       Regency Hospital Company of Meridian, L.L.C.

 

--------------------------------------------------------------------------------



 

86.       Regency Hospital Company of South Carolina, L.L.C.

87.       Regency Hospital Company, L.L.C.

88.       Regency Hospital of Columbus, LLC

89.       Regency Hospital of Fort Worth Holdings, LLC

90.       Regency Hospital of Greenville, LLC

91.       Regency Hospital of Jackson, LLC

92.       Regency Hospital of Minneapolis, LLC

93.       Regency Hospital of North Dallas Holdings, LLC

94.       Regency Hospital of North Dallas II, LLLP

95.       Regency Hospital of Northwest Arkansas, LLC

96.       Regency Hospital of Northwest Indiana, LLC

97.       Regency Hospital of Odessa Limited Partner, LLC

98.       Regency Hospital of Odessa, LLLP

99.       Regency Hospital of Rockford, LLC

100.                        Regency Hospital of Southern Mississippi, LLC

101.                        Regency Hospital of Toledo, LLC

102.                        Regency Hospitals, LLC

103.                        Regency Management Company, Inc.

104.                        Rehab Associates, L.L.C.

105.                        Rehab Colorado, LLC

106.                        Rehab Missouri, LLC

107.                        Rehab Provider Network - East I, Inc.

108.                        Rehab Provider Network - East II, Inc.

109.                        Rehab Provider Network - Indiana, Inc.

110.                        Rehab Provider Network - Michigan, Inc.

111.                        Rehab Provider Network-Ohio, Inc.

112.                        Rehab Provider Network - Pennsylvania, Inc.

113.                        Rehab Provider Network of Colorado, Inc.

114.                        Rehab Provider Network of South Carolina, Inc.

115.                        Rehab Provider Network of Virginia, Inc.

116.                        Rehab Xcel, LLC

117.                        RehabClinics (PTA), Inc.

118.                        RehabClinics (SPT), Inc.

119.                        RehabClinics, Inc.

120.                        Rehabilitation Center of Washington, D.C., Inc.

121.                        Rehabilitation Consultants, Inc.

122.                        RPN of NC, Inc.

123.                        S.T.A.R.T., Inc.

124.                        Select Employment Services, Inc.

125.                        Select Hospital Investors, L.P.

126.                        Select LifeCare Western Michigan, LLC

127.                        Select Medical International (US), Inc.

128.                        Select Medical of Kentucky, Inc.

129.                        Select Medical of Maryland, Inc.

130.                        Select Medical of New York, Inc.

131.                        Select Medical Property Ventures, LLC

 

--------------------------------------------------------------------------------



 

132.                        Select Medical Rehabilitation Clinics, Inc.

133.                        Select NovaCare - PBG, Inc.

134.                        Select NovaCare - PIT, Inc.

135.                        Select Physical Therapy Holdings, Inc.

136.                        Select Physical Therapy Network Services, Inc.

137.                        Select Physical Therapy of Albuquerque, Ltd.

138.                        Select Physical Therapy of Blue Springs Limited
Partnership

139.                        Select Physical Therapy of Colorado Springs Limited
Partnership

140.                        Select Physical Therapy of Connecticut Limited
Partnership

141.                        Select Physical Therapy of Denver, Ltd.

142.                        Select Physical Therapy of Illinois Limited
Partnership

143.                        Select Physical Therapy of Kendall, Ltd.

144.                        Select Physical Therapy of Portola Valley Limited
Partnership

145.                        Select Physical Therapy of St. Louis Limited
Partnership

146.                        Select Physical Therapy of West Denver Limited
Partnership

147.                        Select Physical Therapy Orthopedic Services, Inc.

148.                        Select Physical Therapy Texas Limited Partnership

149.                        Select Provider Networks, Inc.

150.                        Select Rehabilitation Hospital - Hershey, Inc.

151.                        Select Specialty - Downriver, LLC

152.                        Select Specialty Hospital - Ann Arbor, Inc.

153.                        Select Specialty Hospital - Arizona, Inc.

154.                        Select Specialty Hospital - Augusta, Inc.

155.                        Select Specialty Hospital - Beech Grove, Inc.

156.                        Select Specialty Hospital - Belhaven, LLC

157.                        Select Specialty Hospital - Broward, Inc.

158.                        Select Specialty Hospital - Charleston, Inc.

159.                        Select Specialty Hospital - Cincinnati, Inc.

160.                        Select Specialty Hospital - Colorado Springs, Inc.

161.                        Select Specialty Hospital - Columbus, Inc.

162.                        Select Specialty Hospital - Dallas, Inc.

163.                        Select Specialty Hospital - Danville, Inc.

164.                        Select Specialty Hospital - Daytona Beach, Inc.

165.                        Select Specialty Hospital - Denver, Inc.

166.                        Select Specialty Hospital - Des Moines, Inc.

167.                        Select Specialty Hospital - Durham, Inc.

168.                        Select Specialty Hospital - Erie, Inc.

169.                        Select Specialty Hospital - Evansville, Inc.

170.                        Select Specialty Hospital - Fort Myers, Inc.

171.                        Select Specialty Hospital - Fort Smith, Inc.

172.                        Select Specialty Hospital - Fort Wayne, Inc.

173.                        Select Specialty Hospital - Greensboro, Inc.

174.                        Select Specialty Hospital - Gulf Coast, Inc.

175.                        Select Specialty Hospital - Jackson, Inc.

176.                        Select Specialty Hospital - Johnstown, Inc.

177.                        Select Specialty Hospital - Kalamazoo, Inc.

 

--------------------------------------------------------------------------------



 

178.                        Select Specialty Hospital - Kansas City, Inc.

179.                        Select Specialty Hospital - Laurel Highlands, Inc.

180.                        Select Specialty Hospital - Lexington, Inc.

181.                        Select Specialty Hospital - Lincoln, Inc.

182.                        Select Specialty Hospital - Little Rock, Inc.

183.                        Select Specialty Hospital - Longview, Inc.

184.                        Select Specialty Hospital - Macomb County, Inc.

185.                        Select Specialty Hospital - Madison, Inc.

186.                        Select Specialty Hospital - McKeesport, Inc.

187.                        Select Specialty Hospital - Melbourne, Inc.

188.                        Select Specialty Hospital - Memphis, Inc.

189.                        Select Specialty Hospital - Miami Lakes, Inc.

190.                        Select Specialty Hospital - Midland, Inc.

191.                        Select Specialty Hospital - Milwaukee, Inc.

192.                        Select Specialty Hospital - Nashville, Inc.

193.                        Select Specialty Hospital - North Knoxville, Inc.

194.                        Select Specialty Hospital - Northeast New
Jersey, Inc.

195.                        Select Specialty Hospital - Northeast Ohio, Inc.

196.                        Select Specialty Hospital - Northern Kentucky, LLC

197.                        Select Specialty Hospital - Oklahoma City, Inc.

198.                        Select Specialty Hospital - Omaha, Inc.

199.                        Select Specialty Hospital - Orlando, Inc.

200.                        Select Specialty Hospital - Oshkosh, Inc.

201.                        Select Specialty Hospital - Palm Beach, Inc.

202.                        Select Specialty Hospital - Panama City, Inc.

203.                        Select Specialty Hospital - Pensacola, Inc.

204.                        Select Specialty Hospital - Phoenix, Inc.

205.                        Select Specialty Hospital - Pittsburgh/UPMC, Inc.

206.                        Select Specialty Hospital - Quad Cities, Inc.

207.                        Select Specialty Hospital - Saginaw, Inc.

208.                        Select Specialty Hospital - San Antonio, Inc.

209.                        Select Specialty Hospital - Savannah, Inc.

210.                        Select Specialty Hospital - Sioux Falls, Inc.

211.                        Select Specialty Hospital — South Dallas, Inc.

212.                        Select Specialty Hospital - Springfield, Inc.

213.                        Select Specialty Hospital - Tallahassee, Inc.

214.                        Select Specialty Hospital - The Villages, Inc.

215.                        Select Specialty Hospital - TriCities, Inc.

216.                        Select Specialty Hospital - Tulsa, Inc.

217.                        Select Specialty Hospital - Tulsa/Midtown, LLC

218.                        Select Specialty Hospital - Western Michigan, Inc.

219.                        Select Specialty Hospital - Wichita, Inc.

220.                        Select Specialty Hospital - Wilmington, Inc.

221.                        Select Specialty Hospital - Winston-Salem, Inc.

222.                        Select Specialty Hospital - Youngstown, Inc.

223.                        Select Specialty Hospital - Zanesville, Inc.

 

--------------------------------------------------------------------------------



 

224.                        Select Specialty Hospitals, Inc.

225.                        Select Subsidiaries, Inc.

226.                        Select Synergos, Inc.

227.                        Select Transport, Inc.

228.                        Select Unit Management, Inc.

229.                        SelectMark, Inc.

230.                        SemperCare, Inc.

231.                        SLMC Finance Corporation

232.                        SMR Banyan Tree, Inc.

233.                        Sports & Orthopedic Rehabilitation Services, Inc.

234.                        Susquehanna Physical Therapy Associates, Inc.

235.                        Swanson Orthotic & Prosthetic Center, Inc.

236.                        The Parks Physical Therapy and Work Hardening
Center, Inc.

237.                        Theraphysics Partners of Colorado, Inc.

238.                        Theraphysics Partners of Texas, Inc.

239.                        TheraWorks, Inc.

240.                        Victoria Healthcare, Inc.

241.                        West Gables Rehabilitation Hospital, LLC

242.                        Wisconsin Prosthetics & Orthotics, Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

CREDIT AGREEMENT

 

consisting of a

 

$1,132,750,0001,031,067,609.46

 

Tranche B Term Loan Facility,

 

$500,000,000

 

2019 Incremental Term Loan Facility
 
and a

 

$450,000,000
Revolving Credit Facility

 

dated as of

 

March 6, 2017

Amended by Amendment No. 1 on March 22, 2018 and2018,

Amended by Amendment No. 2 on October 26, 2018

and Amendment No. 3 on August 1, 2019

 

by and among

 

SELECT MEDICAL HOLDINGS CORPORATION,
as Holdings

 

SELECT MEDICAL CORPORATION,
as the Borrower

 

The Lenders Party Hereto from Time to Time

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK SECURITIES INC.,

RBC CAPITAL MARKETS(1),

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,BOFA SECURITIES, INC.,

GOLDMAN SACHS BANK USA,

PNC CAPITAL MARKETS LLC and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,BOFA SECURITIES, INC.,

 

--------------------------------------------------------------------------------

(1) RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

RBC CAPITAL MARKETS(2),

GOLDMAN SACHS BANK USA, and

PNC CAPITAL MARKETS LLC andMORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 23

 

RBC CAPITAL MARKETS,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,BOFA SECURITIES, INC.,

GOLDMAN SACHS BANK USA, and

PNC BANK, NATIONAL ASSOCIATION and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents

 

WELLS FARGO SECURITIES, LLCBANK, NATIONAL ASSOCIATION and

DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents

 

--------------------------------------------------------------------------------

(2) RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

40

SECTION 1.03

Terms Generally

40

SECTION 1.04

Accounting Terms; GAAP

40

SECTION 1.05

Available Amount Transactions

40

SECTION 1.06

Pro Forma Calculations

41

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01

Commitments

42

SECTION 2.02

Loans and Borrowings

43

SECTION 2.03

Requests for Borrowings

43

SECTION 2.04

[Reserved]

44

SECTION 2.05

Letters of Credit

44

SECTION 2.06

Funding of Borrowings

47

SECTION 2.07

Interest Elections

48

SECTION 2.08

Termination and Reduction of Commitments

49

SECTION 2.09

Repayment of Loans; Evidence of Debt

49

SECTION 2.10

Amortization of Tranche B Term Loans

50

SECTION 2.11

Prepayment of Loans

50

SECTION 2.12

Fees

53

SECTION 2.13

Interest

53

SECTION 2.14

Alternate Rate of Interest; Illegality

54

SECTION 2.15

Increased Costs

55

SECTION 2.16

Break Funding Payments

56

SECTION 2.17

Taxes

57

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

59

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

61

SECTION 2.20

Incremental Extensions of Credit

61

SECTION 2.21

Extended Term Loans and Extended Revolving Commitments

66

SECTION 2.22

Defaulting Lenders

67

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01

Organization; Power

69

SECTION 3.02

Authorization; Enforceability

69

SECTION 3.03

Governmental Approvals; No Conflicts

69

SECTION 3.04

Financial Condition; No Material Adverse Effect

69

SECTION 3.05

Properties

70

SECTION 3.06

Litigation and Environmental Matters

70

SECTION 3.07

Compliance with Laws and Agreements

70

SECTION 3.08

Investment Company Status

70

SECTION 3.09

Taxes

71

SECTION 3.10

ERISA

71

 

i

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

SECTION 3.11

Disclosure

71

SECTION 3.12

Subsidiaries

71

SECTION 3.13

Insurance

71

SECTION 3.14

Labor Matters

71

SECTION 3.15

Solvency

71

SECTION 3.16

Federal Reserve Regulations

72

SECTION 3.17

Reimbursement from Third Party Payors

72

SECTION 3.18

Fraud and Abuse

72

SECTION 3.19

Patriot Act, Etc.

72

SECTION 3.20

Security Documents

73

SECTION 3.21

Compliance with Healthcare Laws

73

SECTION 3.22

HIPAA Compliance

74

SECTION 3.23

EEA Financial Institutions

74

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01

Closing Date

74

SECTION 4.02

Each Credit Event

76

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01

Financial Statements and Other Information

76

SECTION 5.02

Notices of Material Events

78

SECTION 5.03

Information Regarding Collateral

79

SECTION 5.04

Existence

79

SECTION 5.05

Payment of Obligations

79

SECTION 5.06

Maintenance of Properties

80

SECTION 5.07

Insurance

80

SECTION 5.08

Casualty and Condemnation

80

SECTION 5.09

Books and Records; Inspection and Audit Rights

80

SECTION 5.10

Compliance with Laws

80

SECTION 5.11

Use of Proceeds and Letters of Credit

81

SECTION 5.12

Additional Subsidiaries; Succeeding Holdings

81

SECTION 5.13

Further Assurances

81

SECTION 5.14

Designation of Subsidiaries

82

SECTION 5.15

Maintenance of Ratings

82

SECTION 5.16

ERISA Compliance

82

SECTION 5.17

Post-Closing Matters

82

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01

Indebtedness

82

SECTION 6.02

Liens

85

SECTION 6.03

Fundamental Changes

87

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

87

SECTION 6.05

Asset Sales

90

SECTION 6.06

Sale and Leaseback Transactions

91

SECTION 6.07

Swap Agreements

91

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

91

 

ii

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

SECTION 6.09

Transactions with Affiliates

94

SECTION 6.10

Restrictive Agreements

95

SECTION 6.11

Amendment of Material Documents

96

SECTION 6.12

Financial Covenant

96

SECTION 6.13

Fiscal Year

96

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

SECTION 7.01

Events of Default

96

SECTION 7.02

Borrower’s Right to Cure

99

SECTION 7.03

Exclusion of Immaterial Subsidiaries

100

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Agents

 

 

 

 

SECTION 8.01

The Agents

100

SECTION 8.02

Withholding Taxes

102

SECTION 8.03

Certain ERISA Matters

102

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01

Notices

103

SECTION 9.02

Waivers; Amendments

104

SECTION 9.03

Expenses; Indemnity; Damage Waiver

107

SECTION 9.04

Successors and Assigns

108

SECTION 9.05

Survival

113

SECTION 9.06

Counterparts; Integration; Effectiveness

113

SECTION 9.07

Severability

114

SECTION 9.08

Right of Setoff

114

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

114

SECTION 9.10

WAIVER OF JURY TRIAL

114

SECTION 9.11

Headings

115

SECTION 9.12

Confidentiality

115

SECTION 9.13

Interest Rate Limitation

116

SECTION 9.14

USA Patriot Act

116

SECTION 9.15

Release of Collateral

116

SECTION 9.16

No Fiduciary Duty

116

SECTION 9.17

Material Non-Public Information

117

SECTION 9.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

117

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES:

 

Schedule 1.01-A

 

Mortgaged Property

Schedule 1.01-B

 

Disqualified Institutions

Schedule 2.01

 

Commitments

Schedule 2.05

 

Existing Letters of Credit

Schedule 3.05

 

Real Property

Schedule 3.06

 

Litigation and Environmental Matters

Schedule 3.12

 

Subsidiaries

Schedule 3.13

 

Insurance

Schedule 4.01

 

Local Counsel Jurisdictions

Schedule 5.17

 

Post-Closing Matters

Schedule 6.01

 

Existing Indebtedness

Schedule 6.02

 

Existing Liens

Schedule 6.04

 

Existing Investments

Schedule 6.05

 

Asset Sales

Schedule 6.09

 

Existing Transactions with Affiliates

Schedule 6.10

 

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B

 

Form of Collateral Agreement

Exhibit C

 

Form of Perfection Certificate

Exhibit D

 

Form of Borrowing Request

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

Form of Compliance Certificate

Exhibit G

 

Form of Solvency Certificate

Exhibit H

 

Form of Junior Lien Intercreditor Agreement

Exhibit I

 

Form of First Lien Intercreditor Agreement

Exhibit J

 

Form of Affiliated Lender Assignment and Assumption

Exhibits K-1 to K-4

 

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT dated as of March 6, 2017, and amended by Amendment No. 1,
dated as of March 22, 2018 and 2018,  Amendment No. 2, dated as of October 26,
2018, and Amendment No. 3, dated as of August 1, 2019, by and among SELECT
MEDICAL HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), SELECT
MEDICAL CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS and
ISSUING BANKS party hereto from time to time and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent.

 

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (a) Tranche B Term Loans on the Closing Date in an aggregate principal
amount not to exceed $1,150,000,000 and1,150,000,000, (b) Revolving Loans and
Letters of Credit at any time and from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
not to exceed $450,000,000.450,000,000 and (c) 2019 Incremental Term Loans on
the Amendment No. 3 Effective Date in an aggregate principal amount not to
exceed $500,000,000.

 

The proceeds of the Tranche B Term Loans borrowed on the Closing Date will be
used by the Borrower on the Closing Date, solely (i) to pay all principal,
interest, fees and other amounts outstanding under the Existing Credit Agreement
and (ii) to pay the Transaction Expenses.  The proceeds of Revolving Loans
borrowed on or after the Closing Date and Letters of Credit will be used by the
Borrower for working capital and general corporate purposes (including Permitted
Acquisitions).  The proceeds of the 2019 Incremental Term Loans on the Amendment
No. 3 Effective Date will be used as set forth in Section 5.11.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“2019 Incremental Term Lender” has the meaning set forth in Amendment No. 3.

 

“2019 Incremental Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a 2019 Incremental Term Loan
hereunder on the Amendment No. 3 Effective Date, expressed as an amount
representing the maximum principal amount of the 2019 Incremental Term Loan to
be made by such Lender hereunder, as such commitment may be reduced or increased
from time to time pursuant to this Agreement.

 

“2019 Incremental Term Loan” means a Loan made pursuant to clause (d) of
Section 2.01.

 

“2021 Senior Notes” means the Borrower’s 6.375% senior notes due 2021
outstanding on the Closing Date.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)                                 Indebtedness of any other Person existing at
the time such other Person is merged, consolidated or amalgamated with or into
or became a Restricted Subsidiary of such specified Person, including
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging, amalgamating or consolidating with or into, or becoming a
Restricted Subsidiary of, such specified Person, and

 

--------------------------------------------------------------------------------



 

(b)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and any other applicable Loan
Document (including, with respect to the 2019 Incremental Term Loans, this
Agreement) providing for any Incremental Term Loans, loans under any Incremental
Revolving Commitments, Replacement Term Loans, Extended Term Loans or loans
under any Extended Revolving Commitments which shall be consistent with the
applicable provisions of this Agreement relating to Incremental Term Loans,
loans under any Incremental Revolving Commitments, Replacement Term Loans,
Extended Term Loans or loans under any Extended Revolving Commitments and
otherwise reasonably satisfactory to the Administrative Agent.

 

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.20.2.20
(including the 2019 Incremental Term Lender).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for the applicable Class of
Loans for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

 

“Affiliated Lender Assignment and Assumption” shall have the meaning provided in
Section 9.04(d).

 

“Affiliated Lender Register” shall have the meaning provided in Section 9.04(f).

 

“Agents” means the Administrative Agent, the Collateral Agent, the Arrangers,
the Co-Documentation Agents and the Co-Syndication Agents.

 

“Agreement” means this Credit Agreement, as the same may be renewed, extended,
modified, supplemented, amended or amended and restated from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for the applicable Class of
Loans (after giving effect to any applicable minimum rate set forth therein) for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that, subject to any
applicable minimum rate specified for any Class of Loans in the definition of
“LIBO Rate”, the Adjusted LIBO Rate for any day shall be based on the LIBO Rate
at approximately 11:00 a.m. London time on such day subject to the interest rate
floors set forth therein, if any.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of March 22,
2018, by and among the Loan Parties, the Administrative Agent, the Purchasing
Tranche B Lender and the other Lenders party thereto.

 

2

--------------------------------------------------------------------------------



 

“Amendment No. 1 Assignment” means an assignment of Tranche B Term Loans by an
Amendment No. 1 Non-Consenting Lender to the Purchasing Tranche B Lender on the
Amendment No. 1 Effective Date pursuant to Section 9.04(g).

 

“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.

 

“Amendment No. 1 Lead Arrangers” means JPMorgan Chase Bank, N.A., Deutsche Bank
Securities Inc., Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Amendment No. 1
Effective Date), RBC Capital Markets, Goldman Sachs Bank USA, PNC Capital
Markets LLC and Morgan Stanley Senior Funding, Inc., in their respective
capacities as joint lead arrangers and joint bookrunners under Amendment No. 1.

 

“Amendment No. 1 Non-Consenting Lender” means a Lender that is a Non-Consenting
Lender with respect to Amendment No. 1.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
October 26, 2018, by and among the Loan Parties, the Administrative Agent, the
Amendment No. 2 Purchasing Tranche B Lender and the other Lenders party thereto.

 

“Amendment No. 2 Assignment” means an assignment of Tranche B Term Loans by an
Amendment No. 2 Non-Consenting Lender to the Amendment No. 2 Purchasing Tranche
B Lender on the Amendment No. 2 Effective Date pursuant to Section 9.04(h).

 

“Amendment No. 2 Effective Date” has the meaning set forth in Amendment No. 2.

 

“Amendment No. 2 Lead Arrangers” means JPMorgan Chase Bank, N.A., Deutsche Bank
Securities Inc., Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Amendment No. 2
Effective Date), RBC Capital Markets, Goldman Sachs Bank USA, PNC Capital
Markets LLC and Morgan Stanley Senior Funding, Inc., in their respective
capacities as joint lead arrangers and joint bookrunners under Amendment No. 2.

 

“Amendment No. 2 Non-Consenting Lender” means a Lender that is a Non-Consenting
Lender with respect to Amendment No. 2.

 

“Amendment No. 2 Purchasing Tranche B Lender” has the meaning set forth in
Amendment No. 2.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of August 1,
2019, by and among the Loan Parties, the Administrative Agent and the other
Lenders party thereto.

 

“Amendment No. 3 Effective Date” has the meaning set forth in Amendment No. 3.

 

“Amendment No. 3 Lead Arrangers” means JPMorgan Chase Bank, N.A., Deutsche Bank
Securities Inc., Wells Fargo Securities, LLC, BofA Securities, Inc., RBC Capital
Markets, Goldman Sachs Bank USA and PNC Capital Markets LLC, in their respective
capacities as joint lead arrangers and joint bookrunners under Amendment No. 3.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption by virtue of
such Person being organized or operating in such jurisdiction.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section

 

3

--------------------------------------------------------------------------------



 

2.22 when a Defaulting Lender shall exist, “Applicable Percentage” shall mean,
with respect to any Revolving Lender, the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Revolving Lender’s Revolving Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Percentage of the
Revolving Commitments shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments that occur thereafter
and to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day (a) with respect to any ABR Loan or
Eurodollar Loan that is a Tranche B Term Loan, the applicable rate per annum set
forth below under the caption “Term Loan ABR Spread” or “Term Loan Eurodollar
Spread”, as applicable, in each case, based upon the Total Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.01(c):

 

Total Net Leverage Ratio

 

Term Loan
ABR Spread

 

Term Loan
Eurodollar Spread

Category 1
> 4.00x

 

1.50%

 

2.50%

Category 2
< 4.00x

 

1.25%

 

2.25%

 

and(b)(i) with respect to (b)(i) any ABR Loan or Eurodollar Loan that is a
Revolving Loan or (ii) with respect to the commitment fees payable hereunder in
respect of the Revolving Commitments, as applicable, the applicable rate per
annum set forth below under the caption “Revolving Loan ABR Spread”, “Revolving
Loan Eurodollar Spread” or “Commitment Fee Rate”, as applicable, in each case,
based upon the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):

 

Total Net Leverage
Ratio

 

Revolving Loan ABR
Spread

 

Revolving Loan
Eurodollar Spread

 

Commitment Fee Rate

Category 1
> 4.00x

 

1.50%

 

2.50%

 

0.50%

Category 2
< 4.00x

 

1.25%

 

2.25%

 

0.375%

 

For purposes of the foregoing, (a) the Total Net Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of Holdings
based upon Holdings’ consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), and (b) each change in the Applicable Rate resulting
from a change in the Total Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(c) and end on the date immediately preceding
the effective date of the next such change or, with respect to the Loans that
are outstanding as of the Amendment No. 23 Effective Date, as of the most recent
Compliance Certificate delivered prior to the Amendment No. 23 Effective Date
until the next Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 5.01(c); provided that if
notification is provided to the Borrower that the Administrative Agent or the
Required Lenders have so elected, the Total Net Leverage Ratio shall be deemed
to be in Category 1 as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 

Notwithstanding the foregoing, (a) the Applicable Rate in respect of any
Class of Incremental Revolving Commitments, any Class of Incremental Term Loans
(other than the 2019 Incremental Term Loans), any Class of

 

4

--------------------------------------------------------------------------------



 

Incremental Revolving Loans, any Class of Extended Term Loans, any Class of
Extended Revolving Commitments or any Class of Replacement Term Loans shall be
the applicable percentages per annum set forth in the relevant Additional Credit
Extension Amendment and (b) in the case of the Term Loans of any Class, the
Applicable Rate shall be increased as, and to the extent, necessary to comply
with the provisions of Section 2.20.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC,
Deutsche Bank Securities Inc., RBC Capital Markets, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Goldman Sachs Bank USA, PNC Capital Markets LLC and Morgan
Stanley Senior Funding, Inc., in their respective capacities as joint lead
arrangers and joint bookrunners under this Agreement, the Amendment No. 1 Lead
Arrangers, the Amendment No. 2 Lead Arrangers and the Amendment No. 23 Lead
Arrangers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $100,000,000 plus 50% of the Consolidated
Net Income of Holdings for the period (taken as one accounting period) from the
first day of Holdings’ fiscal quarter during which the Closing Date occurred (to
the extent greater than zero) to the end of Holdings’ most recently ended fiscal
quarter for which internal financial statements are available at the time of a
Restricted Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit), plus

 

(b)                                 100% of the sum of Qualified Proceeds and
Permitted Investments, in each case, received by Holdings since the Closing Date
as a contribution to its equity capital (other than Disqualified Stock) or from
the issue or sale of Equity Interests of Holdings (other than Disqualified Stock
and Cure Amount) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of Holdings or
any of its Restricted Subsidiaries that have been converted into or exchanged
for such Equity Interests (other than Equity Interests (or Disqualified Stock or
debt securities) sold to a Restricted Subsidiary of Holdings) (other than
amounts used pursuant to Section 6.01(a)(xxi), 6.04(u) (except to the extent
such Investment is in a Restricted Subsidiary) or Section 6.08(b)(ii)), plus

 

(c)                                  an amount equal to the net reduction in
Investments made pursuant to Section 6.04(r) by Holdings and its Restricted
Subsidiaries resulting from (A) the sale or other disposition (other than to
Holdings or a Restricted Subsidiary) of any such Investment and (B) repurchases,
redemptions and repayments of such Investments and the receipt of any dividends
or distributions from such Investments, plus

 

(d)                                 to the extent that any Unrestricted
Subsidiary of Holdings is redesignated as a Restricted Subsidiary, an amount
equal to the lesser of (A) the Fair Market Value of Holdings’ interest in such
Subsidiary immediately following such redesignation and (B) the aggregate amount
of Holdings’ Investments in such Subsidiary pursuant to Section 6.04(r), plus

 

5

--------------------------------------------------------------------------------



 

(e)                                  in the event Holdings and/or any Restricted
Subsidiary of Holdings makes any Investment pursuant to Section 6.04(r) in a
Person that, as a result of or in connection with such Investment, becomes a
Restricted Subsidiary of Holdings (and, if such Investment was made by a Loan
Party, such Person becomes a Guarantor), an amount equal to the existing
Investment of Holdings and/or any of its Restricted Subsidiaries in such Person
that was previously treated as a Restricted Payment, plus

 

(f)                                   Borrower Retained Prepayment Amounts,
minus

 

(g)                                  any amount of the Available Amount used to
make Investments pursuant to Section 6.04(r) after the Closing Date and prior to
such time, minus

 

(h)                                 any amount of the Available Amount used to
make Restricted Payments and prepayments of Specified Indebtedness pursuant to
Section 6.08(a)(x) and Section 6.08(b)(iii) after the Closing Date and prior to
such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

6

--------------------------------------------------------------------------------



 

“Board of Directors” means:

 

(a)                                 with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board,

 

(b)                                 with respect to a partnership, the board of
directors of the general partner of the partnership,

 

(c)                                  with respect to a limited liability
company, the managing member or members or any controlling committee of managing
members thereof, and

 

(d)                                 with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Retained Prepayment Amounts” has the meaning specified in
Section 2.11(g).

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03; provided that a Borrowing Request shall be
substantially in the form of Exhibit D, or such other form as shall be approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of
Holdings and any of the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of Holdings for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by Holdings and
the Subsidiaries during such period; provided that Capital Expenditures shall
not include (i) expenditures to the extent they are made with the Net Proceeds
of the issuance by Holdings of Equity Interests (or capital contributions in
respect thereof) after the Closing Date to the extent not Otherwise Applied,
(ii) investments that constitute a portion of the purchase price of a Permitted
Acquisition, (iii) expenditures that constitute a reinvestment of the Net
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, to the extent permitted by Section 2.11(c), and
(iv) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (x) used or surplus
equipment traded in at the time of such purchase and (y) the proceeds of a
concurrent sale of used or surplus equipment.

 

“Capital Lease Obligations” of any Person means, at the time the determination
is to be made, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Captive Insurance Subsidiary” means a subsidiary established by Holdings or any
of its subsidiaries for the sole purpose of insuring the business, facilities
and/or employees of Holdings and its subsidiaries.

 

“Cash Management Agreement” means any agreement relating to Cash Management
Obligations that is entered into by and between the Borrower or any Restricted
Subsidiary and any Qualified Counterparty.

 

7

--------------------------------------------------------------------------------



 

“Cash Management Obligations” means obligations owed by Holdings or any
Restricted Subsidiary to any Qualified Counterparty in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and
(2) Holdings’ or any Restricted Subsidiary’s participation in commercial (or
purchasing) card programs at any Qualified Counterparty (“card obligations”).

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“CFC Holdco” means any U.S. Subsidiary that owns (directly or indirectly) no
material assets other than Equity Interests (or Equity Interest and
indebtedness) of one or more non-U.S. subsidiaries that are CFCs.

 

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued; provided, further, that a Lender or Issuing Bank
shall be entitled to compensation with respect to any such adoption set forth in
the first proviso to this sentence taking effect, making or issuance becoming
effective after the date of this Agreement only if it is the applicable Lender
or Issuing Bank’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of other financing agreements to the
extent it is permitted to do so.

 

“Change of Control” means:

 

(a)                                 (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act), other than one or more
Permitted Holders or a Parent, becomes the Beneficial Owner, directly or
indirectly, of more than 35% of the total voting power of the voting Equity
Interests of Holdings; provided that (x) so long as Holdings is a subsidiary of
any Parent, no “person” shall be deemed to be or become a Beneficial Owner of
more than 35% of the total voting power of the voting Equity Interests of
Holdings unless such “person” shall be or become a Beneficial Owner of more than
35% of the total voting power of the voting Equity Interests of such Parent and
(y) any voting stock of which any Permitted Holder is the Beneficial Owner shall
not in any case be included in any voting stock of which any such “person” is
the Beneficial Owner, and (ii) the Permitted Holders are the Beneficial Owners,
directly or indirectly, in the aggregate of a lesser percentage of the total
voting power of the voting Equity Interests of Holdings than such “person,” or

 

(b)                                 (i) Holdings sells or transfers, in one or a
series of related transactions, all or substantially all of the assets of
Holdings and its Restricted Subsidiaries to, another Person (other than one or
more Permitted Holders) and any “person” (as defined in clause (i) above), other
than one or more Permitted Holders or any Parent, is or becomes the Beneficial
Owner, directly or indirectly, of more than 35% of the total voting power of the
voting Equity Interests of the transferee Person in such sale or transfer of
assets, as the case may be; provided that (x) so long as such transferee Person
is a subsidiary of a parent Person, no “person” shall be deemed to be or become
a Beneficial Owner of more than 35% of the total voting power of the voting
Equity Interests of such transferee Person unless such “person” shall be or
become a Beneficial Owner of more than 35% of the total voting power of the
voting Equity Interests of such parent Person and (y) any voting Equity
Interests of which any Permitted Holder is the Beneficial Owner shall not in any
case be included in any voting Equity Interests of which any such “person” is
the Beneficial Owner, and (ii) the Permitted Holders are the Beneficial Owners,
directly or indirectly, in the aggregate of a lesser percentage of the total
voting power of the voting Equity Interests of the transferee Person in such
sale or transfer of assets than such “person,” or

 

(c)                                  the acquisition of record ownership by any
Person other than Holdings of any Equity Interests in the Borrower, or

 

8

--------------------------------------------------------------------------------



 

(d)                                 a “change of control” (or similar event)
shall occur under any instrument governing Material Indebtedness.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, means (i) when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans (including 2019 Incremental Term Loans), Incremental Term Loans  of
any series, Extended Term Loans of any series or Replacement Term Loans of any
series, (ii) when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, a Tranche B Commitment (including a 2019
Incremental Term Loan Commitment) or an Incremental Commitment  relating to an
additional Class of Loans and (iii) when used in reference to any Lender, refers
to whether such Lender has Loans, Borrowings or Commitments of a particular
Class.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived).

 

“CMS” means the United States Department of Health and Human Services, Centers
for Medicare and Medicaid Services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document and all other property that is from time to time pledged to
secure the Obligations pursuant to any Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under this Agreement and any Security
Document.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit B.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)                                 the Collateral Agent shall have received
from each Loan Party either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Loan Party or (ii) in the case of any
Person that becomes a Loan Party after the Closing Date, a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Loan Party, subject, in each case, to the limitations and
exceptions set forth in this Agreement and the Security Documents,

 

(b)                                 all Obligations (other than, with respect to
any Loan Party, any Excluded Swap Obligations of such Loan Party) shall have
been unconditionally guaranteed by Holdings, the Borrower (other than with
respect to its direct Obligations as a primary obligor) and each Subsidiary Loan
Party (each, a “Guarantor”),

 

(c)                                  the Obligations and the Guarantee shall
have been secured by a perfected first-priority security interest (subject to
Permitted Liens) in (i) all the Equity Interests of the Borrower, (ii) all
Equity Interests of each Restricted Subsidiary directly owned by the Borrower or
a Subsidiary Loan Party subject to the limitations and exceptions set forth in
this Agreement and the Security Documents; provided that in the case of any
Restricted Subsidiary that is a CFC or a CFC Holdco, such pledge shall be
limited to 65% of the issued and outstanding voting Equity Interests and 100% of
any non-voting Equity Interests (it being understood, for the avoidance of
doubt, that any Equity Interest treated as stock entitled to vote within the
meaning of Treasury Regulations Section 1.956-2(c)(2) shall be treated as voting
Equity Interests for purposes of this clause (c)),

 

9

--------------------------------------------------------------------------------



 

(d)                                 all Indebtedness of Holdings, the Borrower
and each Subsidiary that is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank,

 

(e)                                  all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Collateral Agreement and perfect such
Liens to the extent required by the Collateral Agreement, shall have been
executed, filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording,

 

(f)                                   the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid first
priority Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens in amounts reasonably acceptable to the Collateral
Agent (not to exceed 100% of the Fair Market Value of such Mortgaged Property in
jurisdictions that impose mortgage recording taxes or 110% otherwise), together
with such endorsements, coinsurance and reinsurance as the Collateral Agent or
the Required Lenders may reasonably request, and such new surveys (or existing
surveys together with affidavits of no-change sufficient for the title company
to remove all standard survey exceptions from the mortgage title policy relating
to such Mortgaged Property and issue the survey-related endorsements),
appraisals, legal opinions (with respect to enforceability and perfection of the
Mortgages and the authorization, execution and delivery of the Mortgages) and
other documents as the Collateral Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property, in each case,
in form and substance reasonably acceptable to the Collateral Agent, and
(iii) (A) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property and,
to the extent a Mortgaged Property is located in a special flood hazard area, a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto and (B) a copy of,
or a certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 5.07(b) and the applicable provisions of
the Security Documents, each of which shall (I) be endorsed or otherwise amended
to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (II) name the Collateral Agent, on behalf of the
Secured Parties, as additional insured or loss payee/mortgagee (as applicable),
(III) identify the address of each property located in a special flood hazard
area,  indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto and (IV) shall be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, and

 

(g)                                  each Loan Party shall have obtained all
material consents and approvals required to be obtained by it in connection with
the execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.

 

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests 
(i) in particular assets if, in the reasonable judgment of the Borrower and the
Administrative Agent or the Collateral Agent, the costs (including any adverse
tax consequences) of creating or perfecting such pledges or security interests
in such assets (including any mortgage, mortgage recording, stamp, intangibles
or other tax, title insurance, surveys or flood insurance) are excessive in
relation to the benefits to the Lenders therefrom, (ii) in any owned real
property other than Material Real Property, (iii) in any real property leases
(other than ground leases) or real property leasehold interests (it being
understood there shall be no requirement to obtain any landlord waivers,
estoppels or collateral access letters), and (iv) with respect to any Excluded
Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in, or the delivery of the Mortgages and the obtaining of title
insurance, surveys, legal opinions and flood documentation with respect to,
particular assets and the delivery of assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it determines, in consultation with the Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it

 

10

--------------------------------------------------------------------------------



 

would otherwise be required by this Agreement or the Security Documents. 
Notwithstanding any provision of any Loan Document to the contrary, if a
mortgage tax or any similar tax or charge will be owed on the entire amount of
the Obligations evidenced hereby, then the amount secured by the applicable
Mortgage shall be limited to 100% of the Fair Market Value of the Mortgaged
Property at the time the Mortgage is entered into if such limitation results in
such mortgage tax or similar tax or charge being calculated based upon such Fair
Market Value.

 

No actions in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction). 
Control agreements and perfection by control shall not be required with respect
to any Collateral requiring perfection through control agreements (including
deposit accounts or other bank accounts or securities accounts).

 

“Commitment” means a Revolving Commitment, a Tranche B Commitment (including a
2019 Incremental Term Loan Commitment), any Commitment in respect of an
Incremental Extension of Credit  or any combination thereof (as the context
requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitors” means any Person who is not an Affiliate of Holdings or any of its
subsidiaries and who engages (or whose Affiliate engages), as its primary
business, in the same or similar business as a material business of Holdings or
any of its subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Compliance Date” means the last day of any Test Period (commencing with
June 30, 2017).

 

“Concentra” means Concentra Group Holdings, LLC.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a)                                 without duplication and to the extent
deducted (and not added back or excluded) in determining such Consolidated Net
Income for such period (except in the case of clause (xiii)), the sum of: 
(i) consolidated interest expense of Holdings and its Restricted Subsidiaries
for such period determined in accordance with GAAP, (ii) consolidated income tax
expense of Holdings and its Restricted Subsidiaries for such period, (iii) all
amounts attributable to depreciation and amortization expense of Holdings and
its Restricted Subsidiaries for such period, (iv) any non-cash charges, expenses
or losses for such period (but excluding (A) any non-cash charge, expense or
loss in respect of amortization of a prepaid cash item that was included in
Consolidated Net Income in a prior period and (B) any non-cash charge, expense
or loss that relates to the write-down or write-off of inventory or accounts
receivable); provided that if any non-cash charges, expenses or losses referred
to in this clause (iv) represents an accrual or reserve for potential cash items
in any future period, (1) the Borrower may elect not to add back such non-cash
charge, expense or loss in the current period and (2) to the extent the Borrower
elects to add back such non-cash charge, expense or loss, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to such extent paid, (v) any gains or losses
realized upon the disposition of assets outside the ordinary course of business
(including any gain or loss realized upon the disposition of any Equity
Interests of any Person) and any gains or losses on disposed, abandoned, and
discontinued operations (including in connection with any disposal thereof) and
any accretion or accrual of discounted liabilities, (vi) any non-recurring
out-of-pocket expenses or charges for the period (including, without limitation,
any premiums, make-whole or penalty payments) relating to any offering of Equity
Interests by Holdings, the Borrower or any other direct or indirect parent
company of the Borrower or merger, recapitalization or acquisition transactions
made by Holdings or any of its Restricted Subsidiaries, or any Indebtedness
incurred or repaid by Holdings or any of its Restricted Subsidiaries (in each
case, whether or not successful), (vii) any Transaction Expenses made or
incurred by Holdings and its Restricted

 

11

--------------------------------------------------------------------------------



 

Subsidiaries in connection with the Transactions that are paid, accrued or
reserved within 180 days of the consummation of the Transactions, (viii) other
cash expenses incurred during such period in connection with a Permitted
Acquisition to the extent that such expenses are reimbursed in cash during such
period pursuant to indemnification provisions of any agreement relating to such
transaction, (ix) any non-recurring fees, cash charges and other cash expenses
incurred in connection with the issuance of Equity Interests or Indebtedness or
the extinguishment of Indebtedness, (x) any non-cash costs or expenses, incurred
pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, (xi) Consolidated Net Income attributable to
non-controlling interests of a Restricted Subsidiary (less the amount of any
mandatory cash distribution with respect to any non-controlling interest other
than in connection with a proportionate discretionary cash distribution with
respect to the interest held by Holdings or any Restricted Subsidiary),
(xii) changes in earn-out and contingent consideration obligations (including to
the extent accounted for as bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case in connection with any
acquisitions, (xiii) costs, charges, accruals, reserves or expenses attributable
to the undertaking and/or implementation of cost savings initiatives and
operating expense reductions, restructuring and similar charges, severance,
relocation costs, integration and facilities opening costs and other business
optimization expenses, signing costs, retention or completion bonuses,
transition costs, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities) in an aggregate amount
not to exceed 20% (when taken together with amounts added under clause (xiv)) of
Consolidated EBITDA in such Test Period, (xiv) pro forma “run rate” cost
savings, operating expense reductions and synergies (including post-acquisition
price or administration fee increases) related to acquisitions, dispositions and
other specified transactions (including, for the avoidance of doubt,
acquisitions occurring prior to the Closing Date), restructurings, cost savings
initiatives and other initiatives that are reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 18 months after such acquisition, disposition or other specified
transaction, restructuring, cost savings initiative or other initiative in an
aggregate amount not to exceed 20% (together with amounts under clause
(xiii) above) in an aggregate amount not to exceed the greater of Consolidated
EBITDA in such Test Period), (xv) any reduction in Consolidated Net Income for
such period attributable to facilities open and operating for a period of 18
months or less as of the end of the relevant test period, (xvi) any gain or loss
(after any offset) resulting from currency transaction or translation gains or
losses and any gains or losses related to currency remeasurements of
Indebtedness (including intercompany indebtedness and foreign currency hedges
for currency exchange risk), (xvii) charges, losses or expenses, to the extent
indemnified or insured or reimbursed by a third party to the extent such
indemnification, insurance or reimbursement is received in cash or reasonably be
expected to be paid within 365 days after the incurrence of such charge, loss or
expense to the extent not accrued and (xviii) the amount of any Consolidated
EBITDA losses incurred at any inpatient rehabilitation or long-term acute care
hospitals operated by Borrower or any of its Restricted Subsidiaries prior to
the date that is twelve months after the opening of such facility (“Startup
Operating Losses”), in an aggregate amount not to exceed the greater of
(A) $20,000,000 during any fiscal year plus, without duplication, up to
$10,000,000 of any unutilized amount under this subclause (A) from the prior
fiscal year and (B) 5.0% of Consolidated EBITDA of such four quarter period
(calculated prior to giving effect to the addbacks pursuant to this subclause
(xviii)), minus

 

(b)                                 without duplication, other non-cash items
(other than the accrual of revenue in accordance with GAAP consistently applied
in the ordinary course of business) increasing Consolidated Net Income for the
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
and

 

(c)                                  (without duplication) plus unrealized
losses and minus unrealized gains in each case in respect of Swap Agreements, as
determined in accordance with GAAP.

 

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.06.

 

12

--------------------------------------------------------------------------------



 

“Consolidated First Lien Net Indebtedness” means, as of any date of
determination, (a) the amount of Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Indebtedness” outstanding on such date
that is secured by a Lien on any assets of the Loan Parties but excluding any
such Indebtedness in which the applicable Liens are expressly subordinated to
the Liens securing the Obligations minus (b) the aggregate amount of
unrestricted cash and Permitted Investments, in each case, included on the
consolidated balance sheet of Holdings and its Restricted Subsidiaries as of
such date.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP and before any reduction in respect
of preferred stock dividends; provided that there shall be excluded from
Consolidated Net Income (a) the net income of any Person that is not a
Restricted Subsidiary of Holdings or that is accounted for by the equity method
of accounting; provided that Consolidated Net Income of Holdings will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent subsequently converted into cash) or
Permitted Investments to Holdings or a Restricted Subsidiary thereof in respect
of such period, to the extent not already included therein (and if such net
income is a loss, it will be included only to the extent that such loss has been
funded with cash by Holdings or a Restricted Subsidiary of Holdings), (b) the
cumulative effect of a change in accounting principles during such period to the
extent included in Consolidated Net Income, (c) any gains or losses (less all
fees, expenses and charges relating thereto) attributable to any sale of assets
outside the ordinary course of business, the disposition of any Equity Interests
of any Person or any of its Restricted Subsidiaries, or the extinguishment of
any Indebtedness of such Person or any of its Restricted Subsidiaries, in each
case, other than in the ordinary course of business, (d) any extraordinary,
unusual or non-recurring gain or loss, together with any related provision for
taxes on such extraordinary, unusual or non-recurring gain or loss for such
period, (e) income or losses attributable to discontinued operations (including,
without limitation, operations disposed during such period whether or not such
operations were classified as discontinued), (f) any non-cash charges
(i) attributable to applying the purchase method of accounting in accordance
with GAAP, (ii) resulting from the application of Accounting Standards
Codification (“ASC”) Topic 350 or ASC Topic 360, and (iii) relating to the
amortization of intangibles resulting from the application of ASC Topic 805,
(g) all non-cash charges relating to employee benefit or other management or
stock compensation plans of Holdings or a Restricted Subsidiary (excluding any
such non-cash charge to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
incurred in a prior period) to the extent that such non-cash charges are
deducted in computing Consolidated Net Income; provided, that if Holdings or any
Restricted Subsidiary of Holdings makes a cash payment in respect of such
non-cash charge in any period, such cash payment will (without duplication) be
deducted from the Consolidated Net Income of Holdings for such period, (h) all
unrealized gains and losses relating to hedging transactions and mark-to-market
of Indebtedness denominated in foreign currencies resulting from the application
of ASC Topic 830 and (i) any unrealized foreign currency translation gains or
losses, including in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person.  Notwithstanding the
foregoing, for purposes of calculating the “Available Amount”, Consolidated Net
Income of any Restricted Subsidiary of Holdings will be excluded to the extent
that the declaration or payment of dividends or other distributions by that
Restricted Subsidiary of that net income is not at the date of determination
permitted by a Requirement of Law (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its stockholders unless such
restriction with respect to the payment of dividends or other distributions
(1) has been legally waived, or otherwise released or (2) is imposed pursuant to
this Agreement and the other Loan Documents, or any other agreement containing
any such restriction that is not more restrictive than the Loan Documents;
provided that, Consolidated Net Income of Holdings shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Permitted Investments to (or to the extent subsequently converted into
cash or Permitted Investments by) Holdings or a Restricted Subsidiary (subject
to provisions of this sentence) during such period, to the extent not previously
included therein.

 

“Consolidated Practice” means any therapist- or physician-owned professional
organization, association or corporation that employs or contracts with
physicians and has entered into a management services agreement with Holdings ,
the Borrower or any other Subsidiary, the accounts of which are consolidated
with Holdings, the Borrower and its subsidiaries in accordance with GAAP.

 

“Consolidated Secured Net Indebtedness” means, as of any date of determination,
(a) the amount of Indebtedness described in clause (a) of the definition of
“Consolidated Total Net Indebtedness” outstanding on such

 

13

--------------------------------------------------------------------------------



 

date that is secured by a Lien on any assets of the Loan Parties minus (b) the
aggregate amount of unrestricted cash and Permitted Investments, in each case,
included on the consolidated balance sheet of Holdings, the Borrower and its
Restricted Subsidiaries as of such date.

 

“Consolidated Total Net Indebtedness” means, as of any date of determination,
(a) the Indebtedness of Holdings and its Restricted Subsidiaries outstanding on
such date consisting of Indebtedness for borrowed money, Attributable
Indebtedness, purchase money debt, unreimbursed amounts under letters of credit
(subject to the proviso below) and all Guarantees of the foregoing, in each case
(except in the case of Guarantees) in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of acquisition accounting in connection with any
acquisition constituting an Investment permitted under this Agreement) minus
(b) the aggregate amount of unrestricted cash and Permitted Investments included
on the consolidated balance sheet of Holdings and its Restricted Subsidiaries as
of such date; provided that Consolidated Total Net Indebtedness shall not
include Indebtedness in respect of (i) letters of credit, except to the extent
of unreimbursed amounts under commercial letters of credit that are not
reimbursed within three (3) Business Days after such amount is drawn and
(ii) Unrestricted Subsidiaries.  For the avoidance of doubt, obligations under
Swap Agreements permitted by Section 6.07 do not constitute Consolidated Total
Net Indebtedness.

 

“Contract Consideration” has the meaning set forth in the clause (k) of the
definition of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Practice of Medicine Laws” means all laws, regulations, common law,
and attorney general opinions in whatever form, that prohibit any Person other
than a licensed physician or professional corporation or professional
association whose shareholders are exclusively licensed physicians from
employing licensed physicians to provide professional medical services.

 

“Cure Amount” has the meaning specified in Section 7.02(a).

 

“Cure Right” has the meaning specified in Section 7.02(a).

 

“Debt Fund Affiliate” shall mean any Affiliate of the Borrower that is a bona
fide debt fund or an investment vehicle that is engaged in or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which any Permitted
Holder does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such Affiliate.

 

“Declined Proceeds” has the meaning specified in Section 2.11(g).

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Loans, (ii) fund any portion of its participations in
Letters of Credit or (iii) pay over to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Revolving Lender notifies the
Administrative Agent in writing that such failure is the result of such
Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent, any Issuing Bank or any other Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with
(i) any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Revolving
Lender’s good faith determination that a condition precedent (specifically

 

14

--------------------------------------------------------------------------------



 

identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or (ii) its funding obligations generally
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Revolving Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit under this Agreement; provided that such Revolving Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Loan Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Administrative Agent, (d) has become the subject of (i) a Bankruptcy
Event or (ii) a Bail-In Action, or (e) has failed at any time to comply with the
provisions of Section 2.18(c) with respect to purchasing participations from the
other Lenders, whereby such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders.

 

“Disqualified Institutions” means (a) the Persons identified in Schedule 1.01-B,
(b) any Competitors of Holdings and its subsidiaries (other than bona fide fixed
income investors or debt funds) that (i) are listed on Schedule 1.01-B and
(ii) on or after the Closing Date, have been specified in writing by the
Borrower to the Administrative Agent from time to time in the form of an update
to such Schedule and (c) Affiliates of such Persons set forth in clauses (a) and
(b) above (in the case of Affiliates of such Persons set forth in clause
(b) above other than bona fide fixed income investors or debt funds) that
(i)(A) are listed on Schedule 1.01-B and (B) on or after the Closing Date, have
been specified in writing by the Borrower to the Administrative Agent from time
to time in the form of an update to such Schedule or (ii) are clearly
identifiable as an Affiliate of such Persons solely by similarity of such
Affiliate’s name; provided, that, to the extent Persons are identified as
Disqualified Institutions in writing by the Borrower to the Administrative Agent
after the Closing Date pursuant to clauses (b)(ii) or (c)(i)(B), the inclusion
of such Persons as Disqualified Institutions shall not retroactively apply to
prior assignments or participations in respect of any Loan under this Agreement
or to any Person that is party to a pending trade at the time such designation
would otherwise become effective.  Updates to Schedule 1.01-B shall be sent to
JPMDQ_Contact@jpmorgan.com (unless otherwise agreed by the Administrative
Agent), and shall become effective three (3) Business Days after receipt by the
Administrative Agent.  Updates to Schedule 1.01-B not sent to
JPMDQ_Contact@jpmorgan.com (unless otherwise agreed by the Administrative Agent)
shall be deemed not received and not effective. The Administrative Agent shall
not have any duty to ascertain, monitor or enforce compliance with the list of
Disqualified Institutions.  Notwithstanding the foregoing, the Borrower, by
written notice to the Administrative Agent as provided above, may from time to
time in its sole discretion remove any entity from Schedule 1.01-B (or otherwise
modify such list to exclude any particular entity), and such entity removed or
excluded from Schedule 1.01-B shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Preferred Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) obligations under treasury services
agreements or obligations under secured hedge agreements not then due and
payable) that are accrued and payable and the termination of the Commitments and
the termination of all outstanding Letters of Credit (unless the outstanding
amount of the LC Exposure related thereto has been cash collateralized,
back-stopped by a letter of credit in form and substance, and issued by a letter
of credit issuer, reasonably satisfactory to the applicable Issuing Bank and in
a face amount equal to 103% of the outstanding amount of the applicable LC
Exposure in respect thereof), or deemed reissued under another agreement
reasonably acceptable to the applicable Issuing Bank)), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Preferred Stock
and other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than (i) contingent indemnification obligations
as to which no claim has been asserted and (ii) obligations under treasury
services agreements or obligations under secured hedge agreements not then due
and payable) that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the outstanding
amount of the LC Exposure related thereto has been cash collateralized,
back-stopped by a letter of

 

15

--------------------------------------------------------------------------------



 

credit in form and substance, and issued by a letter of credit issuer,
reasonably satisfactory to the applicable Issuing Bank and in a face amount
equal to 103% of the outstanding amount of the applicable LC Exposure in respect
thereof, or deemed reissued under another agreement reasonably acceptable to the
applicable Issuing Bank)), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is 91 days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided, that if such Equity Interests are issued pursuant to a plan for the
benefit of future, current or former employees, directors, officers, members of
management or consultants of Holdings (or a Parent), the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, directors,
officers, members of management or consultants, such Equity Interests shall not
constitute Disqualified Stock solely because they may be permitted to be
repurchased by Holdings, the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination of employment or service, as applicable, death or disability.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant a
“plan of division” or a similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“ECF Percentage” means 50%; provided that the ECF Percentage with respect to
Excess Cash Flow for any year shall instead be (x) 25% in the event that the
Total Net Leverage Ratio on the last day of such year is less than or equal to
4.50 to 1.00 and greater than 4.00 to 1.00 and (y) 0% in the event that the
Total Net Leverage Ratio on the last day of such year is less than 4.00 to 1.00.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the Environment, the preservation
or reclamation of or

 

16

--------------------------------------------------------------------------------



 

damage to natural resources, the presence, management, storage, treatment,
transports, exposure to, Release or threatened Release of any Hazardous
Material, or to health and safety matters.

 

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof (but excluding any debt security that is
convertible into, or exchangeable for, any of the foregoing).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or under Section 414(m) and (o) of the Code
solely for purposes of Section 412 of the Code and Section 302 of ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) a failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived, with respect to a Plan, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan or Multiemployer
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan, (f) the receipt by the Borrower or any ERISA Affiliate of
any written notice relating to the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan, (g) the withdrawal of the Borrower or
any of its ERISA Affiliates from a Plan subject to Section 4063 of ERISA during
a plan year in which such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, (h) the receipt by the
Borrower or any ERISA Affiliate of any written notice concerning a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or that a Multiemployer
Plan is in “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA) or (i) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) with respect to any Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any fiscal year of Holdings, commencing with and
including the fiscal year ending on December 31, 2017, the sum (without
duplication) of:

 

(a)                                 Consolidated Net Income for such fiscal
year, adjusted to exclude any gains or losses attributable to Prepayment Events,
plus

 

17

--------------------------------------------------------------------------------



 

(b)                                 depreciation, amortization and other
non-cash charges or losses (including deferred income taxes) deducted in
determining such Consolidated Net Income for such fiscal year, plus

 

(c)                                  the amount, if any, by which Net Working
Capital decreased during such fiscal year (except as a result of
reclassification of items from short-term to long-term), minus

 

(d)                                 the sum of (i) any non-cash gains or
non-cash items of income included in determining Consolidated Net Income for
such fiscal year plus (ii) the amount, if any, by which Net Working Capital
increased during such fiscal year (except as a result of reclassification of
items from long-term to short-term), minus

 

(e)                                  the greater of (x) the amount of Capital
Expenditures of Holdings and its Restricted Subsidiaries in such fiscal year
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Long-Term Indebtedness) and
(y) the amount of Capital Expenditures budgeted by Holdings and its Restricted
Subsidiaries for the next succeeding fiscal year (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise to be
financed by incurring Long-Term Indebtedness), minus

 

(f)                                   the aggregate principal amount of
Long-Term Indebtedness repaid or prepaid by Holdings and its Restricted
Subsidiaries during such fiscal year, excluding (i) Indebtedness in respect of
Revolving Loans and Letters of Credit (unless there is a corresponding reduction
in the aggregate Revolving Commitments), (ii) Tranche B Term Loans prepaid
pursuant to Section 2.11(a), (c) or (d), and (iii) repayments or prepayments of
Long-Term Indebtedness financed by the incurrence of other Long-Term
Indebtedness by a Parent or any Loan Party or the issuance of Equity Interests
(or capital contributions in respect thereof) after the Closing Date, minus

 

(g)                                  the amount of Restricted Payments made by a
Loan Party in such fiscal year pursuant to clause (iii) of Section 6.08(a),
minus

 

(h)                                 cash Taxes paid in such fiscal year that did
not reduce Consolidated Net Income for such fiscal year, minus

 

(i)                                     cash payments made during such fiscal
year in respect of non-cash charges that increased Excess Cash Flow in any prior
fiscal year, minus

 

(j)                                    without duplication of amounts deducted
pursuant to clause (k) below in prior fiscal years, the amount of Investments
made pursuant to clauses (j), (l) and (s) of Section 6.04 to the extent such
Investments were not funded with the proceeds of Long-Term Indebtedness, minus

 

(k)                                 without duplication of (i) amounts deducted
from Excess Cash Flow in prior periods or (ii) amounts included in subclause
(e)(y) above and, at the option of the Borrower, the aggregate consideration
required to be paid in cash by Holdings and its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions, Capital Expenditures, or
acquisitions of intellectual property to the extent expected to be consummated
or made, in each case during the period of four consecutive fiscal quarters of
Holdings following the end of such period; provided that to the extent the
aggregate amount of expenditures (excluding expenditures from the proceeds of
Long-Term Indebtedness) is actually utilized to finance such Permitted
Acquisitions, Capital Expenditures, or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters.

 

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

18

--------------------------------------------------------------------------------



 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (i) a
direct or indirect Subsidiary of a Subsidiary of Holdings that is a CFC or
(ii) a CFC Holdco.

 

“Excluded Subsidiary” means (i) any Subsidiary to the extent (and for so long
as) a Guarantee by such Subsidiary would be prohibited or restricted by
applicable law or by any restriction in any contract existing on the Closing
Date or, so long as any such restriction in any contract is not entered into in
contemplation of such Subsidiary becoming a Subsidiary, at the time such
Subsidiary becomes a Subsidiary (including any requirement to obtain the consent
of any governmental authority or third party), (ii) Excluded Domestic
Subsidiaries, (iii) Unrestricted Subsidiaries, (iv) Captive Insurance
Subsidiaries, (v) not-for-profit Subsidiaries, (vi) special purpose entities
reasonably satisfactory to the Administrative Agent, (vii) any Subsidiary that
is not a Material Subsidiary and (viii) any Subsidiary where the Administrative
Agent and the Borrower agree that the cost (including any adverse tax
consequences) of obtaining a Guarantee by such Subsidiary would be excessive in
light of the practical benefit to the Lenders afforded thereby); provided that,
(x) the Borrower may notify the Administrative Agent that it intends to comply
with the Guarantee and Collateral Requirement with respect to any Excluded
Subsidiary that is a Domestic Subsidiary and a Restricted Subsidiary and, as of
the date of such compliance, such Subsidiary shall become a Subsidiary Loan
Party and cease to constitute an Excluded Subsidiary (including, without
limitation, for purposes of this definition and Section 5.12(a)) and (y) the
Borrower may designate and re-designate in writing to the Administrative Agent
any Excluded Subsidiary pursuant to clause (vii) of this definition as a
Subsidiary Loan Party at any time subject to the terms set forth in this
definition.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Securities Exchange
Act and the regulations thereunder (determined after giving effect to
Section 2.12 of the Collateral Agreement, any other keepwell, support or other
agreement for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation but for such Loan Party’s failure to constitute
an “eligible contract participant” at such time.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Loan Party hereunder, (a) Taxes
imposed on (or measured by) its net income (however denominated) (including any
backup withholding with respect thereto) and franchise Taxes imposed on it (in
lieu of net income Taxes), in each case as a result of (i) such recipient being
organized under the laws of,  or having  its principal office or, in the case of
any Lender, its applicable lending office, located in the jurisdiction imposing
such Tax, or (ii) any other present or former connection between such Person and
the jurisdiction imposing such Tax (other than a connection arising by such
Person having executed, delivered, become a party to, performed its obligations
or received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to,  or enforced, any Loan Document,
or sold or assigned an interest in any Loan or Loan Document ), (b) any branch
profits Taxes imposed under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a) above, (c) in the case of a
Lender, any U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a
Commitment or a Loan  pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment (or, to the extent a
Lender acquires an interest in a Loan not funded pursuant to a prior Commitment,
acquires such interest in such Loan) (in each case other than pursuant to an
assignment request by the Borrower under Section 2.19(b)), or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Commitment or Loan or to such Lender immediately before it
changed its lending office, (d) any withholding Tax that is attributable to such
Lender’s failure to comply with Section 2.17(e), and (e) any withholding Taxes
imposed under FATCA.

 

19

--------------------------------------------------------------------------------



 

“Existing Credit Agreement” means the Credit Agreement dated as of June 1, 2011
(as amended, supplemented or modified prior to the date hereof), among the
Borrower, Holdings, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the lenders from time to time party thereto.

 

“Existing Letter of Credit” means each letter of credit identified on Schedule
2.05.

 

“Existing Senior Notes” means the Borrower’s 6.3756.250% senior notes due
20212026 outstanding on the ClosingAmendment No. 3 Effective Date.

 

“Existing Term Loan Class” has the meaning set forth in Section 2.21(a).

 

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.21 that are substantially identical to the Revolving
Commitments except that such extended revolving commitments may have a later
maturity date and different provisions with respect to interest rates and fees
than those applicable to the Revolving Commitments.

 

“Extended Term Loans” has the meaning set forth in Section 2.21(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.21(c).

 

“Extension Election” has the meaning set forth in Section 2.21(c).

 

“Extension Request” has the meaning set forth in Section 2.21(a).

 

“Facility” means a given Class of Term Loans or Revolving Commitments, as the
context may require.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the current Code (or any amended or successor version
described above) and any applicable law or regulation pursuant to an
intergovernmental agreement entered into to implement the foregoing.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  For purposes of this Agreement, in
no event shall the Federal Funds Effective Rate be less than 0%.

 

“Fee Letter” means the Administrative Agent Fee Letter, dated as of March 6,
2017, between the Borrower and the Administrative Agent.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

“Financial Covenant” means the covenant of the Borrower set forth in
Section 6.12.

 

“Financial Covenant Default” has the meaning specified in Section 7.02(a).

 

20

--------------------------------------------------------------------------------



 

“First Lien Intercreditor Agreement” means an agreement substantially in the
form of Exhibit I hereto with such changes as may be mutually agreed by the
Borrower and the Administrative Agent.

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Net Indebtedness as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA for such Test Period to (b) Fixed Charges for such
Test Period.

 

“Fixed Charges” means the sum, without duplication, of:

 

(1)                                 the consolidated interest expense of
Holdings and its Restricted Subsidiaries for such period, net of interest
income, to the extent it relates to Indebtedness of Holdings and its Restricted
Subsidiaries for such Test Period, and to the extent such expense was deducted
in computing Consolidated Net Income, whether paid or accrued, including,
without limitation, original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all cash payments made
or received pursuant to Swap Agreements in respect of interest rates, and
excluding any non-cash interest expense, amortization or write-off of deferred
financing costs and any one-time financing fees (including arrangement,
amendment and consent fees), debt issuance costs, commissions, expenses and the
amortization thereof; plus

 

(2)                                 any interest on Indebtedness of another
Person that is guaranteed by Holdings or one of its Restricted Subsidiaries or
secured by a Lien on assets of Holdings or one of its Restricted Subsidiaries,
but only to the extent that such Guarantee or Lien is called upon; plus

 

(3)                                 the product of (A) all cash dividends paid
on any series of preferred stock of Holdings or any of its Restricted
Subsidiaries (other than to the Borrower or a Restricted Subsidiary), in each
case, determined on a consolidated basis in accordance with GAAP multiplied by
(B) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of the Borrower and its Restricted Subsidiaries expressed as a decimal.

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Casualty Event” has the meaning specified in Section 2.11(h).

 

“Foreign Disposition” has the meaning specified in Section 2.11(h).

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Free and Clear Usage Amount” means, at any time, the sum of the aggregate
principal amount of (i) Incremental Term Loans, Revolving Commitment Increases
and Incremental Revolving Commitments that have been established prior to such
time in reliance on Section 2.20(d)(iii)(B) and (ii) Permitted Debt incurred in
reliance on Section 6.01(a)(xvi)(b), in each case, prior to such time.

 

“GAAP” means generally accepted accounting principles in the United States of
America, including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in

 

21

--------------------------------------------------------------------------------



 

such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time.  If at any time the SEC permits or requires domestic companies subject
to the reporting requirements of the Securities Exchange Act to use IFRS in lieu
of GAAP for financial reporting purposes, the Borrower may elect by written
notice to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any
such notice, references herein to GAAP shall thereafter be construed to mean
(a) for periods beginning on and after the date specified in such notice, IFRS
as in effect on the date specified in such notice and as in effect from time to
time (for all other purposes of this Agreement) and (b) for prior periods, GAAP
as defined in the first sentence of this definition.  Notwithstanding any change
to IFRS, all ratios and computations contained in this Agreement shall be
computed in conformity with GAAP.

 

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic federal, state or local
reimbursement or governmental health care programs.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Subsidiary Loan Party that shall
have become a Guarantor pursuant to Section 5.12(a).

 

“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical, hazardous or toxic materials, substances, wastes or other
pollutants or contaminants, including petroleum or petroleum byproducts,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other materials, substances or wastes of any nature regulated pursuant
to any Environmental Law.

 

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to the regulation of
patient health care and the submission of claims for reimbursement including: 
(a) federal fraud and abuse laws and regulations, including, the federal patient
referral law, 42 U.S.C. § 1395nn, commonly known as “Stark II”, the federal
anti-kickback law, 42 U.S.C. § 1320a-7b, the federal civil monetary penalty
statute 42 U.S.C. § 1320a-7a, federal laws regarding the submission of false
claims, false billing, false coding, and similar state laws and regulations,
(b) federal and state laws applicable to reimbursement and reassignment,
(c) HIPAA, (d) Medicare, (e) statutes affecting the Tricare/CHAMPUS, Veterans,
and black lung disease programs and any other health care program financed with
United States government funds, (f) all federal statutes and regulations
affecting the medical assistance program established by Titles V, XIX, XX, and
XXI of the Social Security Act and any statutes succeeding thereto, and all
state statutes and plans for medical assistance enacted in connection with the
federal statutes and regulations, (g) the Emergency Medical Treatment and Labor
Act, commonly known as “EMTALA”, and (h) any other federal or state law or
regulation governing health care.

 

22

--------------------------------------------------------------------------------



 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time
(including, without limitation, the provisions of the Health Information
Technology for Economic and Clinical Health Act contained in the American
Recovery and Reinvestment Act), and any successor statute thereto, and any and
all rules or regulations promulgated from time to time thereunder.

 

“HIPAA Compliance Date” has the meaning set forth in Section 3.22.

 

“Holdings” means (A) Select Medical Holdings Corporation, a Delaware
corporation, or (B) any other entity (such entity, a “Succeeding Holdings”) that
becomes the immediate parent of the Borrower.

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Incremental Commitments” has the meaning set forth in Section 2.20(a).

 

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20(b).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.20(b).

 

“Incremental Lenders” has the meaning set forth in Section 2.20(c).

 

“Incremental Loan Request” has the meaning set forth in Section 2.20(a).

 

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.20(a).

 

“Incremental Revolving Lender” has the meaning set forth in Section 2.20(c).

 

“Incremental Revolving Loan” has the meaning set forth in Section 2.20(b).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.20(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.20(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all obligations of others secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the obligations of any other
Person otherwise constituting Indebtedness hereunder, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party or applicant in respect of letters of credit and
letters of guaranty and (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity,

 

23

--------------------------------------------------------------------------------



 

except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, the term “Indebtedness”
shall not include (a) contingent obligations, including Guarantees, incurred in
the ordinary course of business or in respect of operating leases, and not in
respect of borrowed money, (b) deferred or prepaid revenues, (c) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, (d) or
amounts that any member of management, the employees or consultants of Holdings,
the Borrower or any of the Subsidiaries may become entitled to under any cash
incentive plan in existence from time to time or (e) post-closing payment
adjustments, earn-outs or non-compete payments to which the seller in any
Permitted Acquisition is or may become entitled.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Intellectual Property Security Agreement” has the meaning assigned to such term
in the Collateral Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07; provided that an Interest
Election Request shall be substantially in the form of Exhibit E, or such other
form as shall be approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to the Tranche B Term Loans outstanding immediately prior to the
Amendment No. 2 Effective Date, the Amendment No. 2 Effective Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, with respect
to any Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter (or twelve months or a shorter period, in each
case, as may be agreed by the Borrower, the Administrative Agent and all Lenders
participating therein) and, in each case as the Borrower may elect in the
Borrowing Request; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investments” has the meaning set forth in Section 6.04.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association,

 

24

--------------------------------------------------------------------------------



 

Deutsche Bank AG New York Branch, Royal Bank of Canada, Bank of America, N.A.,
Goldman Sachs Bank USA, PNC Bank, National Association and Morgan Stanley Bank,
N.A. or such other Lender designated as an “Issuing Bank” pursuant to
Section 2.05(k); provided that neither Royal Bank of Canada, Morgan Stanley
Bank, N.A., Wells Fargo Bank, National Association nor Goldman Sachs Bank USA
shall be required to issue commercial Letters of Credit.  The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.  So long as there is more than one Issuing Bank hereunder, (i) the
Borrower may, in its discretion, select which Issuing Bank is to issue any
particular Letter of Credit (subject to the Letter of Credit Commitment) and
(ii) references herein and in the other Loan Documents to the Issuing Bank shall
be deemed to refer to the Issuing Bank in respect of the applicable Letter of
Credit or to all Issuing Banks, as the context requires.

 

“Junior Lien Intercreditor Agreement” means an agreement substantially in the
form of Exhibit H hereto with such changes as may be mutually agreed by the
Borrower and the Administrative Agent.

 

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Commitment, any Incremental Term Loans and any Incremental Revolving
Commitments, in each case as extended in accordance with this Agreement from
time to time.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the International Standby Practices
(ISP98), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“LCT Election” has the meaning set forth in Section 1.06(e).

 

“LCT Test Date” has the meaning set forth in Section 1.06(e).

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC,
Deutsche Bank Securities Inc., RBC Capital Markets, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Goldman Sachs Bank USA, PNC Capital Markets LLC and Morgan
Stanley Senior Funding, Inc., in their respective capacities as joint lead
arrangers and joint bookrunners under this Agreement.

 

“Lenders” means each Person that was a lender on the Closing Date, the 2019
Incremental Term Lender and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption or an Additional Credit
Extension Amendment, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement (including each Existing Letter of Credit).

 

25

--------------------------------------------------------------------------------



 

“Letter of Credit Commitment” shall mean, as to any Issuing Bank, the amount set
forth on Schedule 2.01 opposite such Issuing Bank’s name or, in the case of an
Issuing Bank that becomes an Issuing Bank after the Closing Date, the amount
notified in writing to the Administrative Agent by the Borrower and such Issuing
Bank; provided that the Letter of Credit Commitment of any Issuing Bank may be
increased or decreased if agreed in writing between the Borrower and such
Issuing Bank (each acting in its sole discretion) and notified to the
Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning provided in the definition of “LIBO Rate.”

 

“Licensed Personnel” has the meaning set forth in Section 3.21(a).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party (other than customary rights of first
refusal and tag, drag and similar rights in joint venture agreements (other than
any such agreement in respect of any Restricted Subsidiary)) with respect to
such securities.

 

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

 

“Limited Condition Transaction” means (i) any acquisition by one or more of
Holdings or its Restricted Subsidiaries of any assets, business or Person whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, (ii) any permitted Investment whose consummation is not
conditioned on the availability of, or on obtaining, third party financing and
(iii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the

 

26

--------------------------------------------------------------------------------



 

pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Agreement and each other Loan Document, and (c) the
due and punctual payment and performance in full of all the obligations of each
other Loan Party under or pursuant to the Collateral Agreement and each other
Loan Document.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the promissory
notes, if any, executed and delivered pursuant to Section 2.09(e), (iii) any
Additional Credit Extension Amendment, (iv) the Security Documents, (v) any
First Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement (in
each case, if entered into) and (vi) Amendment No. 1, Amendment No. 22,
Amendment No. 3 and any other amendment or joinder to this Agreement.

 

“Loan Parties” means Holdings, the Borrower, the Subsidiary Loan Parties and
each Permitted Joint Venture Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Additional Credit Extension Amendment.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability (excluding
Revolving Loans or extensions of credit under any other revolving credit or
similar facility).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings and the Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform any material obligation under any Loan
Document or (c) the rights of or benefits, taken as a whole, available to the
Lenders under any Loan Document.

 

“Material Disposition” means the sale by Holdings or any Subsidiary of assets
(including the capital stock of a Subsidiary or a business unit) for aggregate
consideration (including amounts received in connection with post-closing
payment adjustments, earn-outs and noncompete payments) of at least $50,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and the Restricted Subsidiaries in an aggregate principal
amount exceeding $75,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that Holdings
or such Restricted Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

 

“Material Real Property” means any fee-owned real property with a net book value
of at least $12,000,000, as reasonably determined by the Borrower in good faith.

 

“Material Subsidiary” means, at any date of determination, each wholly owned
Restricted Subsidiary (when combined with the assets of such Subsidiary’s
Restricted Subsidiaries after eliminating intercompany obligations) (i) whose
total assets at the last day of the Test Period ending on the last day of the
most recent fiscal period for which financial statements pursuant to
Section 5.01(a) or (b) have been delivered were equal to or greater than 2.5% of
the Total Assets of Holdings and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 2.5%
of the consolidated revenues of Holdings and the Restricted Subsidiaries for
such period (in the case of any determination relating to any Specified
Transaction, on a Pro Forma Basis including the revenues of any Person being
acquired in connection therewith), in each case determined in accordance with
GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries (other than
Excluded Subsidiaries (except pursuant to clause (vii) of the definition
thereof)) have, in the aggregate, (a) total assets at the last day of such Test
Period equal to or greater than 5.0% of the Total Assets of Holdings and the
Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than 5.0% of the consolidated revenues of Holdings and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on or prior to the date on which financial

 

27

--------------------------------------------------------------------------------



 

statements for the last quarter of such Test Period are delivered pursuant to
this Agreement, designate in writing to the Administrative Agent one or more of
such Restricted Subsidiaries as Material Subsidiaries for each fiscal period
until this proviso is no longer applicable.

 

“Maturity Date” means (i) with respect to the Tranche B Term Loans, the Tranche
B Maturity Date, (ii) with respect to the Revolving Commitments, the Revolving
Maturity Date, (iii) with respect to any Incremental Term Loans (other than the
2019 Incremental Term Loans) or Incremental Revolving Commitments, the final
maturity date as specified in the applicable Additional Credit Extension
Amendment and (iv) with respect to any Class of Extended Term Loans or Extended
Revolving Commitments, the final maturity date as specified in the applicable
Additional Credit Extension Amendment with respect thereto accepted by the
respective Lender or Lenders; provided that, in each case, if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Medical Services” means medical and health care services provided to a Person
by Licensed Personnel provided by a Loan Party and other respective employees,
independent contractors and leased personnel whether or not covered by a policy
of insurance issued by an insurer, and includes physician services, nurse
practitioner services and physician’s assistant services provided by Licensed
Personnel supplied by a Loan Party, its respective employees, independent
contractors and leased personnel to a Person for a valid and proper medical or
health purpose.

 

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, security deed or other security
document granting a Lien on any Mortgaged Property to the Collateral Agent for
the benefit of the Secured Parties to secure the Obligations, in each case, as
amended, supplemented or otherwise modified from time to time.  Each Mortgage
shall be reasonably satisfactory in form and substance to the Collateral Agent.

 

“Mortgaged Property” means, initially, each Material Real Property identified on
Schedule 1.01-A and includes each other Material Real Property with respect to
which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is contributed to, or required to be
contributed to, by the Borrower or any ERISA Affiliate, or with respect to which
the Borrower or any ERISA Affiliate has any actual or contingent liability.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans and other Indebtedness secured by Liens ranking pari passu or
junior to the Liens securing the Obligations) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund liabilities reasonably estimated to be payable, in
each case during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer); provided

 

28

--------------------------------------------------------------------------------



 

that no net proceeds calculated in accordance with the foregoing of less than
$2,500,000 realized in a single transaction or series of related transactions
shall constitute Net Proceeds.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings and its Restricted Subsidiaries as of such date (excluding cash and
Permitted Investments) minus (b) the consolidated current liabilities of
Holdings and its Restricted Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness).  Net Working Capital at any date may be
a positive or negative number.  Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

 

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than
Holdings, the Borrower or any Subsidiary of Holdings) that is not a Debt Fund
Affiliate.

 

“Non-Loan Party” means any Restricted Subsidiary of Holdings that is not a Loan
Party.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means (a) Loan Document Obligations, (b) obligations of any Loan
Party arising under any Secured Hedge Agreement (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and (c) Cash Management Obligations (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding); provided that the “Obligations” shall in no event include any
Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OID” means original issue discount.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery,  enforcement,
registration, filing or recording of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are imposed as a result of a present or former connection
between the applicable Lender and the jurisdiction imposing such Tax (other than
a connection arising by such Lender having executed, delivered, become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan or Loan
Document) with respect to an assignment (other than an assignment made pursuant
to Section 2.19).

 

“Otherwise Applied” means, with respect to any Net Proceeds, the amount of such
Net Proceeds that was (i) required to prepay the Loans pursuant to Section 2.11
or (ii) otherwise previously applied under the Loan Documents.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next

 

29

--------------------------------------------------------------------------------



 

succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

 

“Parent” means any direct or indirect parent of which Holdings is a wholly owned
subsidiary.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Collateral Agent.

 

“Permits” shall mean, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or operations
or to which such Person or any of its property or operations is subject.

 

“Permitted Acquisition” means any Investment by Holdings or any of its
Restricted Subsidiaries consisting of (a) the acquisition of all or
substantially all of the assets of any other Person (a “Target”) or of assets
constituting a business unit, a division or line of business of a Target or a
facility of such Target (including research and development and related assets
in respect of any product) or (b) all or substantially all of the Equity
Interests of a Target, if as a result of such Investment (i) such Target becomes
a Restricted Subsidiary or (ii) such Target, in one transaction or a series of
related transactions, is amalgamated, merged or consolidated with or into, or
transfers or conveys substantially all of its assets (or such business unit,
division or line of business) to, or is liquidated into, Holdings or a
Restricted Subsidiary; provided that the aggregate amount of Investments in
Non-Loan Parties by Loan Parties in connection with all Permitted Acquisitions
shall not, except as otherwise permitted by Section 6.04 (other than
Section 6.04(a)), exceed $40,000,000.

 

“Permitted Business” means (i) any business engaged in by Holdings or any of its
Restricted Subsidiaries on the Closing Date and (ii) any business or other
activities that are reasonably similar, ancillary, incidental, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which Holdings and its Restricted Subsidiaries are engaged on the
Closing Date.

 

“Permitted Debt” means Indebtedness (including Acquired Indebtedness) incurred
or assumed by Holdings and any Restricted Subsidiary in the form of loans or
debt securities; provided that, except in the case of Refinancing Debt
Securities and assumed Indebtedness, to the extent such Indebtedness is in the
form of senior term loans secured by Liens ranking pari passu with the Liens
securing the Obligations, the provisions of Section 2.20(e)(iii) shall apply to
any such Indebtedness as if such Indebtedness were a Class of Incremental Term
Loans that is pari passu in right of payment and security with the Tranche B
Term Loans); provided, further, that (A) except in the case of Refinancing Debt
Securities, immediately after the incurrence or assumption of such Indebtedness
and the use of proceeds thereof, no Event of Default shall be continuing or
result therefrom (but if the primary purpose of incurring any Permitted Debt is
to finance a Limited Condition Transaction, such Event of Default shall be
limited to an Event of Default under Section 7.01(a), (b), (h) or (i)), (B) to
the extent such Indebtedness is in the form of loans, the provisions of
Section 2.20(e)(i)(B) and Section 2.20(e)(i)(C) shall apply to any such
Indebtedness as if such Indebtedness were a Class of Incremental Term Loans,
(C) to the extent such Indebtedness is in the form of bonds, such Indebtedness
does not mature or have scheduled amortization or payments of principal (other
than customary “AHYDO catch up payments”, customary offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) prior to the Tranche B
Maturity Date at the time such Indebtedness is issued, (D) such Indebtedness
shall not be secured by any assets of the Loan Parties other than Collateral
and, if secured by the Collateral shall

 

30

--------------------------------------------------------------------------------



 

either be secured by Liens ranking pari passu with the Liens securing the
Obligations that are subject to a First Lien Intercreditor Agreement with the
Collateral Agent or by Liens ranking junior to the Liens securing the
Obligations pursuant to a Junior Lien Intercreditor Agreement, (E) the
covenants, events of default and prepayment events applicable to such other
Indebtedness shall be substantially similar to, or no more favorable (taken as a
whole), than the terms of this Agreement, in each case as reasonably determined
by the Borrower (except for restrictions that apply only after the Latest
Maturity Date) and (F) Non-Loan Parties may not incur Indebtedness pursuant to
this definition if, after giving Pro Forma Effect to such incurrence, the
aggregate amount of Indebtedness of Non-Loan Parties incurred pursuant to this
paragraph then outstanding, together with any Indebtedness incurred by Non-Loan
Parties pursuant to clause (vii) of Section 6.01(a), would exceed the greater of
$70,000,000 and 2.0% of Total Assets, in each case determined at the such time
of incurrence.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.05,

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or, if more than 30 days overdue, are being contested in a
manner similar to the treatment of Taxes in compliance with Section 5.05;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance, other social security benefits or other insurance-related obligations
(including, but not limited to, in respect of deductibles, self-insured
retention amounts and premiums and adjustments thereto),

 

(d)                                 deposits and pledges to secure the
performance of bids, trade contracts, leases, public or statutory obligations,
progress payments, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business,

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under paragraph (j) of Section 7.01,

 

(f)                                   minor survey exceptions, easements or
reservations of rights for others for, licenses, zoning restrictions,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, minor defects or irregularities of title and other similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not either
detract from the value of the affected property or interfere with the ordinary
conduct of business of Holdings or any Restricted Subsidiary, in each case in
any material respect, taken as a whole,

 

(g)                                  landlords’ and lessors’ and other like
Liens in respect of rent not in default,

 

(h)                                 any Liens shown on the title insurance
policies in favor of the Collateral Agent insuring the Liens of the Mortgages,

 

(i)                                     leases, subleases, licenses or
sublicenses which are subordinate to the Lien of any Mortgage or otherwise
reasonably acceptable to the Collateral Agent, and

 

(j) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holder” means any of the following: (A) (i) Welsh, Carson, Anderson &
Stowe XII, L.P., Cressey & Company Fund IV, L.P. and each of their respective
Affiliates  that is neither an operating company nor a

 

31

--------------------------------------------------------------------------------



 

company controlled by an operating company, (ii) each partner, officer,
director, principal or member of the Persons described in clause (i); (iii) any
spouse, parent or lineal descendant (including by adoption) of any of the
foregoing who are natural persons and any trust for the benefit of such Persons
and (B) (i) Rocco A. Ortenzio, Robert A. Ortenzio and each of the other
directors, officers and employees of the Borrower who own capital stock of
Holdings on the date hereof; (ii) the spouses, ancestors, siblings, descendants
(including children or grandchildren by adoption) and the descendants of any of
the siblings of the Persons referred to in clause (i); (iii) in the event of the
incompetence or death of any of the Persons described in clauses (i) or (ii),
such Person’s estate, executor, administrator, committee or other personal
representative, in each case who at any particular date shall be the beneficial
owner or have the right to acquire, directly or indirectly, capital stock of the
Borrower or Holdings (or any other direct or indirect parent company of the
Borrower); (iv) any trust created for the benefit of the Persons described in
any of clauses (i) through (iii) or any trust for the benefit of any such trust;
or (v) any Person Controlled by any of the Persons described in any of clauses
(i) through (iv); or (C) any “group” within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act or any successor provision) of
which any of the foregoing are members; provided that in the case of such
“group” and without giving effect to the existence of such “group” or any other
“group”, such Persons specified in clauses (A) or (B) above, collectively, have
beneficial ownership, directly or indirectly of more than 50% of the total
voting power of the voting Equity Interests of Holdings or any of its direct or
indirect parent entities held by such “group”.

 

“Permitted Investments” means:

 

(a)                                 United States dollars or, in the case of any
Restricted Subsidiary which is not a Domestic Subsidiary, any other currencies
held from time to time in the ordinary course of business,

 

(b)                                 direct obligations of, or obligations of the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof,

 

(c)                                  direct obligations issued by any state of
the United States of America or any political subdivision of any such state, or
any public instrumentality thereof, in each case having maturities of not more
than 12 months from the date of acquisition,

 

(d)                                 investments in commercial paper maturing
within 365 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating from S&P or Moody’s of at least A2 or P2,
respectively,

 

(e)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 365 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000,

 

(f)                                   Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from Standard & Poor’s Rating Services or
“A2” or higher from Moody’s Investors Service, Inc. with maturities of 12 months
or less from the date of acquisition,

 

(g)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(b) above and entered into with a financial institution satisfying the criteria
described in clause (e) above, and

 

(h)                                 investments in money market funds that
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, substantially all of whose assets are invested in
investments of the type described in clauses (a) through (d) above.

 

32

--------------------------------------------------------------------------------



 

“Permitted Joint Venture” means any investment by which Holdings, the Borrower
or any Restricted Subsidiary acquires at least 10% but not more than 99% of the
Equity Interests of any Person; provided that the primary business of such
Person is (x) to own, lease or operate facilities which provide health care
related services or (y) to provide health care related services or any related
services to a health care facility or business; provided, further, that, except
with respect to Section 6.04 and Section 6.09, any Person that is an
Unrestricted Subsidiary shall not be considered a Permitted Joint Venture.

 

“Permitted Joint Venture Loan Party” means any Permitted Joint Venture which
(x) is a Restricted Subsidiary of Holdings, the Borrower or any Subsidiary Loan
Party and (y) satisfies the terms of the Collateral and Guarantee Requirement
(without regard to its potential classification as an Excluded Subsidiary).

 

“Permitted Liens” has the meaning set forth in Section 6.02.

 

“Permitted Refinancing” means any Indebtedness of Holdings or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, renew, refund, refinance, replace, defease or discharge other
Indebtedness of Holdings or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness extended, renewed,
refunded, refinanced, replaced, defeased or discharged (plus all accrued
interest on the Indebtedness and the amount of all fees, commissions, discounts
and expenses, including premiums, incurred in connection therewith),

 

(b)                                 either (a) such Permitted Refinancing has a
final maturity date later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged or (b) all scheduled payments on or in respect
of such Permitted Refinancing (other than interest payments) shall be at least
91 days following the final scheduled maturity of the Loans,

 

(c)                                  if the Indebtedness being extended,
renewed, refunded, refinanced, replaced, defeased or discharged is Subordinated
Indebtedness, such Permitted Refinancing is subordinated in right of payment to
the Obligations on terms at least as favorable (taken as a whole) to the holders
of the Obligations as those contained in the documentation governing the
Subordinated Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged,

 

(d)                                 such Indebtedness is incurred (i) by
Holdings or by any Restricted Subsidiary who is the obligor on the Indebtedness
being renewed, refunded, refinanced, replaced, defeased or discharged, (ii) by
any Loan Party if the obligor on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged is a Loan Party, or (iii) by any
Non-Loan Party if the obligor on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged is a Non-Loan Party, and

 

(e)                                  such Indebtedness is not secured by any
assets other than the assets that secured the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged and if the Liens securing
such Indebtedness were subject to a First Lien Intercreditor Agreement or Junior
Lien Intercreditor Agreement with the Collateral Agent, the Liens securing such
new Indebtedness shall be subject to a First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement, as applicable, with the Collateral Agent on
terms not less favorable (taken as a whole) to the Secured Parties than the
terms of such existing First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement, as applicable.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is subject to the provisions of Title IV or Section 302 of ERISA or
Section 412 of the Code, and in respect of which the

 

33

--------------------------------------------------------------------------------



 

Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA, be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, in all events, excluding a Multiemployer Plan.

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer or other disposition
(excluding pursuant to a sale and leaseback transaction permitted under
Section 6.06) of any property or asset of Holdings, the Borrower or any
Restricted Subsidiary in excess of $5,000,000 in any fiscal year, other than
dispositions described in clauses (a), (b), (c), (d), (f) and (j) of
Section 6.05, or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Holdings, the Borrower or any Restricted
Subsidiary with a fair value immediately prior to such event equal to or greater
than $5,000,000, or

 

(c)                                  the incurrence by Holdings, the Borrower or
any Restricted Subsidiary of (x) any Refinancing Indebtedness or (y) any
Indebtedness not permitted under Section 6.01.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.06.

 

“Pro Forma Compliance” means, with respect to the Financial Covenant, compliance
on a Pro Forma Basis in accordance with Section 1.06.

 

“Proposed Change” has the meaning set forth in Section 9.02(b).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

 

“Purchasing Tranche B Lender” has the meaning set forth in Amendment No. 1.

 

“Qualified Counterparty” means any Person which is a party to a Swap Agreement
permitted by Section 6.07 or a Cash Management Agreement with Holdings or any
Restricted Subsidiary and that is or was a Lender, an Agent, an Arranger or an
Affiliate of a Lender, an Agent or an Arranger on the Closing Date or at the
time it enters into such Swap Agreement or Cash Management Agreement, as
applicable, in its capacity as a party thereto.

 

“Qualified Holdings Discount Debt” means unsecured Indebtedness of Holdings or a
Parent that (a) is not subject to any Guarantee by the Borrower or any
Subsidiary Loan Party, (b) does not mature prior to the date that is 180 days
after the Tranche B Maturity Date, (c) has no scheduled amortization or payments
of principal prior to the date that is 180 days after the Tranche B Maturity
Date (except to the extent required to prevent such Indebtedness from being
treated as an “Applicable High Yield Discount Obligation” within the meaning of
Section 163(i)(1) of the Internal Revenue Code of 1986, as amended; provided
that any such payment obligation of Holdings shall be

 

34

--------------------------------------------------------------------------------



 

subordinated in right of payment to the Obligations), (d) does not require any
payments in cash of interest or other amounts in respect of the principal
thereof for at least four (4) years from the date of issuance or incurrence
thereof and (e) the covenants, repurchase or redemption requirements, events of
default and prepayment events applicable to such Indebtedness shall be
substantially similar to, or no more favorable to the Borrower (taken as a
whole), than the terms of this Agreement, in each case as reasonably determined
by the Borrower.

 

“Qualified Preferred Stock” means common stock or preferred stock of Holdings
that (a) does not require the payment of cash dividends (it being understood
that cumulative dividends shall be permitted), (b) is not mandatorily redeemable
pursuant to a sinking fund obligation or otherwise prior to the date that is 180
days after the Latest Maturity Date at the time of incurrence thereof (other
than upon an event of default, asset sale or change of control; provided that
any such payment is subordinated (whether by contract or pursuant to Holdings’
charter or the certificate of designations of such preferred stock) in right of
payment to the Obligations on the terms set forth in the certificate of
incorporation of Holdings in existence on the Closing Date or such other terms
reasonably satisfactory to the Administrative Agent), (c) contains no
maintenance covenants, other covenants materially adverse to the Lenders or
remedies (other than voting rights) and (d) is convertible only into common
equity of Holdings or securities that would constitute Qualified Preferred
Stock.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(a)                                 Investments permitted under Section 6.04,

 

(b)                                 the Fair Market Value of assets that are
used or useful in a Permitted Business, and

 

(c)                                  the Fair Market Value of the Equity
Interests of any Person engaged primarily in a Permitted Business if such Person
is a non-wholly owned Restricted Subsidiary prior to such transaction or, if in
connection with the receipt by Holdings or any of its Restricted Subsidiaries of
such Equity Interests, such Person becomes a Restricted Subsidiary or such
Person is merged or consolidated into Holdings or any Restricted Subsidiary.

 

“Refinancing Debt Securities” means any Permitted Debt designated as
“Refinancing Debt Securities” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date such
Permitted Debt is incurred.

 

“Refinancing Indebtedness” means (i) any Refinancing Term Loans, (ii) any
Refinancing Revolving Commitments and (iii) any Refinancing Debt Securities.

 

“Refinancing Revolving Commitments” means any Incremental Revolving Commitments
that are designated by a Responsible Officer of the Borrower as “Refinancing
Revolving Commitments” in the applicable Additional Credit Extension Amendment;
provided that on the date of effectiveness thereof the Borrower reduces the
aggregate amount of a Class of Revolving Commitments, Extended Revolving
Commitments or previously established Incremental Revolving Commitments by a
corresponding amount.

 

“Refinancing Term Loans” means any Incremental Term Loans that are designated by
a Responsible Officer of the Borrower as “Refinancing Term Loans” in the
applicable Additional Credit Extension Amendment.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

 

“Rejection Notice” has the meaning specified in Section 2.11(g).

 

35

--------------------------------------------------------------------------------



 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, members, partners, officers, employees,
agents, advisors and other representatives of such Person and such Person’s
Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, into or from any building, structure,
facility or fixture.

 

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

 

“Repricing Transaction” means (a) any prepayment or repayment of Tranche B Term
Loans with the proceeds of, or any conversion of Tranche B Term Loans into, any
new or replacement tranche of first lien term loans the primary purpose of which
is to effectively reduce the Yield applicable to such Tranche B Term Loans or
(b) any amendment relating to the Tranche B Term Loans, the primary purpose of
which is to effectively reduce the Yield applicable to Tranche B Term Loans;
provided that any refinancing or repricing of Tranche B Term Loans in connection
with (i) any Transformative Acquisition or (ii) a transaction that would result
in a Change of Control shall, in each case, not constitute a Repricing
Transaction.  Any determination by the Administrative Agent with respect to
whether a Repricing Transaction shall have occurred shall be conclusive and
binding on all Lenders holding the Tranche B Term Loans.

 

“Required Class Lenders” means (i) with respect to the Revolving Commitments,
the Required Revolving Lenders and (ii) with respect to any Class of Term Loans,
one or more Lenders holding a majority in principal amount of all outstanding
Term Loans of such Class.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
outstanding Term Loans and unused Commitments representing more than 50% of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
such time (disregarding any of the foregoing of a Defaulting Lender).

 

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time (disregarding any of the foregoing of a Defaulting Lender).

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment thereon (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests; provided that the
repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of a Restricted Subsidiary by Holdings or a Restricted
Subsidiary shall not constitute a Restricted Payment but shall constitute an
Investment.

 

“Restricted Subsidiary” means any Subsidiary of Holdings (including the
Borrower) other than an Unrestricted Subsidiary.

 

36

--------------------------------------------------------------------------------



 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (a) the Revolving Maturity Date and (b) the
date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to this Agreement.  The aggregate amount of the Lenders’ Revolving
Commitments on the Amendment No. 23 Effective Date is set forth on Schedule 2.01
to Amendment No. 2.3.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.20(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means the Loans made pursuant to clauses (b) and (c) of
Section 2.01.

 

“Revolving Maturity Date” means March 6, 2022; provided that the Revolving
Maturity Date shall be February 1, 2021 if any of the Existing Senior Notes
remain outstanding on such date.2024.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive, country-based Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any other Person located, organized or ordinarily resident in a
Sanctioned Country or (c) any Person 50% or more of the Equity Interests of
which are owned by one or more Persons referenced in clause (a).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Agreement permitted by Section 6.07
that is entered into by and between Holdings or any Restricted Subsidiary and
any Qualified Counterparty.

 

“Secured Indebtedness” at any date means the aggregate principal amount of Total
Indebtedness outstanding at such date that consists of Indebtedness that in each
case is then secured by Liens on any property or assets of Borrower or its
Subsidiaries.

 

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Indebtedness as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each Qualified Counterparty and
(f) the successors and assigns of each of the foregoing.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

37

--------------------------------------------------------------------------------



 

“Security Documents” means the Collateral Agreement, the Mortgages, the
Intellectual Property Security Agreements (if applicable), and each other
security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.

 

“Services Agreements” means (i) the Tax Sharing Agreement by and among Select
Medical Holdings Corporation and Concentra Group Holdings, Inc. dated as of
June 1, 2015 and (ii) the Shared Services Agreement between Select Medical
Corporation and Concentra dated as of June 1, 2015.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.  The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“Specified Indebtedness” has the meaning set forth in Section 6.08(b).

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Section 3.01(a) (with respect to organizational existence
only), Section 3.01(b) (as relates to the execution, delivery and performance of
the Loan Documents), Section 3.02 (as relates to due authorization, execution,
delivery and enforceability of the Loan Documents), Section 3.03 (with respect
to charter documents limited to execution, delivery and performance of the Loan
Documents, borrowing under, guaranteeing under and granting of security
interests in the Collateral), Section 3.08, Section 3.15, Section 3.16, the last
sentence of Section 3.19(a), Section 3.19(b)(i) and (b)(ii) and Section 3.20.

 

“Specified Transactions” means (a) the Transactions, any acquisition (including
a Permitted Acquisition), any Material Disposition, any sale, transfer or other
disposition that results in a Person ceasing to be a Restricted Subsidiary, any
involuntary disposition, any Investment that results in a Person becoming a
Restricted Subsidiary, in each case, whether by merger, consolidation or
otherwise, any incurrence or repayment of Indebtedness, any Restricted Payment,
any designation of a Restricted Subsidiary as an Unrestricted Subsidiary and any
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary or
(b) any other event that by the terms of the Loan Documents requires Pro Forma
Compliance with a test or covenant or requires such test or covenant to be
calculated on a Pro Forma Basis.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

38

--------------------------------------------------------------------------------



 

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is subordinated in right of payment to the Obligations expressly
by its terms.

 

“Subsequent Transaction” has the meaning set forth in Section 1.06(e).

 

“subsidiary” means, with respect to any Person (other than any natural person)
(the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of Holdings, other than any Permitted Joint
Venture that is not a Permitted Joint Venture Loan Party.

 

“Subsidiary Loan Party” means any Domestic Subsidiary (other than an Excluded
Subsidiary or any Consolidated Practice).

 

“Succeeding Holdings” has the meaning set forth in the definition of “Holdings.”

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Group” has the meaning set forth in Section 6.08(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” means, at any time, any Lender that has a Term Loan at such time.

 

“Term Loan Increase” has the meaning set forth in Section 2.20(a).

 

“Term Loans” means the Tranche B Term Loans (including the 2019 Incremental Term
Loans), the Incremental Term Loans of each series, the Replacement Term Loan and
the Extended Term Loans of each series, collectively, or as the context may
require.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Holdings most recently ended as of such date
of determination.

 

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

 

39

--------------------------------------------------------------------------------



 

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

 

“Total Assets” means, as of any date of determination, the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on the most recent consolidated balance sheet of Holdings and the
Restricted Subsidiaries at such date (and, in the case of any determination
relating to any Specified Transaction, on a Pro Forma Basis including any
property or assets being acquired in connection therewith) including the book
value of Holdings’, the Borrower’s and the Restricted Subsidiaries’ Investments
in Unrestricted Subsidiaries but excluding, to the extent included therein, any
amount attributable to assets owned by any Unrestricted Subsidiary.

 

“Total Indebtedness” means, as of any date, the Indebtedness of Holdings and the
Restricted Subsidiaries outstanding as of such date, in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
to (b) Consolidated EBITDA for such Test Period.

 

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan hereunder on the Closing Date,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender hereunder, as such commitment may be
reduced or increased from time to time pursuant to this Agreement.

 

“Tranche B Maturity Date” means March 6, 2025; provided that the Tranche B
Maturity Date shall be March 1, 2021 if any of the Existing Senior Notes remain
outstanding on such date.2025.

 

“Tranche B Term Loan” means a Loan made pursuant to clause (a) of
Section 2.01.2.01 or a 2019 Incremental Term Loan.

 

“Transaction Expenses” means any fees or expenses incurred or paid by any direct
or indirect parent company of the Borrower, the Borrower or any of its (or
their) Subsidiaries in connection with the Transactions.

 

“Transactions” means, collectively, (a) the repayment in full of all obligations
under the Existing Credit Agreement, the termination of all commitments
thereunder and the release of all liens in respect thereof, (b) the funding of
the Tranche B Term Loans and the initial Revolving Loans borrowed on the Closing
Date and the execution and delivery of Loan Documents to be entered into on the
Closing Date and (c) the payment of Transaction Expenses.

 

“Transformative Acquisition” means any acquisition by Holdings or any Restricted
Subsidiary that is either (a) not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide Holdings and its subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (i) on the Closing Date, Concentra and each of
its subsidiaries and (ii) any other subsidiary of Holdings designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the Closing Date.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(e)(ii)(B)(3).

 

40

--------------------------------------------------------------------------------



 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment, by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

 

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” for any Indebtedness on any date of determination will be determined by
the Administrative Agent utilizing (a) if applicable, any “LIBOR floor”
applicable to such Indebtedness on such date, (b) the interest margin for such
Indebtedness on such date, and (c) the issue price of such Indebtedness (after
giving effect to any OID (with OID being equated to interest based on an assumed
four-year average life to maturity on a straight-line basis)) or upfront fees
(which shall be deemed to constitute like amounts of OID), in each case,
incurred or payable to the lenders of such Indebtedness but excluding arranger,
underwriting, commitment, structuring, ticking, unused line, amendment fees and
other similar fees not paid generally to all lenders in the primary syndication
of such Indebtedness.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements, amendment and
restatements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

SECTION 1.04              Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time, provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof

 

41

--------------------------------------------------------------------------------



 

in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision (including any definition) hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  In addition,
notwithstanding any other provision contained herein, (i) the definitions set
forth in the Loan Documents and any financial calculations required by the Loan
Documents shall be computed to exclude any change to lease accounting rules from
those in effect pursuant to Financial Accounting Standards Board Accounting
Standards Codification 840 and 842 (Leases) and other related lease accounting
guidance as in effect on the Closing Date and (ii) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of Holdings,
the Borrower or any Subsidiary at “fair value”, as defined therein.

 

SECTION 1.05              Available Amount Transactions.  If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Available Amount
immediately prior to the taking of such action, the permissibility of the taking
of each such action shall be determined independently and in no event may any
two or more such actions be treated as occurring simultaneously.

 

SECTION 1.06              Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, financial ratios and tests, including the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio and, the Total Net Leverage Ratio and the Fixed
Charge Coverage Ratio, and compliance with covenants determined by reference to
Consolidated EBITDA or Total Assets, shall be calculated in the manner
prescribed by this Section 1.06; provided, that notwithstanding anything to the
contrary in clauses (b), (c), (d) or (e) of this Section 1.06, (A) when
calculating any such ratio or test for purposes of (i) the definition of
“Applicable Rate”, and (ii) Section 6.12 (other than for the purpose of
determining Pro Forma Compliance with Section 6.12), the events described in
this Section 1.06 that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect and cash and Permitted Investments
included on the consolidated balance sheet of Holdings and its Restricted
Subsidiaries as of the date of the event for which the calculation of any such
ratio is made shall be taken into account in lieu of cash or Permitted
Investments as of the last day of the relevant Test Period and (B) when
calculating any such ratio or test for purposes of the incurrence of any
Indebtedness, cash and Permitted Investments resulting from the incurrence of
any such Indebtedness shall be excluded from the pro forma calculation of any
applicable ratio or test.  In addition, whenever a financial ratio or test is to
be calculated on a Pro Forma Basis, the reference to the “Test Period” for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which internal financial statements of Holdings are available (as determined in
good faith by the Borrower) (it being understood that for purposes of
determining Pro Forma Compliance with Section 6.12, if no Test Period with an
applicable level cited in Section 6.12 has passed, the applicable level shall be
the level for the first Test Period cited in Section 6.12 with an indicated
level).

 

(b)                                 For purposes of calculating any financial
ratio or test or compliance with any covenant determined by reference to
Consolidated EBITDA or Total Assets, Specified Transactions (with any incurrence
or repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.06) that (i) have been made during the applicable Test
Period or (ii) if applicable as described in clause (a) above, have been made
subsequent to such Test Period and prior to or substantially concurrently with
the event for which the calculation of any such ratio is made shall be
calculated on a Pro Forma Basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA, Total Assets and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period).  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Holdings or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.06, then such financial ratio or
test (or Total Assets) shall be calculated to give Pro Forma Effect thereto in
accordance with this Section 1.06.

 

42

--------------------------------------------------------------------------------



 

(c)                                  Whenever Pro Forma Effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower and, in the
case of any “Test Period” determined by reference to internal financial
statements of Holdings (as opposed to the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)), as set forth in a
certificate of a responsible financial or accounting officer of the Borrower
(with supporting calculations), and may include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
resulting from or relating to, any Specified Transaction (including the
Transactions) to the extent permitted by the definition of “Consolidated
EBITDA.”

 

(d)                                 In the event that Holdings or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by repurchase, redemption, repayment, retirement, discharge, defeasance or
extinguishment) any Indebtedness (in each case, other than Indebtedness incurred
or repaid (other than Indebtedness incurred or repaid (other than any repayment
from the proceeds of other Indebtedness) under any revolving credit facility
unless such Indebtedness has been permanently repaid and not replaced))
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving Pro Forma
Effect to such incurrence, assumption, guarantee, repurchase, redemption,
repayment, retirement, discharge, defeasance or extinguishment of Indebtedness,
or such issuance, repurchase or redemption of Disqualified Stock, in each case
to the extent required, as if the same had occurred on the last day of the
applicable Test Period.

 

(e)                                  As relates to any action being taken solely
in connection with a Limited Condition Transaction, for purposes of:

 

(i)                  determining compliance with any provision of this Agreement
(other than the Financial Covenant) which requires the calculation of any
financial ratio or test, including the First Lien Net Leverage Ratio, Secured
Net Leverage Ratio and, Total Net Leverage Ratio and Fixed Charge Coverage
Ratio, or

 

(ii)               testing availability under baskets set forth in this
Agreement (including baskets determined by reference to Consolidated EBITDA or
Total Assets),

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith, including any
incurrence of Indebtedness and the use of proceeds thereof, as if they had
occurred on the first day of the most recent Test Period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such Test
Period)), the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with; provided that
if financial statements for one or more subsequent fiscal periods shall have
become available, the Borrower may elect, in its sole discretion, to redetermine
all such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be deemed to be the
applicable LCT Test Date.  For the avoidance of doubt, if the Borrower has made
an LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA or Total Assets of the
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have failed to have been complied with as
a result of such fluctuations.  If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any calculation of any
ratio, test or basket availability with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the

 

43

--------------------------------------------------------------------------------



 

definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied  on a Pro Forma Basis (i) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

 

ARTICLE II

 

The Credits

 

SECTION 2.01              Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make a Tranche B Term Loan to the
Borrower on the Closing Date in a principal amount not exceeding its Tranche B
Commitment, (b) if requested by the Borrower, to make Revolving Loans to the
Borrower on the Closing Date and, (c) to make Revolving Loans to the Borrower
following the Closing Date and from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment
(taking into account any Revolving Loans borrowed on the Closing Date) (and, in
the case of any Issuing Bank unless waived by such Person in its sole
discretion, that will not result in the aggregate amount of the Revolving Loans
funded by such Person, when aggregated with the face amount of all Letters of
Credit issued by such Person, exceeding the amount of such Person’s Revolving
Commitment) and (d) to make a 2019 Incremental Term Loan to the Borrower on the
Amendment No. 3 Effective Date in a principal amount not exceeding its 2019
Incremental Term Loan Commitment.  The Borrower shall designate in the relevant
Borrowing Request whether each Borrowing will be maintained as a Eurodollar Loan
or an ABR Loan and, if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto.  Amounts repaid or prepaid in respect of
Tranche B Term Loans or 2019 Incremental Term Loans may not be reborrowed.

 

SECTION 2.02              Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $2,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000. 
Borrowings of more than one Type and Class may be outstanding at the same time. 
There shall not at any time be more than a total of 20 Eurodollar Borrowings
outstanding.  Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date or the Tranche B Maturity Date, as
applicable.

 

SECTION 2.03              Requests for Borrowings.  To request a Revolving
Borrowing or Tranche B Term Loan Borrowing, the Borrower shall notify the
Administrative Agent of such request by submitting a Borrowing Request (a) in
the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than

 

44

--------------------------------------------------------------------------------



 

1:00 p.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. 
Each such Borrowing Request shall be irrevocable and shall be signed by a
Responsible Officer of the Borrower.  Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)                  whether the requested Borrowing is to be a Revolving
Borrowing or a Tranche B Term Loan Borrowing,

 

(ii)               the aggregate amount of such Borrowing,

 

(iii)            the date of such Borrowing, which shall be a Business Day,

 

(iv)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing,

 

(v)              in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”, and

 

(vi)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04              [Reserved].

 

SECTION 2.05              Letters of Credit.

 

(a)                                 General.  Upon satisfaction of the
conditions specified in Section 4.01 on the Closing Date, each Existing Letter
of Credit will, automatically and without any action on the part of any Person,
be deemed to be a Letter of Credit issued hereunder for all purposes of this
Agreement and the other Loan Documents.  Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of additional Letters of
Credit for its own account (or for the account of any of its subsidiaries so
long as the Borrower is a co-applicant), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank (it being understood that no Issuing
Bank shall be required to issue any Letter of Credit if it would violate one or
more policies of such Issuing Bank applicable to letters of credit generally) at
any time and from time to time during the Revolving Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (at least three Business
Days in advance of the requested date of issuance, amendment, renewal or
extension, unless a shorter period is agreed to by the Issuing Bank) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section 2.05), the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s

 

45

--------------------------------------------------------------------------------



 

standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure shall not exceed
the Letter of Credit Sublimit and, unless otherwise agreed by any Issuing Bank
in its sole discretion, the LC Exposure in respect of Letters of Credit issued
by any Issuing Bank shall not exceed such Issuing Bank’s Letter of Credit
Commitment, (ii) no Revolving Lender’s Revolving Exposure shall exceed such
Revolving Lender’s Revolving Commitment and (iii) unless otherwise consented by
the Issuing Bank in its sole discretion, the aggregate principal amount of
outstanding Revolving Loans of such Issuing Bank, when aggregated with the face
amount of all Letters of Credit issued by such Issuing Bank, shall not exceed
the amount of such Issuing Bank’s Revolving Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is 12 months after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, 12 months after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Revolving Maturity Date (except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the Issuing Bank and the
Administrative Agent).  Any Letter of Credit may provide for automatic extension
or renewal thereof for additional periods of up to 12 months at a time (but in
no event shall such period renew or extend beyond the date referred to in clause
(ii)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Revolving Lender, and each Revolving
Lender hereby acquires from the Issuing Bank, a participation in any such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under any such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section 2.05, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to assume and
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives notice
of such LC Disbursement; provided that, if such LC Disbursement is not less than
$2,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request (and, if the Borrower fails to reimburse such LC Disbursement
when due, the Borrower shall be deemed to have requested) in accordance with
Section 2.03 that such LC Disbursement be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing (and the time for reimbursement of such LC
Disbursement shall automatically be extended to the Business Day following such
request or deemed request).  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Revolving Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than

 

46

--------------------------------------------------------------------------------



 

the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.05 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement in accordance with paragraph (e) of this
Section 2.05.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.05, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse the Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.

 

(i)                  The Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Administrative Agent and the successor Issuing
Bank.  The Administrative Agent shall notify the

 

47

--------------------------------------------------------------------------------



 

Lenders of any such replacement of the Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(ii)               Subject to the appointment and acceptance by the Borrower and
the Administrative Agent of a successor Issuing Bank, any Issuing Bank may
resign as an Issuing Bank at any time upon thirty days’ prior written notice to
the Administrative Agent, the Borrower and the Lenders, in which case, such
Issuing Bank shall be replaced in accordance with (and subject to the continuing
obligations under) Section 2.05(i)(i).

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, the Required Revolving Lenders)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Collateral Agent, in the name of
the Collateral Agent and for the benefit of the Lenders, an amount in cash equal
to 103% the LC Exposure as of such date plus any accrued and unpaid fees
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or
(i) of Section 7.01.  The Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b) and
Section 2.22.  Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Revolving Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

 

(k)                                 Additional Issuing Banks.  The Borrower may
at any time, and from time to time, designate one or more additional Lenders to
act as an issuing bank under this Agreement with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Lender.  Any Lender designated as an issuing bank pursuant to this
Section 2.05(k) shall be deemed to be and shall have all the rights and
obligations of an “Issuing Bank” hereunder.

 

(l)                                     Reporting.  Unless otherwise requested
by the Administrative Agent, each Issuing Bank (other than the Administrative
Agent or its Affiliates) shall (i) provide to the Administrative Agent copies of
any notice received from the Borrower pursuant to Section 2.05(b) no later than
the next Business Day after receipt thereof (or, if earlier, the time specified
thereon) and (ii) report in writing to the Administrative Agent (A) on or prior
to each Business Day on which such Issuing Bank expects to issue, amend or
extend any Letter of Credit, the date of such issuance, amendment or extension,
and the aggregate face amount of the Letters of Credit to be issued, amended or
extended by it and outstanding after giving effect to such issuance, amendment
or extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend or extend such

 

48

--------------------------------------------------------------------------------



 

Letter of Credit if the Administrative Agent shall not have advised the Issuing
Bank that such issuance, amendment or extension would cause (I) the aggregate LC
Exposure to exceed the Letter of Credit Sublimit or (II) any Revolving Lender’s
Revolving Exposure to exceed such Revolving Lender’s Revolving Commitment,
(B) on each Business Day on which such Issuing Bank makes any disbursement under
any Letter of Credit, the date of such disbursement and the amount of such
disbursement and (C) on any other Business Day, such other information with
respect to the outstanding Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.

 

SECTION 2.06              Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07              Interest Elections.

 

(a)                                 Each Revolving Borrowing and Tranche B Term
Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as designated
by Section 2.01 or 2.03.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.07.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such Interest Election Request shall be irrevocable and shall be signed by
a Responsible Officer of the Borrower.

 

(c)                                  Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)                  the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting

 

49

--------------------------------------------------------------------------------



 

Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing),

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day,

 

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing, and

 

(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.

 

(f)                                   Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08              Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, (i) the
Tranche B Commitments shall terminate at 5:00 p.m., New York City time, on the
Closing Date and, (ii) the Revolving Commitments shall terminate on the
Revolving Maturity Date and (iii) the 2019 Incremental Term Loan Commitments
shall terminate at 5:00 p.m., New York City time, on the Amendment No. 3
Effective Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $5,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if (unless it is
otherwise backstopped pursuant to arrangements reasonably acceptable to the
Issuing Bank and the Administrative Agent) , after giving effect to any
concurrent prepayment of the Revolving Loans and/or cash collateralization of
outstanding Letters of Credit in a manner reasonably satisfactory to the
applicable Issuing Bank and the Administrative Agent and in a face amount equal
to 103% of the outstanding amount of the applicable LC Exposure in respect
thereof), the aggregate Revolving Exposures would exceed the aggregate Revolving
Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three (3) Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, or the closing of a refinancing
transaction, a sale of all or substantially all of the assets of the Borrower
and its Subsidiaries or a Change of Control, in which case such notice

 

50

--------------------------------------------------------------------------------



 

may be revoked by the Borrower (by notice to the Administrative Agent) on or
prior to the specified effective date if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.09              Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan of such Lender on the Revolving
Maturity Date and (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Tranche B Term Loan of such
Lender as provided in Section 2.10.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.10              Amortization of Tranche B Term Loans.

 

(a)                                 The Borrower shall repay Tranche B Term Loan
Borrowings on the last Business Day of each of March, June, September and
December (commencing on June 30, 2017December 31, 2019) in an amount equal to
0.25% of the aggregate original principal amount of such Tranche B Term
Loans$1,250,000.00 (as adjusted from time to time pursuant to
Section 2.11(e) and 2.11(i)).

 

(b)                                 To the extent not previously paid, all
Tranche B Term Loans shall be due and payable on the Tranche B Maturity Date.

 

SECTION 2.11              Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class of Loans, in
whole or in part, as selected by the Borrower in its sole discretion and subject
to the requirements of this Section 2.11.

 

(b)                                 In the event and on such occasion that the
aggregate Revolving Exposures exceed the aggregate Revolving Commitments, the
Borrower shall prepay Revolving Borrowings (or, if no such Borrowings

 

51

--------------------------------------------------------------------------------



 

are outstanding, deposit cash collateral in an account with the Collateral Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of Holdings, the Borrower or any
Restricted Subsidiary in respect of any Prepayment Event, the Borrower shall,
promptly after such Net Proceeds are received by Holdings, the Borrower or such
Restricted Subsidiary (and in any event not later than the fifth Business Day
after such Net Proceeds are received), prepay Term Loan Borrowings in an amount
equal to 100% of such Net Proceeds; provided that to the extent required by the
terms of any Permitted Debt that is secured by the Collateral on a pari passu
basis with the Obligations, the Borrower may, in lieu of prepaying Term Loans
with such portion of the Net Proceeds of any prepayment event described in
clause (a) or clause (b) of the definition of “Prepayment Event”, apply a
portion of such Net Proceeds (based on the respective principal amounts at such
time of (A) such Permitted Debt and (B) the Term Loans) to repurchase or redeem
such Permitted Debt; provided further that in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Restricted Subsidiaries intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within 365 days after receipt of such Net Proceeds, to
acquire or replace real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Borrower and the Restricted
Subsidiaries, and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds specified in such certificate, except to the extent of any such
Net Proceeds therefrom that have not been so applied or contractually committed
in writing by the end of such 365-day period (and, if so contractually committed
in writing but not applied prior to the end of such 365-day period, applied
within 180 days of the end of such period), promptly after which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

 

(d)                                 Following the end of each fiscal year of
Holdings, commencing with the fiscal year ending December 31, 2017, the Borrower
shall prepay Term Loan Borrowings in an amount equal to the excess of (A) the
ECF Percentage of Excess Cash Flow for such year over (B) the sum of (x) the
principal amount of Term Loans prepaid pursuant to Section 2.11(a) and the
amount expended to prepay Term Loans pursuant to Section 2.11(i), in each case,
during such year or, at the option of the Borrower, and without duplication of
amounts included in this clause (B) for any other year, following the last day
of such year and prior to the date of such prepayment, (y) the amount expended
to prepay Permitted Debt that is secured on a pari passu basis with the
Obligations during such year or, at the option of the Borrower, and without
duplication of amounts included in this clause (B) for any other year, following
the last day of such year and prior to the date of such prepayment and (z) the
amount of Loans under Revolving Commitments, Extended Revolving Commitments and
Incremental Revolving Commitments that are repaid during such year or, at the
option of the Borrower, and without duplication of amounts included in this
clause (B) for any other year, following the last day of such year and prior to
the date of such prepayment, in the case of this clause (z), to the extent
accompanied by a reduction in the related commitment and, in the case of each of
the foregoing clauses (x), (y) and (z), other than any repayment in connection
with a refinancing.

 

Each prepayment pursuant to this paragraph shall be made within five
(5) Business Days of the date on which financial statements are delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated and the related Compliance Certificate has been
delivered pursuant to Section 5.01(c) (and in any event within 95 days after the
end of such fiscal year).

 

(e)                                  Each prepayment of Term Loans pursuant to
clauses (a), (c) or (d) of this Section 2.11 (A) shall be applied either
(x) ratably to each Class of Term Loans then outstanding or (y) as selected by
the Borrower in its sole discretion in the notice delivered pursuant to clause
(f) below, to any Class or Classes of Term Loans, (B) shall be applied to
scheduled amortization with respect to each such Class for which prepayments
will be made, in a manner determined at the discretion of the Borrower in the
applicable notice and, if not specified, in direct order of maturity to
repayments thereof required pursuant to Section 2.10(a) and (C) shall be paid to
the Class of Lenders in accordance with their respective pro rata share (or
other applicable share provided by this Agreement) of each such Class of Term
Loans, subject to clause (f) below.  Notwithstanding clause (A) above,
prepayments with Net Proceeds from any event described in clause (c) of the
definition of the term “Prepayment Event” shall be applied to the Class or
Classes of Term Loans selected by the Borrower.  Prior to any optional or

 

52

--------------------------------------------------------------------------------



 

mandatory prepayment of Borrowings hereunder, the Borrower shall determine in
accordance with the foregoing provisions of this Section 2.11 the Borrowing or
Borrowings of each applicable Class to be prepaid and shall specify such
determination in the notice of such prepayment pursuant to paragraph (f) of this
Section 2.11.

 

(f)                                   The Borrower shall notify the
Administrative Agent by facsimile or telephone (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of prepayment or (ii) in the case of prepayment of an ABR Borrowing,
not later than 12:00 noon, New York City time on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid, the
Class of Loans to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
(i) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (ii) otherwise if a
notice of prepayment is given under this Section 2.11, such notice of prepayment
may be conditioned upon the effectiveness of other credit facilities or the
closing of a refinancing transaction, a sale of all or substantially all of the
assets of the Borrower and its Subsidiaries or a Change of Control and such
notice of prepayment may be revoked if such condition is not satisfied. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans of each
applicable Lender included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 but shall
in no event include premium or penalty.

 

(g)                                  Each Term Lender may reject all or a
portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (c) and (d) of this Section 2.11 (except in respect of mandatory
prepayments made with Net Proceeds from any event described in clause (c) of the
definition of the term “Prepayment Event”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one (1) Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment.  Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender.  If a Lender of Term
Loans fails to deliver a Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of its
Term Loans.  Any Declined Proceeds shall be offered to the Lenders of Term Loans
not so declining such prepayment on a pro rata basis in accordance with the
amounts of the Term Loans of each such Lender (with such non-declining Lenders
having the right to decline any prepayment with Declined Proceeds at the time
and in the manner specified by the Administrative Agent).  To the extent such
non-declining Lenders of its Term Loans elect to decline their pro rata shares
of such Declined Proceeds, any Declined Proceeds remaining thereafter shall be
retained by the Borrower (such remaining Declined Proceeds, the “Borrower
Retained Prepayment Amounts”).

 

(h)                                 Notwithstanding any other provisions of this
Section 2.11, (i) to the extent that any of or all the Net Proceeds of any
disposition by a Foreign Subsidiary (“Foreign Disposition”), the Net Proceeds of
any casualty event from a Foreign Subsidiary (a “Foreign Casualty Event”) or
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by applicable local law from being repatriated to the United States, an amount
equal to the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.11 so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and (ii) to the extent that the repatriation of any
of or all the Net Proceeds of any Foreign Disposition or any Foreign Casualty
Event or Excess Cash Flow attributable to Foreign Subsidiaries would have
adverse tax consequences (as reasonably determined in good faith by the
Borrower) with respect to such Net Proceeds or Excess Cash Flow, an amount equal
to such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.11; provided
that, if and to the extent any such repatriation of any of such affected Net
Proceeds or

 

53

--------------------------------------------------------------------------------



 

Excess Cash Flow is permitted under the applicable local law at any time during
the one (1) year period immediately following the date on which the applicable
mandatory prepayment pursuant to this Section 2.11 was required to be made, such
repatriation will be promptly effected and an amount equal to such repatriated
Net Proceeds or Excess Cash Flow will be promptly (and in any event not later
than five (5) Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to this Section 2.11 to the extent provided herein. For the
avoidance of doubt, the non-application of any Net Proceeds pursuant to this
Section 2.11(h) shall not constitute a Default or an Event of Default.

 

(i)                                     In addition to any prepayment of Term
Loans pursuant to Section 2.11(a), Holdings, the Borrower or any Subsidiary of
the Borrower may at any time prepay Term Loans of any Class of any Lender at
such price or prices as may be mutually agreed by Holdings, the Borrower or such
Subsidiary, on the one hand, and such Lender, on the other hand (which, for
avoidance of doubt, may be a prepayment at a discount to par), pursuant to
individually negotiated transactions or offers to prepay that are open to
Lenders of Term Loans of any Class(es) selected by Holdings, the Borrower or
such Subsidiary so long as (x) immediately after giving effect to any such
prepayment pursuant to this Section 2.11(i), no Event of Default has occurred
and is continuing, (y) no proceeds of Revolving Loans are utilized to fund any
such prepayment and (z) Holdings, the Borrower or such Subsidiary, as
applicable, and each Lender whose Term Loans are to be prepaid pursuant to this
Section 2.11(i) execute and deliver to the Administrative Agent an instrument
identifying the amount of Term Loans of each Class of each such Lender to be so
prepaid, the date of such prepayment and the prepayment price therefor.  The
principal amount of any Term Loans of any Class prepaid pursuant to this
paragraph (i) shall reduce remaining scheduled amortization for such Class of
Term Loans on a pro rata basis.

 

(j)                                    Notwithstanding anything in this
Agreement to the contrary, in the event that on any date, an outstanding Term
Loan of a Lender would otherwise be repaid or prepaid from the proceeds of any
new Term Loans to be established on such date then, if agreed to by the Borrower
and such Lender and notified to the Administrative Agent, such outstanding Term
Loan of such Lender may be converted on a “cashless” basis into a new Term Loan
of the applicable Class being established on such date.

 

SECTION 2.12              Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which the aggregate Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears in
respect of the Revolving Commitments on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans.  For purposes of computing commitment fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender.

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of issuance of any
Letter of Credit to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at a rate equal to 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or

 

54

--------------------------------------------------------------------------------



 

extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 30 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  In the event that a Repricing Transaction
occurs following the Amendment No. 23 Effective Date and on or prior to the date
that is six (6) months after the Amendment No. 23 Effective Date, the Borrower
shall pay each Lender a fee equal to 1.00% of the principal amount of such
Lender’s Tranche B Term Loans that are subject to such Repricing Transaction (it
being understood that if any Non-Consenting Lender is required to assign its
Tranche B Term Loans pursuant to Section 9.02 in connection with a Repricing
Transaction, such fee shall be paid to such Non-Consenting Lender and not to its
assignee).

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent in the Fee Letter.

 

(e)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.13 or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Revolving Loans as provided
in paragraph (a) of this Section 2.13.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

55

--------------------------------------------------------------------------------



 

SECTION 2.14              Alternate Rate of Interest; Illegality.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(x)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar
Borrowing or (ii) adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period, or

 

(y)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in (a)(x)(ii) or (a)(y) of this Section 2.14
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(x)(ii) or (a)(y) of this Section 2.14 have
not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate). 
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Class Lenders of
each Class stating that such Required Class Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (a)(y) of
this Section 2.14, only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest for any Class of Loans shall be less than 0.00%, such rate shall be
deemed to be 0.00% for the purposes of this Agreement.

 

(c)                                  If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the LIBO Rate, or to determine or charge interest
rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, dollars in the London interbank market, then, on notice
thereof by such Lender to the

 

56

--------------------------------------------------------------------------------



 

Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the Adjusted LIBO Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted LIBO
Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

SECTION 2.15              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank,

 

(ii)               subject the Administrative Agent, any Lender or the Issuing
Bank to any Taxes (other than (A) Indemnified Taxes or Other Taxes indemnified
under Section 2.17, or (B) Excluded Taxes) on its loans, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or

 

(iii)            impose on any Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
the Administrative Agent, such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the
Administrative Agent, such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

57

--------------------------------------------------------------------------------



 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as applicable, the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.15 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16              Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (excluding any “floor” applicable pursuant to the
definition of Adjusted LIBO Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.  Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans.  For purposes of this Agreement, the
term “Prepayment Account” means a non-interest bearing account established by
the Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.16.

 

SECTION 2.17              Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except to the extent
required by applicable law.  If any applicable law requires the deduction or
withholding of any Tax from any such payment, then (i) the applicable
withholding agent shall make such deduction or withholding and shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law, and (ii) to the extent such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.17), the Lender (or, in the case of any

 

58

--------------------------------------------------------------------------------



 

amount received by the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Without duplication of other amounts payable
by the Borrower under this Section 2.17, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document, or Other Taxes payable or paid by the Administrative
Agent or such Lender, as applicable, (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  Notwithstanding
anything to the contrary contained in this Section 2.17(c), the Borrower shall
not be required to indemnify the Administrative Agent or any Lender pursuant to
this Section 2.17(c) for any incremental interest, penalties or expenses
resulting from the failure of the Administrative Agent or such Lender to notify
the Borrower of such possible indemnification claim within 270 days after the
Administrative Agent or such Lender receives written notice from the applicable
taxing authority of the specific tax assessment giving rise to such
indemnification claim.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority
pursuant to this Section 2.17, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, if any, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, on
or prior to the Closing Date in the case of each Foreign Lender that is a
signatory hereto, and on the date of assignment pursuant to which it becomes a
Lender in the case of each other Lender and from time to time thereafter as
reasonably requested by either of the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 2.17(e) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so.

 

(ii)               Without limiting the generality of the foregoing:

 

(A)                               each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent two duly completed and executed original
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax,

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent two duly completed and executed original
copies of whichever of the following is applicable:

 

(1)                                 IRS Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility for benefits under an income tax treaty to which the United
States is a party,

 

(2)                                 IRS Form W-8ECI,

 

59

--------------------------------------------------------------------------------



 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and that no
interest payments under any Loan Documents are effectively connected with such
Foreign Lender’s conduct of a United States trade or business (a “U.S. Tax
Compliance Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E, as applicable, or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

 

(5)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(C)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)            Notwithstanding any other provision of this Section 2.17(e), a
Lender shall not be required to deliver any form or other documentation that
such Lender is not legally eligible to deliver.

 

(iv)           Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 2.17(e).

 

(f)                                   On or before the date the Administrative
Agent becomes a party to this Agreement, the Administrative Agent shall provide
to the Borrower, two duly-signed, properly completed copies of (i) IRS Form W-9,
or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY evidencing its
agreement with the Borrower to be treated as a “United States person” within the
meaning of Section 7701(a)(30) of the Code with respect to amounts received on
account of any Lender, and IRS Form W-8ECI (with respect to amounts received on
its own account).  At any time thereafter, the Administrative Agent shall
provide updated documentation previously provided (or a successor form thereto)
when any documentation previously delivered has expired or become obsolete or
invalid or otherwise upon the reasonable request of the Borrower.

 

60

--------------------------------------------------------------------------------



 

(g)                                  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund (whether in cash or by offset against taxes otherwise due) of any Taxes
as to which it has been indemnified (including by the payment of additional
amounts) pursuant to this Section 2.17, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower
pursuant to this Section 2.17(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will the Administrative Agent
or any Lender be required to pay any amount to the Borrower or any other Loan
Party pursuant to this Section 2.17(g) to the extent that such payment would
place the Administrative Agent or such Lender, as applicable, in a less
favorable net after-Tax position than the Administrative Agent or such Lender,
as applicable would have been in if the Tax subject to the indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

(h)                                 For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank.

 

SECTION 2.18              Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) at or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 3:00 p.m., New York City
time), on the date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 500
Stanton Christiana Road, 3/Ops2, Newark, DE 19713 (or such other office as from
time to time the Administrative Agent shall designate by notice to the
Borrower), except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments under each Loan Document shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise except as expressly provided in
this Agreement, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash

 

61

--------------------------------------------------------------------------------



 

at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Holdings, the Borrower or any Subsidiary pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements (but excluding, for the avoidance of
doubt, prepayments pursuant to Section 2.11(i)) to any assignee or participant,
other than to the Borrower or any Subsidiary (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. For purposes of subclause (c) of the
definition of Excluded Taxes, a Lender that acquires a participation pursuant to
this Section 2.18(c) shall be treated as having acquired such participation on
the earlier date(s) on which such Lender acquired the applicable interest(s) in
the Commitment(s) and/or Loan(s) to which such participation relates.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Bank, as applicable, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(a), 2.18(d) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.  If any Revolving Lender shall fail to make any payment required to be
made by it pursuant to 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Revolving Lender and for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such
Revolving Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
non-interest bearing account as cash collateral for, and application to, any
future funding obligations of such Revolving Lender under such Sections, in the
case of each of (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

62

--------------------------------------------------------------------------------



 

(b)                                 If any Lender is affected in the manner
described in Section 2.14(c) and as a result thereof any of the actions
described in such Section is required to be taken, or if any Lender requests
compensation under Section 2.15, or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.20              Incremental Extensions of Credit.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (an “Incremental Loan
Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of the Revolving
Commitments (a “Revolving Commitment Increase”) or the establishment of one or
more new Classes of revolving credit commitments (any such new commitments,
collectively with any Revolving Commitment Increases, the “Incremental Revolving
Commitments” and the Incremental Revolving Commitments, collectively with any
Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

 

(b)                                 On the applicable date (each, an
“Incremental Facility Closing Date”) specified in the applicable Additional
Credit Extension Amendment (including through any Term Loan Increase or
Revolving Commitment Increase, as applicable), subject to the satisfaction of
the terms and conditions in this Section 2.20 and in the applicable Additional
Credit Extension Amendment, (i) (A) each Incremental Term Lender of such
Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (B) each
Incremental Term Lender of such Class  shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto and (ii) (A) each Incremental
Revolving Lender of such Class shall make its Commitment available to the
Borrower (when borrowed, an “Incremental Revolving Loan” and, collectively with
any Incremental Term Loan, “Incremental Extensions of Credit”) in an amount
equal to its Incremental Revolving Commitment of such Class and (B) each
Incremental Revolving Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto.

 

(c)                                  Each Incremental Loan Request from the
Borrower pursuant to this Section 2.20 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Commitments.  Incremental Term Loans may be made, and Incremental Revolving
Commitments may be provided, by any existing Lender (but no existing Lender will
have an obligation to make any Incremental Commitment, nor will the Borrower
have any obligation to approach any existing Lender to provide any Incremental
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Commitment or Loan, an “Incremental Revolving Lender” or
“Incremental Term Lender”, as applicable, and, collectively, the “Incremental
Lenders”); provided that the Administrative Agent and each Issuing Bank shall
have consented (in each case, not to be unreasonably withheld, conditioned or
delayed) to such Additional Lender’s

 

63

--------------------------------------------------------------------------------



 

making such Incremental Term Loans or providing such Incremental Revolving
Commitments, to the extent such consent, if any, would be required under
Section 9.04(b) for an assignment of Term Loans or Revolving Commitments, as
applicable, to such Lender or Additional Lender.

 

(d)                                 The effectiveness of any Additional Credit
Extension Amendment pursuant to this Section 2.20, and the Incremental
Commitments thereunder, shall be subject to the satisfaction on the applicable
date specified therein (the “Incremental Amendment Date”) of each of the
following conditions, together with any other conditions set forth in the
applicable Additional Credit Extension Amendment:

 

(i)                  after giving effect to such Incremental Commitments, the
conditions of Section 4.02 shall be satisfied; provided, that, in connection
with any Incremental Commitment, which is being used to finance a Limited
Condition Transaction, the Incremental Lenders party to such Additional Credit
Extension Amendment shall be permitted to waive or limit (or not require the
satisfaction of) in full or in part any of the conditions set forth in
Section 4.02(a) (other than the accuracy, to the extent required under
Section 4.02(a), of any Specified Representations) and Section 4.02(b) (other
than with respect to any Event of Default under Section 7.01(a), (b), (h) or
(i)) without the consent of the existing Lenders,

 

(ii)               each Incremental Term Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in
Section 2.20(d)(iii)) and each Incremental Revolving Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.20(d)(iii)),

 

(iii)            except in the case of Refinancing Term Loans or Refinancing
Revolving Commitments (A) after giving Pro Forma Effect to both (x) the making
of Incremental Term Loans or establishment of Incremental Revolving Commitments
(assuming a borrowing of the maximum amount of Loans available under all
Incremental Revolving Commitments (other than Refinancing Revolving Commitments
in respect of Revolving Commitments in effect on the Closing Date)) under such
Additional Credit Extension Amendment and (y) any Specified Transactions
consummated in connection therewith, (1) if such Incremental Commitments rank
pari passu in right of security with the Obligations, the First Lien Net
Leverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are internally available does not exceed
3.504.75:1.00, (2) if such Incremental Commitments rank junior in right of
security to the Obligations, the Secured Net Leverage Ratio as of the last day
of the most recently ended Test Period for which financial statements are
internally available does not exceed 4.506.50:1.00, or (3) if such Incremental
Commitments are unsecured, either (x) the Total Net Leverage Ratio as of the
last day of the most recently ended Test Period for which financial statements
are internally available does not exceed 5.756.50:1.00 or (y) the Fixed Charge
Coverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are internally available is not less than 2.00:1.00,
or (B) together with the Incremental Term Loans made and Incremental Revolving
Commitments established under such Additional Credit Extension Amendment, the
aggregate principal amount of Incremental Term Loans made and Incremental
Revolving Commitments to be established in reliance on this clause (B) on such
date, when aggregated with the other Free and Clear Usage Amount on such date,
does not exceed the sum of (i) $100,000,000the greater of (x) $300,000,000 and
(y) 80.0% of Consolidated EBITDA for the most recently ended Test Period plus
(ii) the principal amount of any voluntary prepayments of Term Loans or
Revolving Loans, to the extent accompanied by a permanent reduction in the
Revolving Commitments (in each case, other than to the extent made with the
proceeds of long-term Indebtedness); provided, that it is understood that
(1) Incremental Term Loans and Incremental Revolving Commitments may be incurred
under clause (A) and/or clause (B) above as selected by the Borrower in its sole
discretion and (2) Incremental Term Loans and Incremental Revolving Commitments
may be incurred under both clause (A) and clause (B) above, and proceeds from
any such incurrence under both clause (A) and clause (B) may be utilized in a
single transaction or series of related but substantially concurrent
transactions by first calculating the incurrence under clause (A) (without
giving effect to any Incremental Term Loans or Incremental Revolving

 

64

--------------------------------------------------------------------------------



 

Commitments incurred (or to be incurred) under clause (B)) and then calculating
the incurrence under clause (B), and

 

(iv)           to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates (including solvency certificates)
consistent (and in no event more extensive) with those delivered on the Closing
Date (conformed as appropriate) other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(B) reaffirmation agreements and/or such amendments to the Security Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Incremental Lenders are provided with the benefit of the applicable Loan
Documents.

 

(e)                                  The terms, provisions and documentation of
the Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Commitments, as the case may be, of
any Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not consistent with any Class of Term Loans or
Revolving Commitments, as applicable, each existing on the Incremental Facility
Closing Date, shall be consistent with clauses (i) through (iii) below, as
applicable, and otherwise reasonably satisfactory to the Administrative Agent
(except for covenants or other provisions (a) conformed (or added) in the Loan
Documents pursuant to the related Additional Credit Extension Amendment, (x) in
the case of any Class of Incremental Term Loans and Incremental Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Loans and Incremental Revolving Commitments, for
the benefit of the Revolving Lenders or (b) applicable only to periods after the
Latest Maturity Date as of the Incremental Amendment Date); provided that in the
case of a Term Loan Increase or a Revolving Commitment Increase, the terms,
provisions and documentation (other than the Additional Credit Extension
Amendment evidencing such increase) of such Term Loan Increase or Revolving
Commitment Increase shall be identical (other than with respect to upfront fees,
OID, interest rates or similar fees) to the applicable Class of Term Loans or
Revolving Commitments being increased, in each case, as existing on the
Incremental Facility Closing Date.  In any event:

 

(i)                  the Incremental Term Loans:

 

(A)                               (I) shall rank pari passu or junior in right
of payment with the Obligations and (II) shall be secured by the Collateral and
shall rank pari passu or junior in right of security with the Obligations or be
unsecured (and, subject to a subordination agreement (if subject to payment
subordination), or (if subject to lien subordination) a Junior Lien
Intercreditor Agreement),

 

(B)                               as of the Incremental Amendment Date, shall
not have a final scheduled maturity date earlier than the Tranche B Maturity
Date,

 

(C)                               as of the Incremental Amendment Date, shall
have a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Tranche B Term Loans,

 

(D)                               shall have an Applicable Rate, and subject to
clauses (e)(i)(B) and (e)(i)(C) above, amortization determined by the Borrower
and the applicable Incremental Term Lenders; provided the Applicable Rate and
amortization for a Term Loan Increase shall be (x) the Applicable Rate and
amortization for the Class being increased or (y) in the case of the Applicable
Rate, higher than the Applicable Rate for the Class being increased as long as
the Applicable Rate for the Class being increased shall be automatically
increased as and to the extent necessary to eliminate such deficiency,

 

(E)                                shall have fees determined by the Borrower
and the applicable Incremental Term Loan Arranger(s) and/or Incremental Term
Lenders, and

 

65

--------------------------------------------------------------------------------



 

(F)                                 may participate (I) in any voluntary
prepayments of any Class of Term Loans hereunder, in whole or in part, as
selected by the Borrower in its sole discretion and subject to the requirements
of Section 2.11 and (II) on a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis (except for prepayments with Net Proceeds
from any event described in clause (c) of the definition of the term “Prepayment
Event” or on Incremental Term Loans that mature earlier than other
then-outstanding Term Facilities) in any mandatory prepayments of Term Loans
hereunder.

 

(ii)               the Incremental Revolving Commitments and Incremental
Revolving Loans:

 

(A)                               (I) shall rank pari passu or junior in right
of payment with the Obligations and (II) shall be secured by the Collateral and
shall rank pari passu in right of security with the Obligations,

 

(B)                               (I) shall not have a final scheduled maturity
date or commitment reduction date earlier than the Revolving Maturity Date and
(II) shall not have any scheduled amortization or mandatory commitment reduction
prior to the Revolving Maturity Date,

 

(C)                               may provide for the ability to participate
with respect to borrowing and repayment (except for (1) payments of interest and
fees at different rates on Incremental Revolving Commitments (and related
outstandings), (2) repayments required upon the Maturity Date of the Incremental
Revolving Commitments and (3) repayment made in connection with a permanent
repayment and termination of commitments (in accordance with clause (E) below))
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis) with all Revolving Commitments then existing on the Incremental
Facility Closing Date,

 

(D)                               may be elected to be included as additional
participations under the Additional Credit Extension Amendment, subject to
(other than in the case of a Revolving Commitment Increase) the consent of the
Issuing Bank, in which case, on the Incremental Amendment Date all Letters of
Credit shall be participated on a pro rata basis by all Revolving Lenders in
accordance with their percentage of the Revolving Commitments existing after
giving effect to such Additional Credit Extension Amendment; provided, such
election may be made conditional upon the maturity of one or more other
Revolving Commitments; provided, further, that in connection with such election
the Issuing Bank may, in its sole discretion and with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
agree in the applicable Additional Credit Extension Amendment to increase the
Letter of Credit Sublimit so long as such increase does not exceed the amount of
the additional Incremental Revolving Commitments,

 

(E)                                may provide that the permanent repayment of
Revolving Loans with respect to, and termination of, Incremental Revolving
Commitments after the associated Incremental Facility Closing Date be made on a
pro rata basis or less than pro rata basis with all other Revolving Commitments,

 

(F)                                 shall provide that assignments and
participations of Incremental Revolving Commitments and Incremental Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Commitments and Revolving Loans then existing on the
Incremental Facility Closing Date,

 

(G)                               shall have an Applicable Rate determined by
the Borrower and the applicable Incremental Revolving Lenders; provided the
Applicable Rate for a Revolving Commitment Increase shall be (x) the Applicable
Rate for the Class being increased or (y) higher than the Applicable Rate for
the Class being increased as long as the Applicable Rate for the Class being
increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency, and

 

66

--------------------------------------------------------------------------------



 

(H)                              shall have fees determined by the Borrower and
the applicable Incremental Revolving Commitment Arranger(s) and/or Incremental
Revolving Lenders,

 

(iii)            the Yield applicable to the Incremental Term Loans or
Incremental Revolving Loans of each Class shall be determined by the Borrower
and the applicable Incremental Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment; provided, however, that with respect to
any Incremental Term Loans (other than Refinancing Term Loans) that are pari
passu in right of payment and security with the Obligations, the Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Tranche B Term Loans plus
50 basis points per annum unless the Applicable Rate (together with, as provided
in the proviso below, the Adjusted LIBO Rate or Alternate Base Rate floor) with
respect to the Tranche B Term Loans is increased so as to cause the then
applicable Yield under this Agreement on the Tranche B Term Loans to equal the
Yield then applicable to the Incremental Term Loans minus 50 basis points;
provided, further, that any increase in Yield to any Tranche B Term Loans due to
the application or imposition of a Adjusted LIBO Rate or Alternate Base Rate
floor on any Incremental Term Loan shall be effected solely through an increase
in (or implementation of, as applicable) the Adjusted LIBO Rate or Alternate
Base Rate floor applicable to such Tranche B Term Loans.

 

(f)                                   Commitments in respect of Incremental Term
Loans and Incremental Revolving Commitments shall become additional Commitments
pursuant to an Additional Credit Extension Amendment, executed by the Borrower,
each Incremental Lender providing such Commitments, the Administrative Agent
and, for purposes of any election and/or increase the Letter of Credit Sublimit
pursuant to Section 2.20(e)(ii)(D), each Issuing Bank.  The Additional Credit
Extension Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.20, including
amendments as deemed necessary by the Administrative Agent in its reasonable
judgment to effect any lien or payment subordination and associated rights of
the applicable Lenders to the extent any Incremental Extensions of Credit are to
rank junior in right of security or payment or to address technical issues
relating to funding and payments.  The Borrower will use the proceeds of the
Incremental Term Loans and Incremental Revolving Commitments for any purpose not
prohibited by this Agreement.

 

(g)                                  Upon any Incremental Amendment Date on
which Incremental Revolving Commitments are effected through a Revolving
Commitment Increase pursuant to this Section 2.20, (a) each of the existing
Revolving Lenders shall assign to each of the Incremental Revolving Lenders, and
each of the Incremental Revolving Lenders shall purchase from each of the
existing Revolving Lenders, at the principal amount thereof, such interests in
the Incremental Revolving Loans outstanding on such Incremental Amendment Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Incremental Revolving
Commitments to the existing Revolving Commitments, (b) each Incremental
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Loan,
(c) each Incremental Revolving Lender shall become a Lender with respect to the
Incremental Revolving Commitments and all matters relating thereto and (d) the
Borrower shall pay any amounts pursuant to Section 2.16.  The Administrative
Agent and the Lenders hereby agree that the minimum borrowing and prepayment
requirements in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

(h)                                 The Incremental Term Loans made under each
Term Loan Increase shall be made by the applicable Lenders participating therein
pursuant to the procedures set forth in Section 2.01 and 2.02 (as may be
conformed as necessary or appropriate as reasonably determined by the
Administrative Agent) and on the date of the making of such Incremental Term
Loans, and notwithstanding anything to the contrary set forth in Section 2.01
and 2.02, such Incremental Term Loans shall be added to (and form part of) each
Borrowing of outstanding Term Loans under the applicable Class of Term Loans on
a pro rata basis (based on the relative sizes of the various outstanding
Borrowings), so that each Lender under such Class will participate
proportionately in each then outstanding Borrowing of Term Loans of such Class.

 

67

--------------------------------------------------------------------------------



 

(i)                                     This Section 2.20 shall supersede any
provisions in Sections 2.18 or 9.02 to the contrary.

 

SECTION 2.21              Extended Term Loans and Extended Revolving
Commitments.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion of the Term Loans of any Class (an
“Existing Term Loan Class”) be amended to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.21.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the Existing Term Loan Class) (an
“Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be consistent with the Term Loans under the
Existing Term Loan Class from which such Extended Term Loans are to be converted
except that:

 

(i)                  all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Class to the extent provided in the applicable Additional Credit
Extension Amendment,

 

(ii)               the Yield with respect to the Extended Term Loans (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Yield for the Term Loans of such Existing
Term Loan Class and upfront fees may be paid to the existing Term Lenders, in
each case, to the extent provided in the applicable Additional Credit Extension
Amendment, and

 

(iii)            the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Tranche B Maturity Date.

 

(b)                                 Any Extended Term Loans converted pursuant
to any Extension Request shall be designated a series of Extended Term Loans for
all purposes of this Agreement; provided that, subject to the limitations set
forth in clause (a) above, any Extended Term Loans converted from an Existing
Term Loan Class may, to the extent provided in the applicable Additional Credit
Extension Amendment and consistent with the requirements set forth above, be
designated as an increase in any previously established Class of Term Loans.

 

(c)                                  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the applicable Existing Term Loan Class are requested to respond. 
No Lender shall have any obligation to agree to have any of its Term Loans of
any Existing Term Loan Class converted into Extended Term Loans pursuant to any
Extension Request.  Any Lender wishing to have all or a portion of its Term
Loans under the Existing Term Loan Class subject to such Extension Request (such
Lender, an “Extending Term Lender”) converted into Extended Term Loans shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans under
the Existing Term Loan Class which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the Borrower).  In the
event that the aggregate amount of Term Loans under the Existing Term Loan
Class subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to an Extension Request, Term Loans of the Existing Term Loan
Class subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent and acceptable to the Borrower).

 

(d)                                 The Borrower may, with only the consent of
each Person providing an Extended Revolving Commitment, the Administrative Agent
and any Person acting as issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving

 

68

--------------------------------------------------------------------------------



 

Commitments; provided that (i) the establishment of any such Extended Revolving
Commitments shall be accompanied by a corresponding reduction in the Revolving
Commitments and (ii) any reduction in the Revolving Commitments may, at the
option of the Borrower, be directed to a disproportional reduction of the
Revolving Commitments of any Lender providing an Extended Revolving Commitment.

 

(e)                                  Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an Additional Credit Extension
Amendment to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Lender providing an Extended Revolving Commitment
which shall be consistent with the provisions set forth above (but which shall
not require the consent of any other Lender other than those consents provided
in this Section 2.21).  Each Additional Credit Extension Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto.  In
connection with any Additional Credit Extension Amendment, the Loan Parties and
the Administrative Agent shall enter into such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Term Loans or
Extended Revolving Commitments are provided with the benefit of the applicable
Security Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.  Notwithstanding anything herein to the contrary, with
respect to any amendment to an existing Mortgage relating to Mortgaged Property
located in New Jersey and Ohio, the Borrower shall not be required to deliver to
the Administrative Agent or the Collateral Agent a datedown endorsement to any
existing mortgage title policy relating to such Mortgaged Property.

 

(f)                                   The provisions of this Section 2.21 shall
override any provision of Section 9.02 to the contrary.  No conversion of Loans
pursuant to any extension in accordance with this Section 2.21 shall constitute
a voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 2.22              Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.12(a),

 

(b)                                 the Revolving Commitment, Revolving Exposure
or LC Exposure of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that this clause (ii) shall not apply to the vote of
a Defaulting Lender, except to the extent the consent of such Lender would be
required under clause (i), (ii), (iii) or (iv) in the proviso to the first
sentence of Section 9.02(b),

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                      so long as no Event of Default has
occurred and is continuing as to which the Administrative Agent has received
written notice from the Borrower or a Revolving Lender, all or any part of the
LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments,

 

(ii)                                if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Administrative Agent cash
collateralize, for the benefit of the Issuing Bank only, the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.05(j) for so long as such LC Exposure
is outstanding,

 

69

--------------------------------------------------------------------------------



 

(iii)                                if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized,

 

(iv)                               if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages, and

 

(v)                               if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized, and

 

(vi)                               so long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend, extend or
increase any Letter of Credit, unless it is satisfied that the related exposure
and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders  and/or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
such Defaulting Lender shall not participate therein).

 

(d)                                 If (i) a Bankruptcy Event with respect to a
parent entity of any Lender shall occur following the Closing Date and for so
long as such event shall continue or (ii) the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Issuing Bank to defease any risk to
it in respect of such Lender hereunder.

 

(e)                                  In the event that the Administrative Agent,
the Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold Revolving Loans in accordance with its
Applicable Percentage (whereupon such Lender shall cease to be a Defaulting
Lender).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01              Organization; Power.  Each of Holdings, the Borrower
and the Restricted Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation (to the extent such concept exists in such
jurisdiction), (b) has the requisite power and authority necessary to own its
assets, to carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and (c) except where the failure to do so,
individually or in the aggregate, is not reasonably likely to result in a
Material Adverse

 

70

--------------------------------------------------------------------------------



 

Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification or good standing is required.

 

SECTION 3.02              Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action.  This Agreement has been duly executed and delivered
by each of Holdings and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Holdings, the Borrower or such Loan Party, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03              Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any material Requirement of Law applicable to Holdings, the Borrower or
any of the Restricted Subsidiaries, as applicable, (c) will not violate or
result in a default under any indenture or other material agreement or
instrument binding upon Holdings, the Borrower or any of the Restricted
Subsidiaries or any of their assets, or give rise to a right thereunder to
require any payment to be made by Holdings, the Borrower or any of the
Restricted Subsidiaries or give rise to a right of, or result in, termination,
cancellation or acceleration of any material obligation thereunder that is
reasonably likely to result in a Material Adverse Effect, (d) will not result in
a Limitation on any right, qualification, approval, permit, accreditation,
authorization, Reimbursement Approval, license or franchise or authorization
granted by any Governmental Authority, Third Party Payor or other Person
applicable to the business, operations or assets of the Borrower or any of the
Restricted Subsidiaries or adversely affect the ability of the Borrower or any
of the Restricted Subsidiaries to participate in any Third Party Payor
Arrangement except for Limitations, individually or in the aggregate, that are
not reasonably likely to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any of the Restricted Subsidiaries, except Liens created under the
Loan Documents.  There is no pending or, to the knowledge of the Borrower,
threatened Limitation by any Governmental Authority, Third Party Payor or any
other Person of any right, qualification, approval, permit, authorization,
accreditation, Reimbursement Approval, license or franchise of the Borrower, or
any Restricted Subsidiary, except for such Limitations, individually or in the
aggregate, as are not reasonably likely to result in a Material Adverse Effect. 
No certifications by any Governmental Authority or any Third Party Payor are
required for operation of the business of the Borrower and the Restricted
Subsidiaries that are not in place, except for such certifications or
agreements, the absence of which is not reasonably likely to result in a
Material Adverse Effect.

 

SECTION 3.04              Financial Condition; No Material Adverse Effect.

 

(a)                                 The Borrower has heretofore delivered to the
Lenders Holdings’ consolidated balance sheet and consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows as of
and for the fiscal years ended December 31, 2016, December 31, 2015, and
December 31, 2014, reported on by PricewaterhouseCoopers LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its Restricted Subsidiaries as of such dates and for such periods
in accordance with GAAP consistently applied.

 

(b)                                 Except as disclosed in the financial
statements referred to above or the notes thereto, after giving effect to the
Transactions, none of the Borrower or its Restricted Subsidiaries has, as of the
Closing Date, any material direct or contingent liabilities.

 

(c)                                  Since December 31, 2016, there has been no
event or circumstance, either individually or in the aggregate, that has had or
is reasonably likely to result in a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------



 

SECTION 3.05              Properties.

 

(a)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property necessary to the conduct of its business
(including its Mortgaged Properties), free and clear of all Liens, except for
Permitted Liens and defects that, in the aggregate, are not reasonably expected
to result in a Material Adverse Effect.

 

(b)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries owns, licenses or possesses the right to use all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business and the conduct of the businesses of Holdings, the
Borrower and the Restricted Subsidiaries does not infringe upon the intellectual
property rights of any other Person, except for any failure of the foregoing
that, individually or in the aggregate, would not reasonably be likely to result
in a Material Adverse Effect.

 

(c)                                  Schedule 3.05 sets forth the address of
each real property that is owned by Holdings, the Borrower or any of the
Restricted Subsidiaries as of the Closing Date.

 

(d)                                 As of the Closing Date, neither Holdings or
the Borrower nor any of the Restricted Subsidiaries has received written notice
of, or has knowledge of, any pending or contemplated condemnation proceeding
affecting any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation.  As of the Closing Date, except as set forth on Schedule 3.05,
neither any Mortgaged Property nor any interest therein is subject to any right
of first refusal, option or other contractual right to purchase such Mortgaged
Property or interest therein, other than Permitted Liens.

 

SECTION 3.06              Litigation and Environmental Matters.

 

(a)                                 Except as set forth on Schedule 3.06, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings, the Borrower or any
Restricted Subsidiary, threatened against or affecting Holdings, the Borrower or
any Restricted Subsidiary, including any relating to any Environmental Law, that
are reasonably likely to (i) result in a Material Adverse Effect or
(ii) adversely affect in any material respect the ability of the Loan Parties to
consummate the Transactions.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, are not reasonably likely to result in a
Material Adverse Effect, (A) none of Holdings, the Borrower nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) knows of any basis for any Environmental Liability or (iv) has received
any written claim or notice of violation or of potential responsibility
regarding any alleged violation of or liability under any Environmental Law.

 

SECTION 3.07              Compliance with Laws and Agreements.  Except (a) with
respect to any matters that, individually or in the aggregate, are not material
to the business of the Borrower and the Restricted Subsidiaries, taken as a
whole, or (b) to the extent that the failure to comply is not reasonably likely
to result in a Material Adverse Effect, each of Holdings, the Borrower and the
Restricted Subsidiaries is in compliance with all material Requirements of Law
applicable to it or its property or operations and is not in default under any
material indentures, agreements and other instruments binding upon it or its
property.

 

SECTION 3.08              Investment Company Status.  None of Holdings, the
Borrower, nor any Restricted Subsidiary is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.

 

SECTION 3.09              Taxes.  Each of Holdings, the Borrower and the
Restricted Subsidiaries has timely filed or caused to be filed all federal and
other Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) any Taxes that
are being contested in good faith by appropriate proceedings and for which
Holdings, the Borrower or such Restricted Subsidiary, as

 

72

--------------------------------------------------------------------------------



 

applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so is not reasonably likely to
result, individually or in the aggregate, in a Material Adverse Effect.

 

SECTION 3.10              ERISA.  No ERISA Event has occurred or is reasonably
likely to occur that, when taken together with all other such ERISA Events for
which liability is reasonably likely to occur, is reasonably likely to result in
a Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan as of such date, except as would not reasonably be likely to result in a
Material Adverse Effect.

 

SECTION 3.11              Disclosure.  None of the written information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when furnished and taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that the
foregoing shall not apply to any projections, financial estimates, forecasts or
other forward-looking material or information of a general economic or industry
nature, and with respect to projected financial information, Holdings and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time made, it being
understood that such projections may vary from actual results and that such
variances may be material.

 

SECTION 3.12              Subsidiaries.  As of the Closing Date, Holdings does
not have any subsidiaries other than the Borrower and the Subsidiaries,
Permitted Joint Ventures and Subsidiaries that are not Material Subsidiaries
listed on Schedule 3.12.  Schedule 3.12 sets forth the name of, and the
ownership or beneficial interest of Holdings in, each subsidiary, including the
Borrower, and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Closing Date.

 

SECTION 3.13              Insurance.  Schedule 3.13 sets forth a description of
all insurance maintained by or on behalf of Holdings, the Borrower and the
Restricted Subsidiaries as of the Closing Date.  As of the Closing Date, all
premiums in respect of such insurance have been paid.  Holdings and the Borrower
believe that the insurance maintained by or on behalf of the Borrower and the
Restricted Subsidiaries is adequate.

 

SECTION 3.14              Labor Matters.  Except as would not, individually or
in the aggregate, be reasonably likely to result in a Material Adverse Effect,
(a) there are no strikes, lockouts or slowdowns against Holdings, the Borrower
or any Restricted Subsidiary pending or, to the knowledge of Holdings or the
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Borrower and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters, (c) all payments due from Holdings, the
Borrower or any Restricted Subsidiary, or for which any claim may be made
against Holdings, the Borrower or any Restricted Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such Restricted
Subsidiary and (d) the consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Restricted Subsidiary is bound.

 

SECTION 3.15              Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date, Holdings and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law. Immediately after
the Amendment No. 1 Effective Date, Holdings and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law.  Immediately after
the Amendment No. 2 Effective Date, Holdings and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law.  Immediately after
the Amendment No. 3 Effective Date, Holdings and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law.

 

73

--------------------------------------------------------------------------------



 

SECTION 3.16              Federal Reserve Regulations.  No part of the proceeds
of any Loan have been used or will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Neither Holdings nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying margin stock (as
defined in Regulation U).

 

SECTION 3.17              Reimbursement from Third Party Payors.  The accounts
receivable of Holdings, the Borrower and the Restricted Subsidiaries have been
and will continue to be adjusted to reflect the reimbursement policies required
by all applicable Requirements of Law and other Third Party Payor Arrangements
to which Holdings, the Borrower or such Restricted Subsidiary is subject, and do
not exceed in any material respect amounts the Borrower or such Restricted
Subsidiary is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to usual charges.  All billings by Holdings, the Borrower and each
Restricted Subsidiary pursuant to any Third Party Payor Arrangements have been
made in compliance with all applicable Requirements of Law, except where failure
to comply would not, individually or in the aggregate, be reasonably likely to
result in a Material Adverse Effect.  There has been no intentional or material
over-billing or over-collection by the Borrower or any Restricted Subsidiary
pursuant to any Third Party Payor Arrangements, other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Third Party Payors with respect to such billings.

 

SECTION 3.18              Fraud and Abuse.  None of Holdings, the Borrower or
any Restricted Subsidiary, nor any of their respective partners, members,
stockholders, officers or directors, acting on behalf of Holdings, the Borrower
or any Restricted Subsidiary, have engaged on behalf of Holdings, the Borrower
or any Restricted Subsidiary in any activities that are prohibited under 42
U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. §
1395nn, 31 U.S.C. § 3729 et seq., or the regulations promulgated thereunder, or
related Requirements of Law, or under any similar state law or regulation, or
that are prohibited by binding rules of professional conduct, including to the
extent prohibited by such laws (a) knowingly and willfully making or causing to
be made a false statement or misrepresentation of a material fact in any
application for any benefit or payment, (b) knowingly and willfully making or
causing to be made any false statement or misrepresentation of a material fact
for use in determining rights to any benefit or payment, (c) failing to disclose
knowledge by a claimant of the occurrence of any event affecting the initial or
continued right to any benefit or payment on its own behalf or on behalf of
another, with intent to secure such benefit or payment fraudulently,
(d) knowingly and willfully soliciting or receiving any remuneration (including
any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in
cash or in kind, or offering to pay or receive such remuneration (i) in return
for referring an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made, in whole or in
part, pursuant to any Third Party Payor Arrangement to which the foregoing
rules and regulations apply or (ii) in return for purchasing, leasing or
ordering or arranging for or recommending purchasing, leasing or ordering any
good, facility, service or item for which payment may be made, in whole or in
part, pursuant to any Third Party Payor Arrangement to which the foregoing
rules and regulations apply and (e) making any prohibited referral for
designated health services, or presenting or causing to be presented a claim or
bill to any individual, Third Party Payor or other entity for designated health
services furnished pursuant to a prohibited referral.  None of Holdings, the
Borrower nor any Restricted Subsidiary shall be considered to be in breach of
this Section 3.18 so long as (a) it shall have taken such actions (including
implementation of appropriate internal controls) as may be reasonably necessary
to prevent such prohibited actions and (b) such prohibited actions as have
occurred, individually or in the aggregate, are not reasonably likely to result
in a Material Adverse Effect.

 

SECTION 3.19              Patriot Act, Etc. To the extent applicable, Holdings
and each of its Restricted Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by Holdings, each of its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdings, each of its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower, any controlled Affiliate of Holdings, the Borrower or its
Subsidiaries, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in Holdings
and its Subsidiaries being designated as a Sanctioned Person.  None of (a) the
Borrower, Holdings, any Subsidiary or to the knowledge of the Borrower, Holdings
or such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, Holdings, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a

 

74

--------------------------------------------------------------------------------



 

Sanctioned Person.   No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

SECTION 3.20              Security Documents.  Except as otherwise contemplated
hereby or under any other Loan Documents, the provisions of the Security
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Security Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties, except as
otherwise provided hereunder, including subject to Permitted Liens, a legal,
valid, enforceable and perfected first priority Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 3.20) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Closing Date and until required pursuant to Section 5.12, the
pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to
Section 4.01(f).

 

SECTION 3.21              Compliance with Healthcare Laws.

 

(a)                                 Without limiting the generality of any other
representation or warranty made herein, (i) each of the physicians, nurse
practitioners, and physicians assistants who are employees, independent
contractors or leased personnel of any Loan Party (“Licensed Personnel”) holds a
valid and unrestricted license to practice his or her profession from each state
in which he or she provides professional services on behalf of such Loan Party,
and, when required, holds a valid and unrestricted Drug Enforcement
Administration license and applicable state license to prescribe controlled
substances, (ii) all Licensed Personnel, in the exercise of their respective
duties on behalf of a Loan Party, are in compliance in all material respects
with all Healthcare Laws, (iii) all agreements between a Loan Party and a
hospital and all agreements between a Loan Party and Licensed Personnel are in
compliance in all material respects with all Healthcare Laws and (iv) no Loan
Party has been and no Licensed Personnel has been excluded from participation in
any federal or state healthcare program or is listed on the General Services
Administration list of excluded parties, except for failures of any of the
foregoing that, individually or in the aggregate, would not have a Material
Adverse Effect.  To the Borrower’s knowledge, each Loan Party has maintained in
all material respects all records required to be maintained by state licensing
boards and agencies, CMS, Drug Enforcement Agency and state boards of pharmacy
and the federal and/or state healthcare programs as required by the Healthcare
Laws and, to the Borrower’s knowledge, there are no presently existing
circumstances which would result or likely would result in violations of the
Healthcare Laws except such of the foregoing that, individually or in the
aggregate, would not have a Material Adverse Effect.  Each Loan Party will have,
effective as of the Closing Date and at all times thereafter, such Permits,
licenses, franchises, certificates and other material approvals or
authorizations of governmental or regulatory authorities as are necessary under
applicable Requirements of Law to own their respective properties and conduct
their respective business (including such Permits as are required under such
federal, state and other Healthcare Laws as are applicable thereto), and to
receive reimbursement under federal and state healthcare programs in which such
Loan Party participates, individually or in the aggregate, would not have a
Material Adverse Effect.  To the Borrower’s knowledge, there currently exist no
restrictions, deficiencies, required plans of corrective actions or other such
remedial measures with respect to federal and state Medicare and Medicaid
Programs’ certifications or licensure, except such of the foregoing that,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Borrower has no knowledge that any condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, reasonably
would be expected to result in the suspension, revocation, forfeiture,
non-renewal of any governmental consent applicable to any Loan Party or
Restricted Subsidiary of a Loan Party or such Loan Party’s participation in any
federal and/or state healthcare program in which such Loan Party participates,
any other material Third Party Payor Arrangement in which such Loan Party
participates, which suspension, revocation, forfeiture or non-renewal would
have, either individually or in the aggregate, a Material Adverse Effect;
provided, however, nothing in the foregoing shall prohibit or prevent any Loan
Party from terminating or causing the termination of any contract for

 

75

--------------------------------------------------------------------------------



 

the provision of Medical Services or participation in any Third Party Payor
Arrangement in the ordinary course of the Loan Party’s business.

 

(b)                                 Each Loan Party that provides professional
Medical Services and each of its Licensed Personnel has the requisite National
Provider Identifier or other authorizations requisite to bill the Medicare and
Medicaid programs in which such entities participate, and all other Third Party
Payor Arrangements that such Loan Party currently bills except where the failure
to have such authorization would not have, either individually or in the
aggregate, a Material Adverse Effect.  There is no investigation, audit, claim
review or other action pending or, to the Borrower’s knowledge, threatened which
could result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Third Party Payor Arrangement, provider number
or authorization or result in the exclusion of any Loan Party from the Medicare
and Medicaid Programs, or from any Third Party Payor Arrangement, which
revocation, suspension, termination, probation, restriction, limitation,
non-renewal or exclusion would have, either individually or in the aggregate, a
Material Adverse Effect.

 

(c)                                  As applicable, the Borrower has adopted a
compliance plan the purpose of which is to assure that each Loan Party and its
Licensed Personnel is in material compliance with applicable Healthcare Laws.

 

(d)                                 No Loan Party that has entered into a
management services agreement or other affiliation agreement with a professional
corporation and professional association, and each such professional corporation
and professional association, conducts its business in material compliance with
all applicable Corporate Practice of Medicine Laws.

 

SECTION 3.22              HIPAA Compliance.

 

To the extent that and for so long any Loan Party is a “covered entity” or
“business associate” within the meaning of HIPAA, the Borrower (x) is or will be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (y) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that would result in any
of the foregoing or that would materially adversely affect a Loan Party’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by a Loan Party of the then
effective provisions of HIPAA except, in each case, for such non-compliance,
either individually or in the aggregate,  as is not reasonably likely to result
in a Material Adverse Effect.

 

SECTION 3.23              EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01              Closing Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived):

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

76

--------------------------------------------------------------------------------



 

(b)                                 The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of each of (i) Dechert LLP, counsel for Holdings and the
Borrower and (ii) local counsel in each jurisdiction where a Subsidiary Loan
Party is organized as specified on Schedule 4.01, and, in the case of each such
opinion required by this paragraph, covering such other matters relating to the
Loan Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by a Financial Officer,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(e)                                  The Administrative Agent shall have
received all fees and expenses due and payable on or prior to the Closing Date
to the extent invoiced at least three (3) Business Days prior to the Closing
Date (except as otherwise reasonably agreed by the Borrower), reimbursement or
payment of all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party hereunder or
under any other Loan Document.

 

(f)                                   The Collateral and Guarantee Requirement
(other than subsection (f) thereof) shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released; provided
that the Collateral Agent may, in its reasonable judgment, grant extensions of
time for compliance with the Collateral and Guarantee Requirement by any Loan
Party.

 

(g)                                  The Administrative Agent shall have
received a copy of, or a certificate as to coverage under, and a declaration
page relating to, the insurance policies required by Section 5.07(a) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured or
loss payee (as applicable) and (iii) shall be otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

(h)                                 The Administrative Agent shall have received
payoff and release letters with respect to the Existing Credit Agreement in
customary form which will evidence that, after giving effect to the
Transactions, all commitments and obligations under or relating to the Existing
Credit Agreement (other than customary indemnification obligations) and all
liens (including all mortgage liens), guarantees and security interests granted
in respect thereof shall have been discharged, released or reconveyed.

 

(i)                                     The Administrative Agent shall have
received a solvency certificate, dated the Closing Date and signed by the Chief
Financial Officer of Holdings or a Financial Officer (immediately after giving
effect to the Transactions) substantially in the form attached hereto as
Exhibit G.

 

(j)                                    The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information about Holdings, the Borrower and the
Subsidiary Loan Parties required under applicable “know your customer” and
anti-money laundering rules

 

77

--------------------------------------------------------------------------------



 

and regulations, including the Patriot Act, that has been requested by the
Administrative Agent in writing at least 10 Business Days prior to the Closing
Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02              Each Credit Event.  The obligation of each Lender to
make any Loan or honor any Extension Request (other than a Borrowing Request
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Loans) on and after the Closing Date and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit, including, without
limitation, on the Closing Date, is subject to satisfaction or waiver of the
following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by “materially”, “Material Adverse Effect” or a similar term, in which
case such representation and warranty shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct (or
true and correct in all material respects, as the case may be) as of such
earlier date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant Issuing Bank shall have received a Borrowing Request in
accordance with the requirements hereof.

 

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired, terminated or be cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the Issuing Bank and the Administrative
Agent, and all LC Disbursements shall have been reimbursed, each of Holdings and
its Restricted Subsidiaries covenants and agrees with the Lenders that:

 

SECTION 5.01              Financial Statements and Other Information.  Holdings
will furnish to the Administrative Agent (for distribution to each Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of Holdings commencing with the fiscal year ended December 31, 2017,
(i) audited year-end consolidated financial statements of Holdings and its
Restricted Subsidiaries (including a balance sheet, statement of operations and
statement of cash flows and stockholders’ equity) as of the end of and for such
fiscal year, and the related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit, except as may be required solely as a
result of the impending maturity of any Loan) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and the

 

78

--------------------------------------------------------------------------------



 

Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) if at any time Holdings or the Borrower is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
Holdings and its consolidated Subsidiaries,

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings commencing with the
fiscal quarter ending March 31, 2017, (i) unaudited quarterly consolidated
financial statements of Holdings and its Restricted Subsidiaries (including a
balance sheet, statement of operations and statement of cash flows) as of the
end of and for such fiscal quarter and the then-elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) if at any time Holdings or the
Borrower is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” that describes the financial condition and results of
operations of Holdings and its consolidated Subsidiaries,

 

(c)                                  no later than five (5) days after the
delivery of the financial statements referred to in Section 5.01(a) and
Section 5.01(b) (commencing with the first full fiscal quarter after the Closing
Date), a duly completed Compliance Certificate signed by a Financial Officer of
Holdings,

 

(d)                                 [reserved],

 

(e)                                  within 30 days after the commencement of
each fiscal year of Holdings, a reasonably detailed consolidated budget for such
fiscal year (including a projected consolidated balance sheet and consolidated
statements of projected operations and cash flows as of the end of and for such
fiscal year) and, promptly when available, any significant revisions of such
budget,

 

(f)                                   if at any time Holdings or the Borrower is
not subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, promptly from time to time after the occurrence of an event required to be
therein reported, such other reports containing substantially the same
information that would have been required to be contained under Item 1.01 (entry
into material agreement), Item 1.02 (termination of a material agreement), Item
1.03 (bankruptcy or receivership), Item 2.01 (completion of acquisition or
disposition), Item 2.03 (creation of a direct financial obligation or an
obligation under an off-balance sheet arrangement), Item 2.04 (accelerate or
increase debt obligations or under an off-balance sheet arrangement), Item 2.06
(material impairments), Item 4.01 (changes in certifying accountant), Item 4.02
(non-reliance on previously issued financial statements or a related audit
report or interim review) or Item 5.02(a), (b) or (c) (departure of directors or
certain officers) (other than any information relating to compensation
arrangements with any directors or officers) in a Current Report on Form 8-K
under the Exchange Act; provided, however, that trade secrets and other
confidential information that is competitively sensitive, or information that
Holdings or the Borrower is otherwise prohibited by law or contract from
disclosing, in each case in the good faith and reasonable determination of
Holdings or the Borrower, may be excluded from disclosures,

 

(g)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in clauses (a) and (b) of
this Section 5.01, reasonably detailed financial information showing separately
the financial position and results of Holdings and its Restricted Subsidiaries,
on the one hand, and the Unrestricted Subsidiaries, on the other hand, as of and
for the applicable periods covered by such financial statements; provided that,
for the avoidance of doubt, the level of detail provided in Holdings’ Form 10-K
for the year ended December 31, 2016 and Form 10-Q for the quarter ended
September 30, 2016 shall satisfy the requirements of this clause (g) with
respect to the Unrestricted Subsidiaries, and

 

79

--------------------------------------------------------------------------------



 

(h)                                 promptly following any request therefor,
(x) such other information regarding the operations, business affairs and
financial condition of Holdings, the Borrower or any Restricted Subsidiary or
any Plan, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and the Beneficial Ownership Regulation.

 

The Borrower represents and warrants that it, Holdings and its Subsidiaries,
either (i) have no registered or publicly traded securities outstanding, or
(ii) file Holdings’ consolidated financial statements with the SEC and/or make
such financial statements available to potential holders of any of their 144A
securities, and, accordingly, the Borrower hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) above, along with the Loan Documents, available to Public-Siders
and (ii) agrees that at the time such financial statements are provided
hereunder, they shall already have been made available to holders of its
securities.  The Borrower will not request that any other material be posted to
Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities.  In no event shall the Administrative Agent post compliance or
borrowing base certificates or budgets to Public-Siders.

 

Documents required to be delivered pursuant to Section 5.01 may, at the
Borrower’s option, be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or Holdings’ or any
Parent’s) website on the Internet at the website address previously provided to
the Administrative Agent in writing (or such other website address as the
Borrower may specify by written notice to the Administrative Agent from time to
time), or (ii) on which such documents are posted on the Borrower’s (or
Holdings’ or any Parent’s) behalf on an Internet or intranet website to which
each Lender, the Administrative Agent and the Collateral Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon the reasonable request of the
Administrative Agent or the Collateral Agent with respect to any specific
document so delivered electronically, the Borrower shall promptly deliver a
physical copy of such document and (ii) the Borrower shall notify (which notice
may be by facsimile or electronic mail) the Administrative Agent of the posting
by the Borrower of any such documents on any such website (other than a website
maintained for or sponsored by the Administrative Agent) and the electronic
location at which such documents may be accessed.

 

To the extent any report or other information under this Section 5.01 is not
delivered within the time periods specified under this Section 5.01 and such
report or other information is subsequently delivered prior to the time such
failure results in an Event of Default due to the Borrower’s failure to deliver
such report or other information within such requisite time periods, the
Borrower will be deemed to have satisfied its obligations under this
Section 5.01 and any Default with respect to its obligations under this
Section 5.01 shall be deemed to have been cured (but not any Default under any
other provision of this Agreement).  The Borrower may satisfy its obligation to
deliver any report or other information to Lenders at any time by filing such
information with the SEC and providing written notice (which notice may be by
facsimile or electronic mail) to the Administrative Agent that such information
has been filed.

 

SECTION 5.02              Notices of Material Events.

 

(a)                                 The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent), written notice of the following promptly after obtaining knowledge
thereof:

 

(i)                  the occurrence of any Default,

 

(ii)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against Holdings or any of
its Restricted Subsidiaries that could in each case reasonably be expected to
result in a Material Adverse Effect,

 

80

--------------------------------------------------------------------------------



 

(iii)            the occurrence of any ERISA Event which could reasonably be
expected to result in a Material Adverse Effect,

 

(iv)           the receipt by Holdings or any of its Restricted Subsidiaries of
any of the following, but only to the extent that any of the following results
in, or is reasonably likely to result in, a Material Adverse Effect, (i) any
notice of any loss of (A) accreditation from the Joint Commission on
Accreditation of Healthcare Organizations or (B) any governmental right,
qualification, permit, accreditation, approval, authorization, Reimbursement
Approval, license or franchise or (ii) any notice, compliance order or adverse
report issued by any Governmental Authority or Third Party Payor that, if not
promptly complied with or cured, could result in (A) the suspension or
forfeiture of any governmental right, qualification, permit, accreditation,
approval, authorization, Reimbursement Approval, license or franchise necessary
for Holdings or any of its Restricted Subsidiaries to carry on its business as
now conducted or as proposed to be conducted or (B) any other Limitation imposed
upon Holdings or any of its Restricted Subsidiaries,

 

(v)              any Change in Law of the type described in clause (a) or (b) of
such definition relating to any Third Party Payor Arrangement that results in,
or is reasonably likely to result in, a Material Adverse Effect, and

 

(vi)           any other development that results in, or is reasonably likely to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03              Information Regarding Collateral.

 

(a)                                 The Borrower will furnish to the Collateral
Agent prompt written notice (but in no event later than 90 days) of any change
(i) in any Loan Party’s legal name, (ii) in the jurisdiction of incorporation or
organization of any Loan Party or (iii) in any Loan Party’s organizational
identification number.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.  The Borrower also
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)                                 Each year, at the time of delivery of annual
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Collateral Agent a certificate executed by a Financial Officer and the chief
legal officer of the Borrower setting forth the information required pursuant to
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.

 

SECTION 5.04              Existence.  Holdings shall, and shall cause each
Restricted Subsidiary to cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence, except (i) in the
case of a Restricted Subsidiary other than the Borrower, where the failure to do
so would not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise permitted under Section 6.03.

 

SECTION 5.05              Payment of Obligations.  Each of Holdings and the
Borrower will, and will cause each of its Restricted Subsidiaries to, pay its
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Holdings, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends the enforcement of
any Lien securing such obligation and (d) the failure to make payment pending
such contest is not reasonably likely to result, individually or in the
aggregate, in a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------



 

SECTION 5.06              Maintenance of Properties.  Holdings will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
except for (a) ordinary wear and tear and casualty and (b) where failure to
comply herewith is not, in the aggregate, reasonably expected to result in a
Material Adverse Effect.

 

SECTION 5.07              Insurance.

 

(a)                                 Holdings will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (which may include self-insurance) at the time the relevant
coverage is placed or renewed (x) insurance with respect to its properties and
business against loss or damage of such type and in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (y) all insurance required to be
maintained pursuant to the Security Documents, subject to the Collateral and
Guarantee Requirement.  The Borrower will deliver to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.  All such insurance shall name the Collateral Agent as
additional insured and loss payee, as applicable.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Borrower shall, or shall cause each Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws,
(ii) cooperate with the Administrative Agent and provide information reasonably
required by the Administrative Agent to comply with the Flood Insurance Laws and
(iii) deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.

 

SECTION 5.08              Casualty and Condemnation.  Holdings (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

SECTION 5.09              Books and Records; Inspection and Audit Rights. 
Holdings will, and will cause each of its Restricted Subsidiaries to, (in all
material respects) keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  Holdings will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties during normal business hours, to examine and make copies from its
books and records, including environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, finances and condition with its
officers and independent accountants; provided that the Borrower shall be
provided the opportunity to participate in any such discussions with its
independent accountants; provided, further that, notwithstanding anything to the
contrary contained herein, unless an Event of Default has occurred and is
continuing the Borrower shall not be responsible for the reimbursement of any
fees, costs and expenses of the Administrative Agent or any Lender incurred
pursuant to this Section 5.09 in excess of the reasonable documented and
out-of-pocket expenses for one visit in any fiscal year by the Administrative
Agent.

 

SECTION 5.10              Compliance with Laws.  Holdings will, and will cause
each of its Restricted Subsidiaries to comply with all Requirements of Law,
including Environmental Laws, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, is not reasonably likely to
result in a Material Adverse Effect.  Holdings will maintain in effect and
enforce policies and procedures designed to ensure compliance by Holdings, its
Restricted Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

82

--------------------------------------------------------------------------------



 

SECTION 5.11              Use of Proceeds and Letters of Credit.  The proceeds
of the Tranche B Term Loans borrowed on the Closing Date will be used by the
Borrower on the Closing Date, solely (i) to pay all principal, interest, fees
and other amounts outstanding under the Existing Credit Agreement and (ii) to
pay the Transaction Expenses.  The proceeds of the Revolving Loans borrowed on
or after the Closing Date and Letters of Credit will be used only for working
capital and general corporate purposes (including Permitted Acquisitions) and
for any other purposes not prohibited by this Agreement.  The proceeds of the
2019 Incremental Term Loans borrowed on the Amendment No. 3 Effective Date will
be used by the Borrower on the Amendment No. 3 Effective Date, together with
borrowings under the Revolving Facility and the Existing Senior Notes, solely
(i) to refinance the 2021 Senior Notes, (ii) to pay associated fees, expenses
and costs in connection with such refinancing and the associated transactions
and (iii) for general corporate purposes.  No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.12              Additional Subsidiaries; Succeeding Holdings.

 

(a)                                 If any additional Restricted Subsidiary
(other than a Consolidated Practice or an Excluded Subsidiary) is formed or
acquired after the Closing Date (or if any Excluded Subsidiary that is not a
Subsidiary Loan Party ceases to qualify as an Excluded Subsidiary), the Borrower
will, promptly after such Restricted Subsidiary is formed or acquired (or ceases
to constitute an Excluded Subsidiary), notify the Collateral Agent and the
Lenders (through the Administrative Agent) thereof and promptly cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Subsidiary Loan Party and subject to the limitations and
exceptions set forth in this Agreement and the Security Documents) and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party.

 

(b)                                 Upon the addition of a Succeeding Holdings,
the Borrower will notify the Collateral Agent and the Lenders (through the
Administrative Agent) thereof and promptly after such Succeeding Holdings is
formed or acquired cause the Collateral and Guarantee Requirement to be
satisfied with respect to the Succeeding Holdings.

 

SECTION 5.13              Further Assurances.

 

(a)                                 Each of Holdings, each Succeeding Holdings
and the Borrower will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties (in the case of reimbursement obligations, solely to the extent
otherwise required to be reimbursed under Section 9.03).  The Borrower also
agrees to provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)                                 Subject to Section 5.13(c) below, if any
material assets (including any real property (other than any leased real
property) which constitutes a Material Real Property) are acquired by the
Borrower or any Subsidiary Loan Party after the Closing Date (other than assets
constituting Collateral under the Collateral Agreement that become subject to a
perfected (to the extent perfection is required) Lien in favor of the Collateral
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent and the Lenders thereof

 

83

--------------------------------------------------------------------------------



 

and, if requested by the Administrative Agent or the Required Lenders, the
Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section 5.13, all at the expense of the Loan Parties (in the case of
reimbursement obligations, solely to the extent otherwise required to be
reimbursed under Section 9.03); provided that the Collateral Agent may, in its
reasonable judgment, grant extensions of time for compliance or exceptions with
the provisions of this paragraph by any Loan Party.

 

SECTION 5.14              Designation of Subsidiaries.  The Borrower may at any
time after the Closing Date designate any Restricted Subsidiary of Holdings
(other than the Borrower) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing or would result therefrom, (ii) in the case of the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, immediately after giving
effect to such designation, the Total Net Leverage Ratio on a Pro Forma Basis
shall be no greater than 5.75:1.00 and (iii) no Subsidiary may be designated as
an Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Specified Indebtedness, any Permitted Debt or
any Permitted Refinancing thereof.  The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
Holdings therein at the date of designation in an amount equal to the Fair
Market Value of such Investment.  The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by Holdings in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value of such Investment in such Subsidiary.

 

SECTION 5.15              Maintenance of Ratings.  The Borrower will use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s and (ii) a public rating (but not any
specific rating) in respect of the Loans and the Commitments from each of S&P
and Moody’s.

 

SECTION 5.16              ERISA Compliance.  The Borrower will do, and cause
each of its ERISA Affiliates to do, each of the following:  (a) maintain each
Plan in compliance with the applicable provisions of ERISA, the Code and other
federal or state law, and (b) cause each Plan that is qualified under
Section 401(a) of the Code to maintain such qualification, in each case of
clauses (a) and (b), except where the failure to do so, individually or in the
aggregate, is not reasonably likely to result in a Material Adverse Effect.

 

SECTION 5.17              Post-Closing Matters.  The Borrower will, and will
cause each of its Restricted Subsidiaries to execute and deliver the documents
and complete the tasks set forth on Schedule 5.17 as soon as commercially
reasonable and by no later than the date set forth in Schedule 5.17; provided
that the Administrative Agent or Collateral Agent, as applicable, may in its
reasonable judgment, grant extensions of time for compliance or exceptions with
the provisions of this paragraph.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired,
terminated or be cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the Issuing Bank and the Administrative Agent, and all
LC Disbursements shall have been reimbursed, each of Holdings and the Restricted
Subsidiaries covenants and agrees with the Lenders that:

 

SECTION 6.01              Indebtedness.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, create, incur, assume or permit
to exist any Indebtedness, except:

 

84

--------------------------------------------------------------------------------



 

(i)                              Indebtedness created under the Loan Documents,

 

(ii)                           Indebtedness in respect of the Existing Senior
Notes and any Permitted Refinancing thereof,

 

(iii)                        Indebtedness existing on the Closing Date not to
exceed $2,500,000 and other Indebtedness existing on the Closing Date set forth
in Schedule 6.01 and, in each case, any Permitted Refinancing thereof,

 

(iv)                       Indebtedness of Holdings owed to any Restricted
Subsidiary and of any Restricted Subsidiary owed to Holdings or any other
Restricted Subsidiary; provided that Indebtedness of any Loan Party owed to any
Restricted Subsidiary that is a Non-Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
provided, further, that Indebtedness owed to any Captive Insurance Subsidiary
shall only be subordinated to the extent permitted by applicable laws or
regulations,

 

(v)                          Guarantees by Holdings of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of
Holdings or any other Restricted Subsidiary; provided that (A) the Indebtedness
so Guaranteed is permitted by this Section 6.01, (B) Guarantees permitted under
this clause (v) shall be subordinated to the Obligations of Holdings or the
applicable Restricted Subsidiary to the same extent and on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations and (C) except in
the case of Foreign Subsidiaries that provide Guarantees of Indebtedness of
other Foreign Subsidiaries, no Restricted Subsidiary shall Guarantee any
Indebtedness unless it is a Subsidiary Loan Party,

 

(vi)                       Indebtedness (including Attributable Indebtedness) of
Holdings or any Restricted Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed by Holdings or any Restricted
Subsidiary in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and Permitted
Refinancings thereof; provided that (A) such Indebtedness (other than Permitted
Refinancings) is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this clause (vi) shall not (except
as permitted by the definition of “Permitted Refinancing”) exceed at any time
outstanding the greater of (x) $87,500,000 and (y) 2.5% of Total Assets as of
the time of incurrence,

 

(vii)                    (x) Indebtedness of Holdings or any Restricted
Subsidiary assumed in connection with any Permitted Acquisition and not created
in contemplation thereof or (y) Permitted Debt incurred to finance a Permitted
Acquisition; provided that after giving Pro Forma Effect to such Permitted
Acquisition and the assumption or incurrence of such Indebtedness incurred or
assumed pursuant to this clause (vii):

 

(A)                               if such Indebtedness ranks pari passu in right
of security with the Obligations, the First Lien Net Leverage Ratio does not
exceed 3.504.75:1.00,

 

(B)                               if such Indebtedness ranks junior in right of
security with the Obligations, the Secured Net Leverage Ratio does not exceed
4.506.50:1.00, or

 

(C)                               if such Indebtedness is unsecured, either
(x) the Total Net Leverage Ratio does not exceed 5.756.50:1.00 or (y) the Fixed
Charge Coverage Ratio is not less than 2.00:1.00,

 

and in each case, subject to compliance with the Financial Covenant on a Pro
Forma Basis and, in the case of clauses (x) and (y) of this clause (vii), any
Permitted Refinancing of any such Indebtedness; provided that any such
Indebtedness of a Non-Loan Party does not exceed in the aggregate at any time
outstanding, together with any Indebtedness incurred by a Non-Loan Party
pursuant to clause (xvi) of this Section 6.01, the greater of $70,000,000 and
2.0% of Total Assets, in each case determined at such time of incurrence;

 

85

--------------------------------------------------------------------------------



 

(viii)                 Indebtedness owed to any Person (including obligations in
respect of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business,

 

(ix)                       Indebtedness of Holdings or any Restricted Subsidiary
in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations, in each case
provided in the ordinary course of business,

 

(x)                          Indebtedness of any Loan Party pursuant to Swap
Agreements permitted by Section 6.07,

 

(xi)                       with respect to Holdings, Qualified Holdings Discount
Debt; provided that, other than with respect to any additional principal amounts
resulting from the accrual of pay-in-kind interest, (A) such Indebtedness may
only be issued or incurred to the extent that after giving effect to the
incurrence of such additional Indebtedness on a Pro Forma Basis, the Total Net
Leverage Ratio does not exceed (x) prior to March 31, 2019, 6.25 to 1.00 and
(y) from and after March 31, 2019, 6.00 to 1.00 and (B) no Default has occurred
and is continuing or would result therefrom,

 

(xii)                    Indebtedness representing deferred compensation to
employees of Holdings and the Restricted Subsidiaries incurred in the ordinary
course of business,

 

(xiii)                 Indebtedness in respect of promissory notes issued to
physicians, consultants, employees or directors or former employees, consultants
or directors in connection with repurchases of Equity Interests permitted by
Section 6.08(a)(iii),

 

(xiv)                Indebtedness of any Foreign Subsidiary or any Non-Loan
Party, collectively, in an amount not to exceed, together with any Indebtedness
incurred by a Non-Loan Party pursuant to clause (vii) of this Section 6.01,
$87,500,000 at any time outstanding,

 

(xv)                   Refinancing Debt Securities, the Net Proceeds of which
are applied to prepay Term Loans in connection with Section 2.11 and any
Permitted Refinancing thereof,

 

(xvi)                (a) Permitted Debt, provided that (i) (x) if such
Indebtedness is secured by Liens ranking pari passu with the Liens securing the
Obligations, the First Lien Net Leverage Ratio does not exceed 3.504.75:1.00,
(y)  if such Indebtedness is secured by Liens ranking junior to the Liens
securing the Obligations, the Secured Net Leverage Ratio does not exceed
4.506.50:1.00, and (z)  if such Indebtedness is unsecured, either (1) the Total
Net Leverage Ratio does not exceed 5.756.50:1.00 or (2) the Fixed Charge
Coverage Ratio is not less than 2.00:1.00, in each case, determined on a Pro
Forma Basis after giving effect to such assumption or incurrence and the use of
proceeds thereof; and any Permitted Refinancing thereof and (ii) in each case,
subject to compliance with the Financial Covenant on a Pro Forma Basis; and
(b) other Permitted Debt in an aggregate principal amount pursuant to this
subclause (b), when aggregated with the Free and Clear Usage Amount at such
time, not to exceed the sum of (i) $100,000,000the greater of (x) $300,000,000
and (y) 80.0% of Consolidated EBITDA for the most recently ended Test Period
plus (ii) the principal amount of any voluntary prepayments of Term Loans or
Revolving Loans, to the extent accompanied by a permanent reduction in the
Revolving Commitments, and any Permitted Refinancing thereof,

 

(xvii)             the incurrence by Holdings or any of its Restricted
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is extinguished
within five (5) Business Days,

 

(xviii)          the incurrence of Indebtedness arising from agreements of
Holdings or a Restricted Subsidiary providing for indemnification, adjustment of
purchase price, holdback, contingency payment

 

86

--------------------------------------------------------------------------------



 

obligations or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or
capital stock of Holdings or any Restricted Subsidiary,

 

(xix)                the incurrence of Indebtedness resulting from endorsements
of negotiable instruments for collection in the ordinary course of business,

 

(xx)                   Indebtedness of Holdings or a Restricted Subsidiary in
respect of netting services, overdraft protection and otherwise in connection
with deposit accounts; provided that such Indebtedness remains outstanding for
10 Business Days or less,

 

(xxi)                Indebtedness in the amount of Net Proceeds actually
received by Holdings from the issuance by Holdings of any Equity Interests (or
capital contribution in respect thereof) after the Closing Date other than
pursuant to the Cure Right or to the extent Otherwise Applied, and

 

(xxii)             the incurrence or issuance by Holdings or any of its
Restricted Subsidiaries of additional Indebtedness in an aggregate principal
amount not to exceed the greater of $210,000,000300,000,000 and 6.08.0% of Total
Assets at the time of incurrence.

 

(b)                                        For purposes of determining
compliance with Section 6.01, in the event that an item of Indebtedness (or any
portion thereof) at any time, whether at the time of incurrence or upon the
application of all or a portion of the proceeds thereof or subsequently, meets
the criteria of more than one of the categories of permitted Indebtedness
described in Section 6.01(a)(i) through (xxi) above, the Borrower, in its sole
discretion, will classify and may subsequently reclassify such item of
Indebtedness (or any portion thereof) in any one or more of the types of
Indebtedness described in  6.01(a)(i) through (xxi) above and will only be
required to include the amount and type of such Indebtedness in such of the
above clauses as determined by the Borrower at such time; provided that
Indebtedness that originally reduced the Free and Clear Usage Amount at the time
of incurrence may not be reclassified.  The Borrower will be entitled to divide
and classify an item of Indebtedness in more than one of the types of
Indebtedness described in 6.01(a)(i) through (xxi) above.

 

(c)                                         For purposes of determining
compliance with any dollar-denominated restriction on the incurrence of
Indebtedness, the dollar-equivalent principal amount of Indebtedness denominated
in a foreign currency shall be calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID) incurred in connection with such refinancing.

 

(d)                                        The accrual of interest, the
accretion or amortization of OID, the payment of interest in the form of
additional Indebtedness with the same terms, shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01.

 

SECTION 6.02              Liens.  Holdings will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except (collectively, “Permitted Liens”):

 

(a)                                 Liens created by the Loan Documents,

 

87

--------------------------------------------------------------------------------



 

(b)                                 Permitted Encumbrances,

 

(c)                                  any Lien on any property or asset of
Holdings or any Restricted Subsidiary existing on the Closing Date and set forth
in Schedule 6.02; provided that (A) such Lien shall not apply to any other
property or asset of Holdings or any Restricted Subsidiary and (B) such Lien
shall secure only those obligations which it secures on the Closing Date and
Permitted Refinancings thereof,

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by Holdings or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary (including any Liens securing Indebtedness permitted by
clause (vii) of Section 6.01(a)); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as applicable, (B) such Lien shall not apply to any
other property or asset of Holdings or any Restricted Subsidiary and (C) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as
applicable, and Permitted Refinancings thereof,

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by Holdings or any Restricted Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (vi) of
Section 6.01(a) (including Permitted Refinancings thereof), (ii) such security
interests and the Indebtedness secured thereby (other than Permitted
Refinancings) are incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of Holdings or any Restricted
Subsidiary,

 

(f)                                   Liens (i) arising from filing Uniform
Commercial Code financing statements regarding leases, (ii) of a collecting bank
arising in the ordinary course of business under Section 4-208 of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon and (iii) in favor of banking institution encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry,

 

(g)                                  Liens arising out of sale and leaseback
transactions permitted by Section 6.06,

 

(h)                                 Liens in favor of Holdings or another Loan
Party,

 

(i)                                     licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of Holdings or any Restricted Subsidiary,

 

(j)                                    Liens on assets of any Foreign Subsidiary
or any Non-Loan Party securing Indebtedness permitted by Sections
6.01(a)(vii) and (xiv),

 

(k)                                 Liens on assets of Holdings or the
Restricted Subsidiaries not otherwise permitted by this Section 6.02, so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair value (determined as of the date
such Lien is incurred) of the assets subject thereto exceeds the greater of
$70,000,000150,000,000 and 2.04.0% of Total Assets at any time outstanding,

 

(l)                                     Liens on the Collateral securing
Indebtedness permitted by paragraphs (a)(ii), (a)(xv) and (a)(xvi) of
Section 6.01,

 

(m)                             Liens on Equity Interests of an Unrestricted
Subsidiary that secure Indebtedness or other obligation of such Unrestricted
Subsidiary,

 

88

--------------------------------------------------------------------------------



 

(n)                                 Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes,

 

(o)                                 Liens created or deemed to exist by the
establishment of trusts for the purpose of satisfying government reimbursement
program costs and other actions or claims pertaining to the same or related
matters or other medical reimbursement programs,

 

(p)                                 Liens solely on any cash earnest money
deposits made by Holdings or any Restricted Subsidiary with any letter of intent
or purchase agreement permitted hereunder, and

 

(q)                                 Liens deemed to exist by reason of (x) any
encumbrance or restriction (including put and call arrangements) with respect to
the Equity Interests of any joint venture or similar arrangement pursuant to any
joint venture or similar agreement or (y) any encumbrance or restriction imposed
under any contract for the sale by Holdings or any of its Restricted
Subsidiaries of the Equity Interests of any Restricted Subsidiary, or any
business unit or division of the business or any Restricted Subsidiary permitted
under this Agreement; provided that in each case such Liens shall extend only to
the relevant Equity Interests.

 

SECTION 6.03              Fundamental Changes.

 

(a)                                 Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, consummate a Division as the Dividing Person or otherwise or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any Person
may merge with and into the Borrower in a transaction in which the surviving
entity is a Person organized or existing under the laws of the United States of
America, any State thereof or the District of Columbia and, if such surviving
entity is not the Borrower, such Person expressly assumes, in writing, all the
obligations of the Borrower under the Loan Documents and provides all
documentation and other information about such Person required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, that has been requested by the Administrative Agent or the
Lenders, (ii) any Person may merge with and into any Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary and, if any
party to such merger is a Subsidiary Loan Party, is or becomes a Subsidiary Loan
Party concurrently with such merger, (iii) any Restricted Subsidiary (other than
a Subsidiary Loan Party) may liquidate or dissolve (whether effected pursuant to
a Division or otherwise) if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially adverse to the Lenders, (iv) any asset sale permitted by Section 6.05
or Investment permitted by Section 6.04 may be effected through the merger of a
subsidiary of the Borrower with a third party and (v) the Borrower or any
Restricted Subsidiary may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, (x) the assets of the
applicable Dividing Person are held by the Borrower or one or more Restricted
Subsidiaries at such time and, if the Dividing Person is the Borrower and is not
a Division Successor, (A) one of the Division Successors of the Borrower
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia expressly assumes, in writing, all the
obligations of the Borrower under the Loan Documents and (B) the Division
Successor described in the immediately preceding subclause (A) shall (1) own,
directly or indirectly, all of the assets (including, without limitation, any
Equity Interests) owned by the Borrower immediately prior to the Division or
(2) with respect to any assets not so owned by such Division Successor pursuant
to the immediately preceding subclause (1), such Division, shall comply with the
immediately succeeding clause (y), or, (y) with respect to assets not held by
the Borrower or one or more Restricted Subsidiaries, such Division, in the
aggregate, would otherwise be permitted by this Section 6.03 (without reliance
on this subclause (v)), Section 6.04 and/or Section 6.05.

 

(b)                                 Holdings will not, and will not permit any
Restricted Subsidiary to, engage to any material extent in any business other
than a Permitted Business.

 

SECTION 6.04              Investments, Loans, Advances, Guarantees and
Acquisitions.  Holdings will not, and will not permit any Restricted Subsidiary
to, purchase or acquire (including pursuant to any merger with, or as a Division
Successor pursuant to the Division of any Person that was not a wholly owned
Restricted Subsidiary prior

 

89

--------------------------------------------------------------------------------



 

to such merger or Division) any Equity Interests in or evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make any loans or advances to, Guarantee any obligations
of, or make any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively,
“Investments”), except:

 

(a)                                 Permitted Acquisitions,

 

(b)                                 Permitted Investments,

 

(c)                                  Investments existing on the Closing Date
and set forth on Schedule 6.04 and any Investments consisting of extensions,
modifications or renewals of any such Investments (excluding any such
extensions, modifications or renewals involving additional advances,
contributions or other investments of cash or property or other increases
thereof unless it is a result of the accrual or accretion of interest or OID or
payment-in-kind pursuant to the terms, as of the Closing Date, of the original
Investment so extended, modified or renewed),

 

(d)                                 Investments by Holdings or any Restricted
Subsidiaries in Equity Interests in their respective Restricted Subsidiaries;
provided that (A) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Collateral Agreement (subject to the limitations
referred to in the definition of “Collateral and Guarantee Requirement”) and
(B) the aggregate amount of investments (other than Investments set forth on
Schedule 6.04) in Non-Loan Parties by Loan Parties (together with outstanding
intercompany loans permitted under clause (B) to the proviso to
Section 6.04(e) and outstanding Guarantees permitted to be incurred under clause
(B) to the proviso to Section 6.04(f)) shall not exceed the greater of
$70,000,000 and 2.0% of Total Assets at any time outstanding (in each case
determined without regard to any write-downs or write-offs),

 

(e)                                  loans or advances made by Holdings to any
Restricted Subsidiary and made by any Restricted Subsidiary to Holdings or any
other Restricted Subsidiary; provided that (A) any such loans and advances made
by a Loan Party shall be evidenced by a promissory note pledged pursuant to the
Collateral Agreement and (B) the amount of such loans and advances (other than
loans and advances set forth on Schedule 6.04) made by Loan Parties to Non-Loan
Parties (together with outstanding investments permitted under clause (B) to the
proviso to Section 6.04(d) and outstanding Guarantees permitted under clause
(B) to the proviso to Section 6.04(f)) shall not exceed the greater of
$70,000,000 and 2.0% of Total Assets at any time outstanding (in each case
determined without regard to any write-downs or write-offs),

 

(f)                                   Guarantees constituting Indebtedness
permitted by Section 6.01 and performance guarantees in the ordinary course of
business; provided that (and without limiting the foregoing) the aggregate
principal amount of Indebtedness (other than Indebtedness set forth on Schedule
6.04) of Non-Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(e)) shall not exceed the greater of $70,000,000 and
2.0% of Total Assets at any time outstanding (in each case determined without
regard to any write-downs or write-offs),

 

(g)                                  receivables or other trade payables owing
to Holdings or any Restricted Subsidiary if created or acquired in the ordinary
course of business consistent with past practice and payable or dischargeable in
accordance with customary trade terms; provided that such trade terms may
include such concessionary trade terms as Holdings or any such Restricted
Subsidiary deems reasonable under the circumstances,

 

(h)                                 Investments consisting of Equity Interests,
obligations, securities or other property received in settlement of delinquent
accounts of and disputes with customers and suppliers in the ordinary course of
business and owing to Holdings or any Restricted Subsidiary or in satisfaction
of judgments,

 

90

--------------------------------------------------------------------------------



 

(i)                                     Investments by Holdings or any
Restricted Subsidiary in payroll, travel and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business,

 

(j)                                    loans or advances by Holdings or any
Restricted Subsidiary to employees and other individual service providers made
in the ordinary course of business (including travel, entertainment and
relocation expenses) of Holdings or any Restricted Subsidiary not exceeding
$2,500,000 in the aggregate at any time outstanding (determined without regard
to any write-downs or write-offs of such loans or advances),

 

(k)                                 Investments in the form of Swap Agreements
permitted by Section 6.07,

 

(l)                                     Investments of any Person existing at
the time such Person becomes a Restricted Subsidiary of Holdings or consolidates
or merges, in one transaction or a series of transactions, with Holdings or any
of the Restricted Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Restricted Subsidiary or of such consolidation or merger,

 

(m)                             Investments received in connection with the
dispositions of assets permitted by Section 6.05,

 

(n)                                 Investments constituting deposits described
in clauses (c) and (d) of the definition of the term “Permitted Encumbrances”,

 

(o)                                 Investments in Permitted Joint Ventures in
an amount not to exceed the greater of $250,000,000 and 7.0% of Total Assets
plus an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made),

 

(p)                                 [reserved],

 

(q)                                 payments, loans, advances to, and
investments in, Consolidated Practices in the ordinary course of business and
consistent with past practice in satisfaction of their obligations under any
management services agreements,

 

(r)                                    Investments by Holdings or any Restricted
Subsidiary (including Investments in Permitted Joint Ventures and Permitted
Acquisitions) in an aggregate amount, as valued at cost at the time each such
Investment is made and including all related commitments for future advances,
not exceeding the Available Amount immediately prior to the time of the making
of any such Investment,

 

(s)                                   (i) Investments by Holdings or any
Restricted Subsidiary (including Investments in Permitted Joint Ventures) in an
amount not to exceed the greater of $100,000,000 and 3.0% of Total Assets and
(ii) other Investments; provided that (x) no Event of Default has occurred and
is continuing or would result therefrom and (y) immediately after giving effect
to such Investment on a Pro Forma Basis, the Total Net Leverage Ratio does not
exceed 5.00:1.00,

 

(t)                                    Investments, loans and advances by
Holdings or any Restricted Subsidiary to any Captive Insurance Subsidiary in an
amount equal to (A) the capital required under the applicable laws or
regulations of the jurisdiction in which such Captive Insurance Subsidiary is
formed or determined by independent actuaries as prudent and necessary capital
to operate such Captive Insurance Subsidiary plus (B) any reasonable general
corporate and overhead expenses of such Captive Insurance Subsidiary,

 

91

--------------------------------------------------------------------------------



 

(u)                                 any Investment solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower or
Holdings (or any other direct or indirect parent company of the Borrower),

 

(v)                                 Investments in prepaid expenses, negotiable
instruments held for collection and lease, utility and workers compensation,
performance and similar deposits entered into as a result of the operations of
the business in the ordinary course of business, and

 

(w)                               Investments by Holdings or any Restricted
Subsidiary in the outstanding equity interests of Concentra held by unitholders
other than Holdings and its Restricted Subsidiaries as of the Closing Date;
provided that (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) immediately after giving effect to such Investment in
Concentra on a Pro Forma Basis, the Total Net Leverage Ratio does not exceed
5.756.50 to 1.00.

 

For purposes of covenant compliance, the amount of any Investment outstanding at
any time shall be the original cost of such Investment (without adjustment for
any increases or decreases in the value of such Investments), reduced by (except
in the case of any Investments made using the Available Amount pursuant to
Section 6.04(r) and returns which are included in the Available Amount pursuant
to the definition thereof) any dividend, distribution, interest payment, return
of capital, repayment or other amount received in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.

 

SECTION 6.05              Asset Sales.  Holdings will not, and will not permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
(whether effected pursuant to a Division or otherwise) of any asset, including
any Equity Interest owned by it (other than directors’ qualifying Equity
Interests or Equity Interests required by applicable law to be held by a Person
other than Holdings or a Restricted Subsidiary), nor will Holdings permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to Holdings or another Restricted Subsidiary in
compliance with Section 6.04) involving aggregate payments or consideration for
assets having a Fair Market Value in excess of $2,500,000 for any individual
transaction or series of related transactions, except (in each case, whether
effected pursuant to a Division or otherwise):

 

(a)                                 sales, transfers and dispositions of
(i) inventory in the ordinary course of business and (ii) used, damaged,
obsolete, worn out, negligible or surplus equipment or property in the ordinary
course of business,

 

(b)                                 sales, transfers and dispositions to
Holdings or any Restricted Subsidiary; provided that any such sales, transfers
or dispositions involving a Non-Loan Party shall be made in compliance with
Section 6.09,

 

(c)                                  sales, transfers and dispositions of
products, services or accounts receivable (including at a discount) in
connection with the compromise, settlement or collection thereof consistent with
past practice,

 

(d)                                 sales, transfers and dispositions of
property to the extent such property constitutes an investment permitted by
clauses (b), (h), (l) and (n) of Section 6.04,

 

(e)                                  sale and leaseback transactions permitted
by Section 6.06,

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of Holdings or any
Restricted Subsidiary,

 

(g)                                  sales, transfers and other dispositions of
assets (other than Equity Interests in a Restricted Subsidiary unless all Equity
Interests in such Restricted Subsidiary are sold) that are not permitted by any
other paragraph of this Section 6.05,

 

92

--------------------------------------------------------------------------------



 

(h)                                 exchanges of property for similar
replacement property for fair value,

 

(i)                                     assets set forth on Schedule 6.05,

 

(j)                                    the sale or other disposition of
Permitted Investments,

 

(k)                                 the sale or disposition of any assets or
property received as a result of a foreclosure by Holdings or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default,

 

(l)                                     the licensing of intellectual property
in the ordinary course of business or in accordance with industry practice,

 

(m)                             the sale, lease, conveyance, disposition or
other transfer of (a) the Equity Interests of, or any Investment in, any
Unrestricted Subsidiary or (b) Investments (other than Investments in any
Restricted Subsidiary) made pursuant to clause (s) of Section 6.04,

 

(n)                                 surrender or waiver of contract rights or
the settlement, release or surrender of contract, tort or other claims of any
kind,

 

(o)                                 leases or subleases to third persons in the
ordinary course of business that do not interfere in any material respect with
the business of Holdings or any of its Restricted Subsidiaries,

 

(p)                                 the sale of Equity Interests in joint
ventures to the extent required by or made pursuant to, customary buy/sell
arrangements entered into in the ordinary course of business between the joint
venture parties and sent forth in joint venture agreements, and

 

(r)                                    sales, transfers and dispositions of
non-core assets acquired after the Closing Date in a Permitted Acquisition or
similar Investment so long as the assets disposed of constituted less than 25%
of the aggregate Fair Market Value of all assets acquired in such Investment;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (f), (l), (n),
(p) and (r) above) shall be made for fair value and (other than those permitted
by paragraphs (b), (d), (h), (l), (n), (p) and (r) above) for at least 75% cash
consideration plus (for all such sales, transfers, leases and other dispositions
permitted hereby) an aggregate additional amount of non-cash consideration in
the amount of $50,000,000 (it being understood that for purposes of paragraph
(a) above, accounts receivable received in the ordinary course and any property
received in exchange for used, obsolete, worn out or surplus equipment or
property and any non-cash consideration that was actually converted into cash
within 6 months following the applicable sale, transfer, lease or other
disposition by Holdings or any of its Restricted Subsidiaries shall be deemed to
constitute cash consideration).

 

SECTION 6.06              Sale and Leaseback Transactions.  Holdings will not,
and will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (x) any such sale of any fixed or capital assets
by Holdings or any Restricted Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after Holdings or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset or
(y) sale and leaseback transactions with respect to properties acquired after
the Closing Date, where the Fair Market Value of such properties in the
aggregate does not to exceed the greater of $70,000,000 and 2.0% of Total
Assets.

 

SECTION 6.07              Swap Agreements.  Holdings will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which Holdings or
any Restricted Subsidiary has actual exposure (other than those in respect of
Equity Interests

 

93

--------------------------------------------------------------------------------



 

of Holdings or any of the Restricted Subsidiaries) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
Holdings, the Borrower or any Restricted Subsidiary.

 

SECTION 6.08              Restricted Payments; Certain Payments of Indebtedness.

 

(a)                                 Holdings will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

 

(i)                  the Borrower may declare and pay dividends with respect to
its common stock payable solely in additional shares of its common stock, and,
with respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock,

 

(ii)               Restricted Subsidiaries may declare and pay dividends ratably
with respect to their capital stock, membership or partnership interests or
other similar Equity Interests,

 

(iii)            Holdings may, or may declare and pay dividends or make other
distributions to any Parent, the proceeds of which are used by a Parent to,
purchase or redeem Equity Interests of Holdings or a Parent acquired by current
or former officers, employees, consultants or directors (or their estates or
beneficiaries under their estates) of such Parent, Holdings, the Borrower or any
Restricted Subsidiary upon such Person’s death, disability, retirement or
termination of employment; provided that the aggregate amount of such purchases
or redemptions under this clause (iii) shall not exceed $15,000,000 in any
fiscal year (and, to the extent that the aggregate amount of purchases or
redemptions made in any fiscal year pursuant to this clause (iii) is less than
$15,000,000, the amount of such difference may be carried forward and used for
such purpose in the following fiscal year subject to an aggregate cap of
$30,000,000 that may be expended in any fiscal year),

 

(iv)           Holdings may make Restricted Payments to a Parent to be used by
such Parent solely to pay its franchise taxes and other fees required to
maintain its corporate existence and to pay for general corporate and overhead
expenses (including salaries and other compensation of employees) and other
expenses in its capacity as the parent of Holdings incurred by Holdings or a
Parent in the ordinary course of its business or used to pay fees and expenses
(other than to Affiliates) relating to any unsuccessful debt or equity
financing; provided that such Restricted Payments shall not exceed $5,000,000 in
any fiscal year,

 

(v)              with respect to any taxable period (or portion thereof) with
respect to which Holdings and/or any of its Subsidiaries are members of a
consolidated, combined or similar income tax group for U.S. federal and/or
applicable state or local income tax purposes of which a Parent is the common
parent (a “Tax Group”), Holdings may make Restricted Payments to such Parent in
an amount necessary to enable such Parent to pay the portion of any
consolidated, combined or similar U.S. federal, state or local income Taxes (as
applicable) of such Tax Group for such taxable period that are directly
attributable to the taxable income of Holdings and/or its applicable
Subsidiaries; provided that the amount of any such Restricted Payments pursuant
to this clause (v) shall not exceed the amount of such Taxes that Holdings
and/or its applicable Subsidiaries would have paid had Holdings and/or such
Subsidiaries, as applicable, been a stand-alone corporate taxpayer (or a
stand-alone corporate group); provided, further, that the payment of Restricted
Payments pursuant to this clause (v) in respect of an Unrestricted Subsidiary
shall be permitted only to the extent that cash distributions were, or will be
within 60 days of such payment, made by such Unrestricted Subsidiary to Holdings
or any of its Restricted Subsidiaries for such purpose,

 

(vi)           cashless repurchases of Equity Interests of Holdings deemed to
occur upon exercise of stock options or warrants or upon vesting of common
stock, if such Equity Interests represent a portion of the exercise price or
withholding obligations of such options, warrants or common stock,

 

94

--------------------------------------------------------------------------------



 

(vii)        Holdings and its Restricted Subsidiaries may make a payment of any
dividend or other distribution or the consummation of any irrevocable redemption
within 60 days after the date of declaration of the dividend or giving of the
redemption notice, as the case may be, if at the date of declaration or notice,
the dividend or redemption payment would have complied with the provisions of
this Agreement (provided that such date of declaration or giving of notice of
redemption shall be deemed to be a Restricted Payment and shall utilize capacity
under another provision of this Section 6.08),

 

(viii)     [reserved],

 

(ix)           Holdings may, or may make Restricted Payments to any Parent to
enable such Parent to, pay dividends on its common stock in an aggregate amount
not to exceed $60,000,000 in any fiscal year,

 

(x)              Holdings and the Restricted Subsidiaries may make additional
Restricted Payments in an aggregate amount not exceeding the Available Amount
immediately prior to the time of the making of such Restricted Payment; provided
that (x) no Event of Default has occurred and is continuing or would result
therefrom and (y) immediately after giving effect to such Restricted Payment on
a Pro Forma Basis, the Total Net Leverage Ratio does not exceed 5.75:1.00,

 

(xi)           Holdings may make Restricted Payments to any Parent to pay any
non-recurring fees, cash charges and cost expenses incurred in connection with
the issuance of Equity Interests or Indebtedness, in each case only to the
extent that such transaction is not consummated,

 

(xii)        Holdings and its Restricted Subsidiaries may make additional
Restricted Payments in an aggregate amount not to exceed the greater of
$50,000,000 and 1.5% of Total Assets (together with the aggregate amount of any
prepayments, redemptions, defeasances, repurchases or other retirement of
Specified Indebtedness under Section 6.08(b)(iv)); provided that no Event of
Default has occurred and is continuing or would result therefrom,

 

(xiii)     Holdings and its Restricted Subsidiaries may make other Restricted
Payments; provided that (x) no Event of Default has occurred and is continuing
or would result therefrom and (y) immediately after giving effect to such
Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio does not
exceed 4.505.00:1.00,

 

(xiv)    Holdings and its Restricted Subsidiaries may make payments for the
repurchase of Equity Interests deemed to occur upon the exercise of options,
rights or warrants to the extent such Equity Interests represent a portion of
the exercise price of those options, rights or warrants, and

 

(xv)       Holdings and its Restricted Subsidiaries may make cash payments in
lieu of fractional shares issuable as dividends on common stock, preferred stock
or upon the conversion of any convertible debt securities of Holdings and its
Restricted Subsidiaries.

 

and provided, further, that cancellation of Indebtedness owing to Holdings or
any Restricted Subsidiary from members of management of Holdings, any of
Holdings’ direct or indirect parent companies or any of Holdings’ Restricted
Subsidiaries in connection with a repurchase of Equity Interests of any of
Holdings’ direct or indirect parent companies will not be deemed to constitute a
Restricted Payment.

 

(b)                                 Holdings will not, and will not permit any
Restricted Subsidiary to, make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Permitted Debt (other than Permitted Debt
secured on a pari passu basis with the Obligations) or any Subordinated
Indebtedness (other than the intercompany loans among Restricted Subsidiaries
and Holdings) (“Specified Indebtedness”), except:

 

95

--------------------------------------------------------------------------------



 

(i)                  payment of regularly scheduled interest and principal
payments as and when due in respect of any Indebtedness, other than, in the case
of Subordinated Indebtedness, as prohibited by the subordination provisions
thereof,

 

(ii)               the conversion or exchange of any Specified Indebtedness
into, or redemption, repurchase, prepayment, defeasance or other retirement of
any such Indebtedness with the Net Proceeds of the issuance by Holdings or a
Parent of Equity Interests (or capital contributions in respect thereof) of
Holdings or a Parent after the Closing Date to the extent not Otherwise Applied,
plus any fees and expenses in connection with such conversion, exchange,
redemption, repurchase, prepayment, defeasance or other retirement,

 

(iii)            the prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness for an aggregate purchase price not to
exceed the Available Amount; provided that (x) no Event of Default has occurred
and is continuing or would result therefrom and (y) immediately after giving
effect to such prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness on a Pro Forma Basis, the Total Net
Leverage Ratio does not exceed 5.75:1.00,

 

(iv)           Holdings and its Restricted Subsidiaries may make additional
prepayments, redemptions, defeasances, repurchases or other retirement of
Specified Indebtedness in an aggregate amount not to exceed $50,000,000
(together with the aggregate amount of any Restricted Payments made under clause
Section 6.08 (a)(xii)); provided that no Event of Default has occurred and is
continuing or would result therefrom,

 

(v)              other prepayments, redemptions, defeasances, repurchases or
other retirement of Specified Indebtedness; provided that (x) no Event of
Default has occurred and is continuing or would result therefrom and
(y) immediately after giving effect to such prepayment, redemption, defeasance,
repurchase or other retirement of Specified Indebtedness on a Pro Forma Basis,
the Total Net Leverage Ratio does not exceed 4.505.75:1.00, and

 

(vi)           refinancings of Indebtedness to the extent the Indebtedness being
incurred in connection with such refinancing is permitted by Section 6.01.

 

SECTION 6.09              Transactions with Affiliates.  Holdings will not, and
will not permit any Restricted Subsidiary to, sell, lease, transfer or otherwise
dispose of any property or assets to, or purchase, lease or otherwise acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, involving aggregate payments or consideration in excess
of $5,000,000 for any individual transaction or series of related transactions,
except:

 

(a)                                 transactions that are at prices and on terms
and conditions, taken as a whole, not materially less favorable to Holdings or
such Restricted Subsidiary than could reasonably be obtained on an arm’s-length
basis from unrelated third parties,

 

(b)                                 (i) transactions between or among Holdings,
the Borrower, and any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction, and (ii) transactions
between or among Holdings and a Person (other than an Unrestricted Subsidiary of
Holdings) that is an Affiliate of Holdings solely because Holdings owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person,

 

(c)                                  any Investment permitted under
Section 6.04(d), 6.04(e), 6.04(g) or 6.04(m),

 

(d)                                 any Indebtedness permitted under
Section 6.01(a)(v) and Section 6.01(a)(xii),

 

(e)                                  any Restricted Payment permitted under
Section 6.08,

 

(f)                                   loans or advances to employees permitted
under Section 6.04(j),

 

96

--------------------------------------------------------------------------------



 

(g)                                  any lease entered into between Holdings or
any Restricted Subsidiary, as lessee, and any of the Affiliates of Holdings or
entity controlled by such Affiliates, as lessor, which is approved in good faith
by a majority of the disinterested members of the Board of Directors of the
Borrower,

 

(h)                                 [reserved],

 

(i)                                     any contribution to the capital of
Holdings directly or indirectly by the Permitted Holders or any purchase of
Equity Interests of Holdings by the Permitted Holders not prohibited by this
Agreement,

 

(j)                                    the payment of reasonable fees to current
and former directors of Holdings, the Borrower or any Restricted Subsidiary who
are not employees of Holdings, the Borrower or any Restricted Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, current and former directors, officers or employees of
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business,

 

(k)                                 any issuances of Equity Interests,
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s or Holdings’ Board of Directors (or a
committee thereof),

 

(l)                                     transactions pursuant to agreements set
forth on Schedule 6.09 and any amendments thereto to the extent such amendments
are not materially less favorable to Holdings or such Restricted Subsidiary than
those provided for in the original agreements,

 

(m)                             any employment, change of control and severance
arrangements entered into in the ordinary course of business and approved by the
Borrower’s or Holdings’ Board of Directors (or a committee thereof) between a
Parent, Holdings, the Borrower or any Restricted Subsidiary and any employee
thereof,

 

(n)                                 payments by Holdings or any of its
Restricted Subsidiaries of reasonable insurance premiums to, and any borrowings
or dividends received from, any Captive Insurance Subsidiary,

 

(o)                                 transactions with customers, suppliers,
contractors, joint venture partners or purchasers or sellers of goods or
services, in each case which are in the ordinary course of business (including,
without limitation, pursuant to joint venture agreements) and otherwise in
compliance with the terms of this Agreement,

 

(p)                                 the entering into of any tax sharing
agreement or arrangement with Holdings or any direct or indirect parent company
of the Borrower and any payments thereunder by the Borrower or any of its
Restricted Subsidiaries to Holdings or any Parent to the extent permitted by
Section 6.08(a)(v),

 

(q)                                 the performance by the Borrower and its
Restricted Subsidiaries of their obligations under the Services Agreement as in
effect as of the Closing Date with modifications if not materially adverse to
Lenders and any payments under the Shared Services Agreement between Select
Medical Corporation and Concentra dated as of June 1, 2015 to Concentra
Holding, Inc. and Concentra,

 

(r)                                    the issuance of Equity Interests (other
than Disqualified Stock) (i) of Holdings to Affiliates of Holdings or (ii) of
Holdings or any Restricted Subsidiary for compensation purposes,

 

(s)                                   intellectual property licenses in the
ordinary course of business,

 

(t)                                    any customary management services
agreements or similar agreements between Holdings or any other Subsidiary and
any Consolidated Practice or Permitted Joint Ventures, and

 

(u)                              transactions in which Holdings or any
Restricted Subsidiary delivers to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing

 

97

--------------------------------------------------------------------------------



 

stating that such transaction is fair to Holdings or such Restricted Subsidiary
from a financial point of view or stating that the terms are not materially less
favorable, when taken as a whole, than those that might reasonably have been
obtained by Holdings or such Restricted Subsidiary in a comparable transaction
at such time on an arm’s-length basis from unrelated third parties.

 

SECTION 6.10              Restrictive Agreements.

 

(a)                                 Subject to clauses (b) through (d) below,
Holdings will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrower or any Restricted Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets or (ii) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to Holdings or any other Restricted Subsidiary or to Guarantee
Indebtedness of Holdings or any other Restricted Subsidiary.

 

(b)                                 The foregoing clause (a) shall not apply to
restrictions and conditions (i) imposed by law or by any Loan Document,
documentation governing the Existing Senior Notes or documentation governing any
Permitted Debt, documentation governing any Permitted Refinancing (provided that
such restrictions are not materially more restrictive (as determined in good
faith by Holdings), taken as a whole, than those contained in such agreements
governing the Indebtedness being refinanced), or Indebtedness of a Foreign
Subsidiary permitted to be incurred under this Agreement (provided that such
restrictions shall apply only to such Foreign Subsidiary), (ii) existing on the
date hereof identified on Schedule 6.10 (and shall not apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) contained in agreements relating to the sale of
property and/or assets, including the Equity Interests of a Restricted
Subsidiary, pending such sale; provided such restrictions and conditions apply
only to property and/or assets, including the Equity Interests of a Restricted
Subsidiary, that is to be sold and such sale is permitted hereunder,
(iv) contained in agreements relating to the acquisition of property; provided
that such restrictions and conditions apply only to the property so acquired and
were not created in connection with or in anticipation of such acquisitions,
(v) imposed on any Consolidated Practice by (and for the benefit of) any Loan
Party and (vi) imposed by any customary provisions restricting assignment of any
agreement entered into the ordinary course of business.

 

(c)                                  The foregoing clause (a)(i) shall not apply
to restrictions or conditions (i) imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness or (ii) imposed
by customary provisions in leases restricting the assignment thereof.

 

(d)                                 The foregoing clause (a) shall not apply
(x) to customary provisions in joint venture agreements, partnership agreements,
limited liability company agreements and other similar agreements, relating to
purchase options, restrictions on transfer, rights of first refusal or call or
similar rights of a third party that owns Equity Interests in such joint venture
or (y) to customary restrictions on leases, subleases, licenses, cross-licenses,
sublicenses, sale lease back agreements, stock sale agreements, asset sale
agreements and other similar agreements otherwise permitted hereby so long as
such restrictions relate solely to the property interest, rights or the assets
subject thereto.

 

(e)                                  For purposes of determining compliance with
this Section 6.10, (i) the priority of any preferred stock in receiving
dividends or liquidating distributions prior to dividends or liquidating
distributions being paid on common stock shall not be deemed a restriction on
the ability to make distributions on Equity Interests and (ii) the subordination
of loans or advances made to Holdings or a Restricted Subsidiary of Holdings to
other Indebtedness incurred by Holdings or any such Restricted Subsidiary shall
not be deemed a restriction on the ability to make loans or advances.

 

SECTION 6.11              Amendment of Material Documents.  Holdings will not,
and will not permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under (a) the documentation governing the Existing Senior Notes or
(b) its certificate of incorporation, by-laws or other organizational documents,
in each case to the extent such amendment, modification or waiver would be
materially adverse to the Lenders.

 

98

--------------------------------------------------------------------------------



 

SECTION 6.12              Financial Covenant.  On any Compliance Date prior to
March 31, 2019, the Borrower will not permit the Total Net Leverage Ratio as of
such Compliance Date to be greater than 6.25 to 1.00 and on any Compliance Date
on or after March 31, 2019,the Amendment No. 3 Effective Date, the Borrower will
not permit the Total Net Leverage Ratio as of such Compliance Date to be greater
than 6.007.00 to 1.00 (the “Financial Covenant”).

 

The provisions of this Section 6.12 are for the benefit of the Revolving Lenders
only and the Required Revolving Lenders may amend, waive or otherwise modify
this Section 6.12 or the defined terms used for purposes of this Section 6.12 or
waive any Default or Event of Default resulting from a breach of this
Section 6.12 in accordance with the provisions of Section 9.02.

 

SECTION 6.13              Fiscal Year.  Holdings will not, and will not permit
any Restricted Subsidiary to, change its fiscal year.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01              Events of Default.  If any of the following events
(any such event, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise,

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Section 7.01) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days,

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of Holdings, the Borrower or any Subsidiary Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (except
to the extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
or warranty shall prove to have been incorrect in any respect) when made or
deemed made,

 

(d)                                 the Borrower or Holdings, fails to (or, to
the extent applicable, fails to cause any Restricted Subsidiary to) observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.04
(solely with respect to the existence of the Borrower), 5.11 or in Article VI;
provided that the Financial Covenant is subject to cure pursuant to
Section 7.02; provided, further, that the Borrower’s failure to comply with the
Financial Covenant shall not constitute an Event of Default with respect to any
Term Loans and the Term Lenders shall not be permitted to exercise any remedies
with respect to an uncured breach of the Financial Covenant unless and until the
Required Revolving Lenders shall have terminated their Revolving Commitments and
declared all amounts outstanding thereunder to be immediately due and payable
hereunder,

 

(e)                                  Holdings, the Borrower or any Subsidiary
Loan Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (a),
(b) or (d) of this Section 7.01), and such failure shall continue unremedied for
a period of 30 days after receipt by the Borrower of notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender),

 

99

--------------------------------------------------------------------------------



 

(f)                                   Holdings, the Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness (other than
Indebtedness hereunder), when and as the same shall become due and payable
(after giving effect to any applicable grace period),

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with the giving of notice, the lapse of time or both)
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (other than, with respect to Indebtedness consisting of
Swap Agreements, as a result of any termination events or equivalent events
(other than any additional termination events (or equivalent events)) and not as
a result of any other default thereunder by any Loan Party); provided that this
paragraph (g) shall not apply to Secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets (to the
extent not prohibited under this Agreement) securing such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans hereunder,

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Holdings, the Borrower or any
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered,

 

(i)                                     Holdings, the Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any formal action for the purpose of effecting
any of the foregoing,

 

(j)                                    one or more judgments for the payment of
money (to the extent not paid or covered by independent third-party insurance as
to which the insurer has been notified of such judgment or order and has not
denied coverage) in an aggregate amount in excess of $75,000,000 shall be
rendered against Holdings, the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of Holdings, the Borrower or any Restricted Subsidiary to enforce any
such judgment,

 

(k)                                 (i) an ERISA Event occurs that, when taken
together with all other ERISA Events that have occurred, has resulted or would
reasonably be expected to result in a Material Adverse Effect, or (ii) a Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan which has
resulted or would reasonably be expected to result in liability of a Loan Party
or an ERISA Affiliate in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect,

 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any Collateral with a fair value in
excess of $75,000,000 with the priority required by the applicable Security
Document, except (i) as a result

 

100

--------------------------------------------------------------------------------



 

of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Collateral Agreement,

 

(m)                             any Loan Document shall for any reason be
asserted by any Loan Party not to be a legal, valid and binding obligation of
any party thereto,

 

(n)                                 the Guarantees of the Obligations by
Holdings and the Subsidiary Loan Parties pursuant to the Collateral Agreement
shall cease to be in full force and effect (other than in accordance with the
terms of the Loan Documents) or shall be asserted by Holdings, the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations, or

 

(o)                                 a Change of Control shall occur,

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) require that the Borrower cash collateralize the LC Exposure
in a face amount equal to 103% of the outstanding amount of the applicable LC
Exposure in respect thereof and (iii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in paragraph (h) or (i) of this Section 7.01,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant (which has not become an Event of Default with respect to the
Term Loans pursuant to Section 7.01(d)), such Events of Default shall not
constitute an Event of Default for purposes of any Term Loan (or any other
Facility other than the Revolving Commitment) and the Lenders and the
Administrative Agent shall only take the actions set forth in this Section 7.01
at the request of the Required Revolving Lenders (as opposed to Required
Lenders) and only with respect to the Revolving Commitments and the extensions
of credit thereunder.

 

SECTION 7.02              Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of the Financial Covenant on any Compliance Date (a “Financial
Covenant Default”), on or after the first day of the most recently ended fiscal
quarter included in the Test Period ending on such Compliance Date until the
date that is 10 Business Days subsequent to the date on which financial
statements with respect to the fiscal period for such Financial Covenant is
being measured are required to be delivered pursuant to Section 5.01, Holdings
shall have the right to issue Equity Interests (other than Disqualified Stock)
(or any other contribution to capital or sale or issuance of any other Equity
Interests on terms reasonably satisfactory to the Administrative Agent), the
proceeds of which Holdings will contribute in cash to the Borrower as common
equity or other equity on terms reasonably acceptable to the Administrative
Agent (collectively, the “Cure Right”); provided that at the Borrower’s option,
the Borrower may elect to exercise such Cure Right prior to the date of the
delivery of the applicable financial statements if the Borrower reasonably
determines that it will fail to comply with the requirements of the Financial
Covenant upon the delivery of such financial statements, and upon the receipt by
the Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right, the Financial Covenant shall be recalculated giving
effect to the following pro forma adjustments:

 

101

--------------------------------------------------------------------------------



 

(i)                  Consolidated EBITDA shall be increased, solely for the
purpose of measuring the Financial Covenant at the end of the applicable fiscal
period and applicable subsequent periods which include such fiscal period and
not for any other purpose under this Agreement, by an amount equal to the Cure
Amount; and

 

(ii)               if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of the Financial
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenant that had occurred shall
be deemed cured for the purposes of this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, (a) in each four-fiscal-quarter period there shall be at least two
fiscal quarters in which the Cure Right is not exercised and no more than five
(5) Cure Rights shall be exercised during the Revolving Availability Period,
(b) the Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Covenant and (c) the Cure Amount shall be set forth
in an officer’s certificate delivered to the Administrative Agent.

 

(c)                                  The Cure Right and the effects thereof on
determining pricing, financial ratio-based conditions (other than for
determining actual compliance with Section 6.12) or any baskets with respect to
covenants will be disregarded for all other purposes under the Loan Documents,
including, without limitation, for purposes of calculating the leverage ratios
as a threshold for permitted exceptions to any affirmative and negative
covenants; provided that the reduction in the outstanding principal balance of
the Loans due to the application of the proceeds of an the exercise of a Cure
Right pursuant to Section 2.11 shall not be taken into account for purposes of
determining compliance with the Financial Covenant for the measurement period
ending on the last day of the applicable fiscal quarter and the next three
measurement periods.  In addition, exercise of the Cure Right shall not result
in any adjustment to any amounts (including the amount of Indebtedness) or
increase in cash (and shall not be included for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VI or the Available Amount).

 

(d)                                 So long as the Borrower is entitled to
exercise a Cure Right pursuant to the foregoing terms and provisions of this
Section 7.02, neither Administrative Agent nor any Lender shall impose default
interest, accelerate the Obligations or exercise any enforcement remedy against
any Loan Party or any of its Subsidiaries or any of their respective properties
solely on the basis of the applicable Financial Covenant Default; provided that
until timely receipt of the Cure Amount, an Event of Default shall be deemed to
exist for all other purposes of this Agreement, including, without limitation,
any term or provision of any Loan Document which prohibits any action to be
taken by a Loan Party or any of its Subsidiaries during the existence of an
Event of Default; provided, further, that notwithstanding the foregoing, upon a
deemed cure pursuant to Section 7.02(c), the requirements of the applicable
Financial Covenant shall be deemed to have been satisfied as of the applicable
fiscal quarter with the same effect as though there had been no Financial
Covenant Default (and any other Default arising solely as a result thereof) at
such date or thereafter.

 

SECTION 7.03              Exclusion of Immaterial Subsidiaries.  Solely for the
purposes of determining whether a Default has occurred under clause (h) or
(i) of Section 7.01, any reference in any such clause to any Restricted
Subsidiary shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstance referred to in any such clause that did not, as of the
last day of the fiscal quarter of Holdings most recently ended, have assets with
a value in excess of 5% of the Total Assets of Holdings and the Restricted
Subsidiaries or 5% of the total revenues of Holdings and the Restricted
Subsidiaries as of such date; provided that if it is necessary to exclude more
than one Restricted Subsidiary from clause (h) or (i) of Section 7.01 pursuant
to this Section 7.03 in order to avoid an Event of Default thereunder, all
excluded Restricted Subsidiaries shall be considered to be a single consolidated
Restricted Subsidiary for purposes of determining whether the condition
specified above is satisfied.

 

102

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

The Agents

 

SECTION 8.01              The Agents.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent and Collateral Agent as its
agent and authorizes the Administrative Agent and Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and Collateral Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  For
purposes of this Article VIII, all references to the Administrative Agent shall
be deemed to be references to both the Administrative Agent and the Collateral
Agent. The Administrative Agent shall act as the Collateral Agent under the Loan
Documents.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder, and without any
duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) each Lender agrees (i) that the use
of the term “agent” herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied or express obligations arising under agency doctrine of any applicable
law, and is used solely as a matter of market custom to reflect an exclusively
administrative relationship between contracting parties, and (ii) that it will
not assert any claim against the Administrative Agent based on an alleged breach
of fiduciary duty by the Administrative Agent in connection with this Agreement
and the transactions contemplated hereby, (c) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 2.05(j) and Section 9.02), and (d) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Holdings, the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by Holdings, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

103

--------------------------------------------------------------------------------



 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent; provided, however, that the Loan Parties shall make all
payments under any Loan Document directly to the Administrative Agent.  The
Administrative Agent and any such subagent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
subagent and to the Related Parties of each Administrative Agent and any such
subagent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
who shall either be (i) a “U.S. person” and a “financial institution” within the
meaning of United States Treasury Regulations Section 1.1441-1 or (ii) a U.S.
branch of a non-U.S. financial institution that has agreed to be treated as a
“United States person” within the meaning of Section 7701(a)(30) of the Code. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender and Issuing Bank (i) represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business,
and that it is capable of evaluating and understanding the terms, conditions and
risks of becoming a Lender and/or Issuing Bank, as applicable, under this
Agreement, including in the context of related transactions to be entered into
by the Borrower, and multiple roles to be performed by the Administrative Agent
or its Affiliates, in connection herewith or therewith, and (ii) acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Arranger or any other Lender, and any of their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement, and will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender and any of their respective Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

Each Lender irrevocably agrees that the Administrative Agent may enter into any
and all documents with respect to Collateral and the rights of the Secured
Parties with respect thereto (including any First Lien Intercreditor Agreement
or Junior Lien Intercreditor Agreement, if applicable, and any release pursuant
to Section 9.15 hereof) as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents without any further consent from
any Secured Party and bind the Secured Parties thereby, which terms shall be
reasonably satisfactory to Administrative Agent.

 

No Person named as an Arranger, bookrunner, Co-Syndication Agent or
Co-Documentation Agent in this Agreement shall have any liability under this
Agreement or any other Loan Document in its capacity as such.

 

SECTION 8.02              Withholding Taxes.  To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.17, each Lender shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other

 

104

--------------------------------------------------------------------------------



 

Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.02.  The agreements in this Section 8.02 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  For purposes of
this Section 8.02, the term “Lender” includes any Issuing Bank.

 

SECTION 8.03              Certain ERISA Matters.  (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers) is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

105

--------------------------------------------------------------------------------



 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01              Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                  if to the Borrower, to Select Medical Corporation, 4716 Old
Gettysburg Road, P.O. Box 2034, Mechanicsburg, PA 17055, Attention:  Michael E.
Tarvin (Telecopy No. (717) 975-9981);

 

(ii)               if to the Administrative Agent, (A) JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Rd., NCC5 / 1st Floor, Newark, DE 19713, Attention:
Loan & Agency Services Group, Tel:  302-634-1980, Fax:  302-634-3301, Email: 
jacqueline.l.zellman@jpmorgan.com, (B) for agency withholding tax inquires:
Email: agency.tax.reporting@jpmorgan.com and (C) for agency
compliance/financials/Intralinks: Email: covenant.compliance@jpmchase.com,

 

(iii)            if to the Issuing Bank, to JPMorgan Chase Bank, N.A., 10420
Highland Manor Dr. 4th Floor, Tampa, FL 33610, Attention: Standby LC Unit, Tel:
800-364-1969, Fax: 856-294-5267, Email: gts.ib.standby@jpmchase.com, with a copy
to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd., NCC5 / 1st Floor,
Newark, DE 19713, Attention: Loan & Agency Services Group, Tel:  302-634-1980,
Fax:  302-634-3301, Email:  jacqueline.l.zellman@jpmorgan.com,

 

(iv)           if to the Collateral Agent, to JPMorgan Chase & Co., CIB DMO WLO,
Mail code NY1-C413, 4 CMC, Brooklyn, NY, 11245-0001, Email:
ib.collateral.services@jpmchase.com, and

 

(v)              if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
Administrative Agent (and, in the case of the Administrative Agent, by written
notice to the Borrower).  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

106

--------------------------------------------------------------------------------



 

SECTION 9.02              Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank, the Collateral Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, the Collateral Agent or the Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Additional Credit Extension Amendment (or to give effect to any
restatement of this Agreement, the substantive terms of which are otherwise
permitted hereby), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall

 

(i)                  increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an increase of any
Commitment of any Lender),

 

(ii)               reduce the principal amount of any Loan or LC Disbursement
or, except as provided in Section 2.14, reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby, it being understood that any change to
the definition of “First Lien Net Leverage Ratio”, “Secured Net Leverage Ratio”
or “Total Net Leverage Ratio” or, in each case, in the component definitions
thereof shall not constitute a reduction in any rate of interest; provided that,
for the avoidance of doubt, only the consent of the Required Lenders shall be
necessary to amend Section 2.13(c) or to waive any obligation of the Borrower to
pay interest thereunder,

 

(iii)            postpone the maturity of any Loan, or any scheduled date of
payment of the principal amount of any Loan, the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby,

 

(iv)           change Section 2.18(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby,

 

(v)              change any of the provisions of this Section 9.02 or the
percentage set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as applicable),

 

107

--------------------------------------------------------------------------------



 

(vi)           release Holdings or any Subsidiary Loan Party from its Guarantee
under the Collateral Agreement (except as provided in Section 9.15 or in the
Collateral Agreement) or limit its liability in respect of such Guarantee,
without the written consent of each Lender,

 

(vii)        release all or substantially all the Collateral from the Liens of
the Security Documents (except as provided in Section 9.15 or in the Collateral
Agreement), without the written consent of each Lender,

 

(viii)     change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class;
provided, that, the changes described in this clause (viii) shall not require
the consent of any Lenders other than the Lenders holding a majority in interest
of the outstanding Loans and unused Commitments of each adversely affected
Class,

 

(ix)           expressly change or waive any condition precedent in Section 4.02
to any Revolving Borrowing, including, without limitation, the related defined
terms therein to the extent applicable to such section, without the written
consent of the Required Revolving Lenders,

 

(x)              amend, waive or otherwise modify (a) the Financial Covenant and
(b) Section 7.02, and in each case, any definition related thereto (as any such
definition is used therein) or waive any Default or Event of Default resulting
from a failure to perform or observe the Financial Covenant (including any
related Default or Event of Default under Section 5.01) or Section 7.02 without
the written consent of the Required Revolving Lenders; provided, that, the
amendments, waivers or modifications described in this clause (x) shall not
require the consent of any Lenders other than the Required Revolving Lenders, or

 

(xi)           change the definition of “Obligations”, “Cash Management
Obligations”, “Secured Hedge Agreement” or “Qualified Counterparty” in any way,
without the written consent of each Lender directly and adversely affected
thereby,

 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
without the prior written consent of the Administrative Agent or the Issuing
Bank, as applicable, and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
a particular Class of Lenders (but not any other Lenders) may be effected by an
agreement or agreements in writing entered into by Holdings, the Borrower and
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section 9.02(b) if such Class of Lenders
were the only Class of Lenders hereunder at the time.  As it relates to rights
of the Issuing Bank, (a) the definition of “Letter of Credit Sublimit” may be
amended to increase the amount thereof to an amount equal to no more than 50% of
the aggregate principal amount of the Revolving Commitments (as in effect as of
the date thereof) with only the written consent of the Issuing Bank, the
Administrative Agent and the Borrower and (b) this Agreement may be amended to
adjust the mechanics related to the issuance of Letters of Credit, including
mechanical changes relating to the existence of multiple Issuing Banks, with
only the written consent of the Administrative Agent, the applicable Issuing
Bank and the Borrower, so long as the obligations of the Revolving Lenders, if
any, who have not executed such amendment, and if applicable, the other Issuing
Banks, if any, who have not executed such amendment, are not adversely affected
thereby.  No Lender consent is required to effect an Additional Credit Extension
Amendment (except as expressly provided in Sections 2.20 or 2.21 as
applicable).  In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
adversely affected Lenders, if the consent of the Required Lenders to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Section 9.02(b) being referred to as a
“Non-Consenting Lender”), then, at the Borrower’s request, any Lender assignee
that is reasonably acceptable to the Administrative Agent shall have the right
to purchase from such Non-Consenting Lender, and such Non-Consenting Lender
agrees that it shall, upon the Borrower’s request, sell and assign to such
Lender assignee, at no expense to such Non-Consenting Lender, all the
Commitments and Loans of such Non-Consenting Lender for an amount equal to the
principal balance of all Loans (and funded participations in unreimbursed LC
Disbursements) held by such

 

108

--------------------------------------------------------------------------------



 

Non-Consenting Lender and all accrued interest and fees with respect thereto
through the date of sale (including amounts under Sections 2.15, 2.16 and 2.17),
such purchase and sale to be consummated pursuant to an executed Assignment and
Assumption in accordance with Section 9.04(b) (which Assignment and Assumption
need not be signed by such Non-Consenting Lender); provided, that, if any such
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within two
(2) Business Days of the date on which the Lender assignee executes and delivers
such Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender.

 

(c)                                  Notwithstanding the provisions of clause
(b), this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, Holdings and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Tranche B Term Loans and
the Revolving Loans and the accrued interest and fees in respect thereof, and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.  In addition, this Agreement may be
amended with the written consent of the Administrative Agent, Holdings, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of a
Class with a replacement term loan tranche hereunder (the “Replacement Term
Loans”); provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Term Loans,
(ii) the Applicable Rate for such Replacement Term Loans shall not be higher
than the Applicable Rate for such Term Loans, (iii) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the Term Loans) and (iv) all other
terms applicable to such Replacement Term Loans shall be substantially identical
to, or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Term Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the Latest Maturity
Date in effect immediately prior to such refinancing.

 

(d)                                 Notwithstanding anything in this
Section 9.02 to the contrary, (a) technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary (i) to integrate any Incremental
Term Loans, any Incremental Revolving Commitments, any Extended Term Loans or
any Extended Revolving Commitments or (ii) to cure any ambiguity, omission,
defect or inconsistency and (b) without the consent of any Lender or Issuing
Bank, the Loan Parties and the Administrative Agent or any collateral agent may
(in their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into (x) any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable law or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document or (y) any First Lien Intercreditor Agreement or any Junior Lien
Intercreditor Agreement.

 

SECTION 9.03              Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay or reimburse (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Arrangers, including the
reasonable fees, charges and documented disbursements of counsel for the Agents
(within 30 days after receipt of a written demand therefor, together with
reasonably detailed backup documentation supporting such reimbursement request),
in connection the preparation, execution, delivery and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (but, limited, in the case of legal fees, charges and disbursements, to
the reasonable documented and out-of-pocket fees, disbursements and other
charges of a single New York counsel to the Administrative Agent, Issuing Banks
and Arrangers taken as a whole, and, if reasonably necessary, of a single local
counsel to the Administrative Agent, Issuing Banks and Arrangers taken as a
whole in any relevant jurisdiction) and (ii) all reasonable and documented
out-of-pocket expenses

 

109

--------------------------------------------------------------------------------



 

incurred by the Administrative Agent and the Lenders (within 30 days after the
receipt of a written demand therefor, together with reasonably detailed backup
documentation supporting such reimbursement request) incurred in connection with
the enforcement of any rights or remedies under this Agreement or the other Loan
Documents (but, limited, in the case of legal fees and expenses, to the
reasonable documented and out-of-pocket fees, disbursements and other charges of
a single New York counsel to the Administrative Agent and the Lenders taken as a
whole, and, if reasonably necessary, of a single local counsel to the
Administrative Agent and the Lenders taken as a whole in any relevant
jurisdiction (provided that, in the event that the Administrative Agent or any
Lender is advised by counsel that there are conflicts of interest, the Borrower
will be required to pay for one additional counsel in each relevant jurisdiction
for each similarly affected group of such Persons taken as a whole)).  If any
Loan Party fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its discretion.  For the
avoidance of doubt, this Section 9.03(a) shall not apply to Taxes, except any
Taxes that represent costs and expenses arising from any non-Tax claim.  For the
avoidance of doubt, the term “Lender” shall, for purposes of this
Section 9.03(a) include any Issuing Bank.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Arranger, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), and hold each Indemnitee harmless, from
and against any and all losses, claims, damages, liabilities or out-of-pocket
expenses (but, limited, in the case of legal fees and expenses, to the
reasonable documented and out-of-pocket fees, disbursements and other charges of
a single New York counsel to the Administrative Agent and the Lenders taken as a
whole, and, if reasonably necessary, of a single local counsel to the
Administrative Agent and the Lenders taken as a whole in any relevant
jurisdiction (provided that, in the event that the Administrative Agent or any
Lender is advised by counsel that there are conflicts of interest, the Borrower
will be required to pay for one additional counsel in each relevant jurisdiction
for each similarly affected group of such Persons taken as a whole)) incurred in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release or threat of Release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries, or any actual or alleged Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or their respective
properties or operations, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims,
liabilities or related expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any of its Related Parties
(provided, that any such Related Party that is an agent, advisor or other third
party representative of such Indemnitee shall have been acting on behalf of such
Indemnitee or under such Indemnitee’s direction), as determined by a final
non-appealable judgment of a court of competent jurisdiction, (y) a material
breach of any obligations under any Loan Document by such Indemnitee or of any
of its Related Parties (provided, that any such Related Party that is an agent,
advisor or other third party representative of such Indemnitee shall have been
acting on behalf of such Indemnitee or under such Indemnitee’s direction) or
(z) any dispute solely among Indemnitees other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an administrative agent
or arranger or any similar role under this Agreement and other than any claims
arising out of any act or omission of the Borrower or any of its Affiliates. 
All amounts due under this Section 9.03(b) shall be paid within 30 days after
receipt of written demand therefor (together with reasonably detailed backup
documentation supporting such reimbursement request); provided that, that such
Indemnitee shall promptly refund and return any and all amounts paid to the
extent that there is a final non-appealable judicial determination by a court of
competent jurisdiction that such Indemnitee was not entitled to such payment
pursuant to the express terms of this Section 9.03(b).  For the avoidance of
doubt, the term “Lender” shall, for purposes of this Section 9.03(b) include any
Issuing Bank.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Collateral Agent or the Issuing Bank under paragraph (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent or the Issuing Bank, as applicable,

 

110

--------------------------------------------------------------------------------



 

such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent, the Collateral Agent or the Issuing Bank in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans, and unused Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
neither Holdings nor the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

SECTION 9.04              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (except as permitted by Section 6.03)
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04. 
Nothing in this Agreement, express or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 9.04) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i)  Subject to the limitations set forth in
paragraph (a) above and the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(1)                                 the Borrower; provided that the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; provided further that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default pursuant
to clauses (a), (b), (h) and (i) under Section 7.01 has occurred and is
continuing, any other assignee,

 

(2)                                 the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, provided, further, that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Revolving Loan or
Revolving Commitment to a Lender or assignments between Goldman Sachs Bank USA
and Goldman Sachs Lending Partners, LLC, and

 

(3)                                 the Issuing Bank; provided that no consent
of the Issuing Bank shall be required for an assignment of all or any portion of
a Term Loan or assignments between Goldman Sachs Bank USA and Goldman Sachs
Lending Partners, LLC.

 

(ii)                               Assignments shall be subject to the following
conditions:

 

(1)                                 except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class or in the case of an assignment to a Lender who at such time holds other
Commitments or Loans of any Class, the amount of the Commitment

 

111

--------------------------------------------------------------------------------



 

or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than an amount of
$5,000,000 (in the case of each Revolving Commitment) or $500,000 (in the case
of a Term Loan), and shall be in increments of an amount of $500,000 in excess
thereof (or, in each case, if less, all of such Lender’s Commitment or Loans of
the applicable Class) unless each of the Borrower and the Administrative Agent
otherwise consent; provided that such assignments shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any,

 

(2)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,

 

(3)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500,

 

(4)                                 the assignee, if it is not already a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire, and

 

(5)                                 no assignment may be made to (i) a
Disqualified Institution without the prior written consent of the Borrower,
(ii) a natural person or (iii) except as permitted by Section 9.04(d), the
Borrower or any of its Affiliates.

 

For purposes of this Section 9.04(b):

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

(iii)                                 Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                               The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount and stated interest of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender for all purposes of the Loan Documents,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, and solely with respect to their

 

112

--------------------------------------------------------------------------------



 

respective interests by the Issuing Banks and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                              Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 9.04 and any written consent to such assignment required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Banks, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii), (v), (vi) or (vii) of the first proviso to
Section 9.02(b) that affects such Participant.

 

(i)                  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS.  The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and each Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)               Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations of
such Sections, provided that any forms required to be provided by any
Participant pursuant to Section 2.17(e) shall be provided solely to the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 9.04;
provided that a Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent not to be unreasonably withheld or delayed.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

 

(iii)            Any Lender may at any time pledge, assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge, assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge, assignment or grant of a security interest; provided that no
such pledge, assignment or grant of a

 

113

--------------------------------------------------------------------------------



 

security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledge or assignee for such Lender as a party hereto.

 

(iv)           Notwithstanding any other provision of this Agreement, no Lender
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
Person who is (i) a Disqualified Institution (to the extent the list of
Disqualified Institutions has been made available in writing to all Lenders),
(ii) a natural person, (iii) a Person listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, (iv) a Person either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Section 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders or (v) the Borrower or any of its Affiliates.

 

(v)              The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the schedule
of Disqualified Institutions provided by the Borrower and any updates thereto
from time to time in accordance with the definition of “Disqualified
Institutions” for Lenders and prospective lenders, including for Public-Siders
or (B) provide the schedule of Disqualified Institutions to each Lender
requesting the same.

 

(d)                                 Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to a Person who is or will become, after such assignment, an
Affiliated Lender in accordance with Section 9.04(b) and this Section 9.04(d);
provided that:

 

(A)                               the assigning Lender and Non-Debt Fund
Affiliate purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit J hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;

 

(B)                               for the avoidance of doubt, Lenders shall not
be permitted to assign Revolving Commitments, Revolving Loans, Extended
Revolving Commitments, Incremental Revolving Commitments, Incremental Revolving
Loans or Refinancing Revolving Commitments to any Affiliated Lender;

 

(C)                               no Term Loan may be assigned to a Non-Debt
Fund Affiliate pursuant to this Section 9.04(d), if after giving effect to such
assignment, Non-Debt Fund Affiliates in the aggregate would own in excess of 20%
of the Term Loans of any Class then outstanding (determined as of the time of
such purchase); and

 

(D)                               any purchases by a Non-Debt Fund Affiliate
made through “dutch auctions” shall require that such Person (i)  make a
customary representation to all assigning Lenders that it does not possess
material non-public information (or material information of the type that would
not be public if the Borrower or any Parent was a publicly reporting company)
with respect to the Borrower and its Subsidiaries that either (A) has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such information) or (B) if not disclosed to the Lenders, could
reasonably be expected to have a material effect on, or otherwise be material to
(a) a Lender’s decision to participate in any such “dutch auction” or (b) the
market price of the Loans and (ii) clearly identify itself as a Non-Debt Fund
Affiliate in any assignment and assumption agreement executed in connection with
such purchases.

 

(i)                              Notwithstanding anything to the contrary in
this Agreement, no Non-Debt Fund Affiliate shall have any right to (A) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, (B) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of

 

114

--------------------------------------------------------------------------------



 

prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2 of this Agreement), or (C) make or
bring (or participate in, other than as a passive participant in or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 

(ii)                           By its acquisition of Term Loans, a Non-Debt Fund
Affiliate shall be deemed to have acknowledged and agreed that if a case under
Title 11 of the United States Code is commenced against any Loan Party, such
Loan Party shall seek (and each Non-Debt Fund Affiliate shall consent) to
provide that the vote of any Non-Debt Fund Affiliate (in its capacity as a
Lender) with respect to any plan of reorganization of such Loan Party shall not
be counted except that such Non-Debt Fund Affiliate’s vote (in its capacity as a
Lender) may be counted to the extent any such plan of reorganization proposes to
treat the Obligations held by such Non-Debt Fund Affiliate in a manner that is
less favorable to such Non-Debt Fund Affiliate than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Borrower;
each Non-Debt Fund Affiliate hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Non-Debt Fund
Affiliate’s attorney-in-fact, with full authority in the place and stead of such
Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate (solely
in respect of Loans and participations therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have) from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (iii).

 

(e)                                  Notwithstanding anything in Section 9.02 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders or any other requisite Class vote
required by this Agreement, as applicable, have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, (A) all Term Loans held by any Non-Debt Fund
Affiliate shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders (or requisite vote of any Class of Lenders) have
taken any actions and (B) the aggregate amount of Term Loans held by Debt Fund
Affiliates will be excluded to the extent in excess of 50% of the amount
required to constitute “Required Lenders.”

 

(f)                                   The Borrower shall maintain at its offices
a copy of each Assignment and Assumption delivered to it by any Non-Debt Fund
Affiliate (the “Affiliated Lender Register”).  Each Non-Debt Fund Affiliate
shall advise the Borrower and the Administrative Agent in writing of any
proposed disposition of Term Loans by such Lender. Additionally, if any Lender
becomes a Non-Debt Fund Affiliate at a time that such Lender holds any Term
Loans, such Lender shall promptly advise the Borrower and the Administrative
Agent that such Lender is a Non-Debt Fund Affiliate.  Copies of the Affiliated
Lender Register shall be provided to the Administrative Agent and the Non-Debt
Fund Affiliate upon request.  Notwithstanding the foregoing if at any time (if
applicable, after giving effect to any proposed assignment to a Non-Debt Fund
Affiliate), all Non-Debt Fund Affiliates own or would, in the aggregate own more
than 20% of the principal amount of all any Class of Term Loans then outstanding
(i) any proposed pending assignment to a Non-Debt Fund Affiliate that would
cause such threshold to be exceeded shall not become effective or be recorded in
the Affiliated Lender Register and (ii) if such threshold is exceeded solely as
a result of a Lender becoming a Non-Debt Fund Affiliate after it has acquired
Term Loans, such Non-Debt Fund Affiliate shall assign sufficient Term Loans of
such Class so that Non-Debt Fund Affiliates in the aggregate own less than 20%
of the aggregate principal amount of Term Loans of such Class then outstanding. 
The Administrative Agent may conclusively rely upon the Affiliated Lender
Register in connection with any amendment or waiver hereunder and shall not have
any responsibility for monitoring any acquisition or disposition of Term Loans
by any Non-Debt Fund Affiliate or for any losses suffered by any Person as a
result of any purported assignment to or from an Affiliated Lender.

 

(g)                                  Notwithstanding the other provisions of
this Section 9.04, no Assignment and Assumption shall be required in connection
with Amendment No. 1 Assignments, so long as they otherwise comply with
Section 9.04(b), and such assignments shall become effective as to any Amendment
No. 1 Non-Consenting Lender upon the receipt by the Administrative Agent (who
shall promptly distribute the same to the

 

115

--------------------------------------------------------------------------------



 

applicable Amendment No. 1 Non-Consenting Lender) of the amounts set forth in
the last sentence of the proviso to Section 9.02(b) for the account of such
Amendment No. 1 Non-Consenting Lender.  For the avoidance of doubt, with respect
to each Amendment No. 1 Assignment, the Purchasing Tranche B Lender shall pay to
each Amendment No. 1 Non-Consenting Lender an amount equal to the principal
balance of all Tranche B Term Loans of such Amendment No. 1 Non-Consenting
Lender and the Borrower shall pay to each such Amendment No. 1 Non-Consenting
Lender all accrued and unpaid interest, to but excluding the Amendment No. 1
Effective Date, thereon and, upon such payment, the assignment of such Tranche B
Term Loans to the Purchasing Tranche B Lender shall automatically become
effective.

 

(h)                                 Notwithstanding the other provisions of this
Section 9.04, no Assignment and Assumption shall be required in connection with
Amendment No. 2 Assignments, so long as they otherwise comply with
Section 9.04(b), and such assignments shall become effective as to any Amendment
No. 2 Non-Consenting Lender upon the receipt by the Administrative Agent (who
shall promptly distribute the same to the applicable Amendment No. 2
Non-Consenting Lender) of the amounts set forth in the last sentence of the
proviso to Section 9.02(b) for the account of such Amendment No. 2
Non-Consenting Lender.  For the avoidance of doubt, with respect to each
Amendment No. 2 Assignment, the Amendment No. 2 Purchasing Tranche B Lender
shall pay to each Amendment No. 2 Non-Consenting Lender an amount equal to the
principal balance of all Tranche B Term Loans of such Amendment No. 2
Non-Consenting Lender and the Borrower shall pay to each such Amendment No. 2
Non-Consenting Lender all accrued and unpaid interest, to but excluding the
Amendment No. 2 Effective Date, thereon and, upon such payment, the assignment
of such Tranche B Term Loans to the Amendment No. 2 Purchasing Tranche B Lender
shall automatically become effective.

 

SECTION 9.05              Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding (unless paid in full) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06              Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07              Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

116

--------------------------------------------------------------------------------



 

SECTION 9.08              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The applicable Lender shall notify the
Borrower and the Administrative Agent of such setoff or application; provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff or application under this Section 9.08.  The rights
of each Lender under this Section 9.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09              Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America, in each case, sitting in the Borough of Manhattan in
the City of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, any other Loan
Document, or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such federal court and (ii) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction (i) for purposes of enforcing a
judgment, (ii) in connection with exercising remedies against the Collateral in
a jurisdiction in which such Collateral is located or (iii) in connection with
any pending bankruptcy, insolvency or similar proceeding in such jurisdiction.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby in any court referred to in paragraph (b) of this Section 9.09.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

117

--------------------------------------------------------------------------------



 

SECTION 9.11              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12              Confidentiality.  Each of the Agents, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates and its and its Affiliates’ directors, officers, employees, legal
counsel, independent auditors and other experts, professionals, advisors or
agents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested or demanded
by any Governmental Authority or self-regulatory authority having competent
jurisdiction over it or any of its Affiliates; provided that the Administrative
Agent or such Lender, as applicable, agrees that it will promptly notify the
Borrower (other than at the request of a regulatory authority or any
self-regulatory authority having or asserting competent jurisdiction over such
Person) unless such notification is prohibited by law, rule or regulation,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process or order of any court or administrative agency;
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or any self-regulatory authority having or asserting competent jurisdiction over
such Person) unless such notification is prohibited by law, rule or regulation,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to any rating agency when
required by it on a customary basis and after consultation with the Borrower (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender), (i) in
connection with the exercise of any remedies hereunder, under any other Loan
Document or the enforcement of its rights hereunder or thereunder, (j) for
purposes of establishing a “due diligence” defense, (k) to the extent such
Information is independently developed by such Person or its Affiliates so long
as not based on Information obtained in a manner that would otherwise violate
this Section 9.12 or (l) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings or the
Borrower; provided that such source is not actually known by such disclosing
party to be bound by an agreement containing provisions substantially the same
as those contained in this Section 9.12.  For the purposes of this Section 9.12,
the term “Information” means all information received from Holdings or the
Borrower relating to Holdings or the Borrower or its business, other than any
such information that is available to the Administrative Agent, the Arrangers,
any Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis prior to disclosure by Holdings or the Borrower and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from Holdings, the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.13 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with

 

118

--------------------------------------------------------------------------------



 

interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

SECTION 9.14              USA Patriot Act.  Each Lender hereby notifies each
Loan Party that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

 

SECTION 9.15              Release of Collateral.

 

(a)                                 Upon any sale or other transfer by any Loan
Party of any Collateral that is permitted under this Agreement to a Person that
is not a Loan Party, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 9.02 of this Agreement, the security interest in such Collateral shall
be automatically released. In addition, a Subsidiary Loan Party or Collateral of
the Loan Parties may be released in accordance with the Collateral Agreement. 
In connection therewith, the Collateral Agent will, upon receipt of a
certificate of a Responsible Officer of the Borrower, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents.

 

(b)                                 Upon the addition of a Succeeding Holdings
and satisfaction by such Succeeding Holdings of the Collateral and Guarantee
Requirement, the prior Holdings shall be automatically released from all of its
obligations under the Security Documents.

 

SECTION 9.16              No Fiduciary Duty.  In connection with all aspects of
each transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders, on the other hand,
(ii) in connection with each such transaction and the process leading thereto,
the Administrative Agent, the Arrangers, the Issuing Banks and the Lenders will
act solely as principals and not as agents or fiduciaries of the Loan Parties or
any of their stockholders, affiliates, creditors, employees or any other party,
(iii) neither the Administrative Agent, the Arrangers, the Issuing Banks nor any
Lender will assume an advisory or fiduciary responsibility in favor of the
Borrower or any of its Affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Administrative Agent, the Arrangers, the Issuing Banks or any Lender has advised
or is currently advising any Loan Party on other matters) and neither the
Administrative Agent, the Arrangers, the Issuing Banks nor any Lender will have
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated in this Agreement except the obligations expressly set
forth herein, (iv) the Administrative Agent, the Arrangers, the Issuing Banks
and each Lender may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their affiliates, and
(v) neither the Administrative Agent, the Arrangers, the Issuing Banks nor any
Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the Loan
Parties have consulted and will consult their own legal, accounting, regulatory,
and tax advisors to the extent it deems appropriate.  The matters set forth in
this Agreement and the other Loan Documents reflect an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders, on the other hand.  The
Borrower agrees that the Loan Parties shall not assert any claims that any Loan
Party may have against the Administrative Agent, the Arrangers, the Issuing
Banks or any Lender based on any breach or alleged breach of fiduciary duty.

 

SECTION 9.17              Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION
(AS DEFINED IN SECTION 9.12) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE

 

119

--------------------------------------------------------------------------------



 

PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.18              Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                  a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[signature pages intentionally omitted]

 

120

--------------------------------------------------------------------------------